Exhibit 10.1

Execution Version

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 6, 2020

among

ACADEMY, LTD.,

as the Borrower,

NEW ACADEMY HOLDING COMPANY, LLC,

as Holdings,

ASSOCIATED INVESTORS L.L.C.,

and

ACADEMY MANAGING CO., L.L.C.,

as Texas Intermediate Holdcos

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as the Administrative Agent and Collateral Agent,

and

CREDIT SUISSE LOAN FUNDING LLC

KKR CAPITAL MARKETS LLC

J.P. MORGAN SECURITIES LLC

WELLS FARGO SECURITIES, LLC

BOFA SECURITIES, INC.

CAPITAL ONE N.A.

U.S. BANK NATIONAL ASSOCIATION

REGIONS CAPITAL MARKETS

BBVA SECURITIES INC.

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

       TABLE OF CONTENTS                  Page  

Section 1.

    

Definitions

     2

1.1  

    

Defined Terms

     2

1.2  

    

Other Interpretive Provisions

     68

1.3  

    

Accounting Terms

     69

1.4  

    

Rounding

     69

1.5  

    

References to Agreements, Laws, Etc.

     69

1.6  

    

Exchange Rates

     69

1.7  

    

Rates

     70

1.8  

    

Times of Day

     70

1.9  

    

Timing of Payment or Performance

     70

1.10

    

Certifications

     70

1.11

    

Compliance with Certain Sections

     70

1.12

    

Pro Forma and Other Calculations

     70

Section 2.

    

Amount and Terms of Credit

     73

2.1  

    

Commitments

     73

2.2  

    

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     73

2.3  

    

Notice of Borrowing

     73

2.4  

    

Disbursement of Funds

     74

2.5  

    

Repayment of Loans; Evidence of Debt

     75

2.6  

    

Conversions and Continuations

     76

2.7  

    

Pro Rata Borrowings

     77

2.8  

    

Interest

     77

2.9  

    

Interest Periods

     78

2.10

    

Increased Costs, Illegality, Etc.

     78

2.11

    

Compensation

     80

2.12

    

Change of Lending Office

     81

2.13

    

Notice of Certain Costs

     81

2.14

    

Incremental Facilities

     81

2.15

    

Permitted Debt Exchanges

     85

2.16

    

Defaulting Lenders

     86

Section 3.

    

Benchmark Replacement

     87

3.1  

    

LIBOR Rate Successor

  

Section 4.

    

Fees

     88

4.1  

    

Fees

     88

4.2  

    

[Reserved]

     88

4.3  

    

Mandatory Termination of Commitments

     88

Section 5.

    

Payments

     88

5.1  

    

Voluntary Prepayments

     88

5.2  

    

Mandatory Prepayments

     89

 

-i-



--------------------------------------------------------------------------------

          Page  

5.3  

     Method and Place of Payment      93

5.4  

     Net Payments      94

5.5  

     Computations of Interest and Fees      98

5.6  

     Limit on Rate of Interest      98

Section 6.

     Conditions Precedent to Initial Borrowing      98

6.1  

     Credit Documents      98

6.2  

     Collateral      99

6.3  

     Legal Opinions      99

6.4  

     [Reserved]      99

6.5  

     Closing Certificates      100

6.6  

     Authorization of Proceedings of the Borrower and the Guarantors; Corporate
Documents      100

6.7  

     Fees      100

6.8  

     [Reserved]      100

6.9  

     Solvency Certificate      100

6.10

     [Reserved]      100

6.11

     Patriot Act      100

6.12

     Financial Statements      100

6.13

     No Material Adverse Effect      101

6.14

     Refinancing      101

Section 7.

     Conditions Precedent to All Credit Events      101

7.1  

     No Default; Representations and Warranties      101

7.2  

     Notice of Borrowing      101

Section 8.

     Representations and Warranties      101

8.1  

     Corporate Status      102

8.2  

     Corporate Power and Authority      102

8.3  

     No Violation      102

8.4  

     Litigation      102

8.5  

     Margin Regulations      102

8.6  

     Governmental Approvals      102

8.7  

     Investment Company Act      103

8.8  

     True and Complete Disclosure      103

8.9  

     Financial Condition; Financial Statements      103

8.10

     Compliance with Laws; No Default      104

8.11

     Tax Matters      104

8.12

     Compliance with ERISA      104

8.13

     Subsidiaries      104

8.14

     Intellectual Property      105

8.15

     Environmental Laws      105

8.16

     Properties      105

8.17

     Solvency      105

8.18

     Patriot Act      105

8.19

     Security Interest in Collateral      106

8.20

     Insurance      106

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 9.

     Affirmative Covenants      106

9.1  

     Information Covenants      106

9.2  

     Books, Records, and Inspections      109

9.3  

     Maintenance of Insurance      109

9.4  

     Payment of Taxes      110

9.5  

     Preservation of Existence; Consolidated Corporate Franchises      110

9.6  

     Compliance with Statutes, Regulations, Etc.      110

9.7  

     ERISA      110

9.8  

     Maintenance of Properties      111

9.9  

     Transactions with Affiliates      111

9.10

     End of Fiscal Years      112

9.11

     Additional Guarantors and Grantors      112

9.12

     Pledge of Additional Stock and Evidence of Indebtedness      113

9.13

     Use of Proceeds      113

9.14

     Further Assurances      113

9.15

     Maintenance of Ratings      114

9.16

     Lines of Business      115

9.17

     Patriot Act      115

Section 10.

     Negative Covenants      115

10.1  

     Limitation on Indebtedness      115

10.2  

     Limitation on Liens      121

10.3  

     Limitation on Fundamental Changes      121

10.4  

     Limitation on Sale of Assets      123

10.5  

     Limitation on Restricted Payments      124

10.6  

     Limitation on Subsidiary Distributions      132

10.7  

     Permitted Activities      134

Section 11.

     Events of Default      134

11.1  

     Payments      134

11.2  

     Representations, Etc.      134

11.3  

     Covenants      134

11.4  

     Default Under Other Agreements      135  

11.5  

     Bankruptcy, Etc.      135

11.6  

     ERISA      136

11.7  

     Guarantee      136

11.8  

     Pledge Agreement      136

11.9  

     Security Agreement      136

11.10

     Judgments      137

11.11

     Change of Control      137

11.12

     Application of Proceeds      137

Section 12.

     The Agents      138

12.1  

     Appointment      138

12.2  

     Delegation of Duties      138

12.3  

     Exculpatory Provisions      139

12.4  

     Reliance by Agents      139

 

-iii-



--------------------------------------------------------------------------------

          Page  

12.5  

     Notice of Default      140

12.6  

     Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders
     140

12.7  

     Indemnification      140

12.8  

     Agents in Their Individual Capacities      141

12.9  

     Successor Agents      142

12.10

     Withholding Tax      143

12.11

     Agents Under Security Documents and Guarantee      143

12.12

     Right to Realize on Collateral and Enforce Guarantee      144

12.13

     Intercreditor Agreement Governs      144

Section 13.

     Miscellaneous      145

13.1  

     Amendments, Waivers, and Releases      145

13.2  

     Notices      149

13.3  

     No Waiver; Cumulative Remedies      150

13.4  

     Survival of Representations and Warranties      150

13.5  

     Payment of Expenses; Indemnification      150

13.6  

     Successors and Assigns; Participations and Assignments      151

13.7  

     Replacements of Lenders Under Certain Circumstances      157

13.8  

     Adjustments; Set-off      158

13.9  

     Counterparts      159

13.10

     Severability      159

13.11

     Integration      159

13.12

     GOVERNING LAW      159

13.13

     Submission to Jurisdiction; Waivers      159

13.14

     Acknowledgments      160

13.15

     WAIVERS OF JURY TRIAL      161

13.16

     Confidentiality      161

13.17

     Direct Website Communications      162

13.18

     USA PATRIOT Act      164

13.19

     Cashless Settlement      164

13.20

     Payments Set Aside      164

13.21

     No Fiduciary Duty      164

13.22

     Nature of Borrower Obligations      165

13.23

     Amendment and Restatement      166

13.24

     Acknowledgement and Consent to Bail-In of Affected Financial Institutions
     166

13.25

     Certain ERISA Matters      167

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

    

Schedule 1.1(a)

    

Mortgaged Properties

Schedule 1.1(b)

    

Additional Initial Term Commitments of Additional Initial Term Lenders

Schedule 8.13

    

Subsidiaries

Schedule 8.15

    

Environmental

Schedule 9.14

    

Post-Closing Actions

Schedule 10.1

    

Restatement Effective Date Indebtedness

Schedule 10.2

    

Restatement Effective Date Liens

Schedule 10.5

    

Restatement Effective Date Investments

Schedule 13.2

    

Notice Addresses

EXHIBITS

    

Exhibit A

    

Form of Joinder Agreement

Exhibit B-1

    

Form of Holdings Guarantee

Exhibit B-2

    

Form of Subsidiary Guarantee

Exhibit C

    

Form of Pledge Agreement

Exhibit D

    

Form of Security Agreement

Exhibit E

    

Form of Credit Party Closing Certificate

Exhibit F

    

Form of Assignment and Acceptance

Exhibit G

    

Form of Promissory Note

Exhibit H

    

Form of ABL Intercreditor Agreement

Exhibit I-1

    

Form of First Lien Intercreditor Agreement

Exhibit I-2

    

Form of Second Lien Intercreditor Agreement

Exhibit J-1

    

Form of Non-Bank Tax Certificate

    

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-2

    

Form of Non-Bank Tax Certificate

    

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-3

    

Form of Non-Bank Tax Certificate

    

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-4

    

Form of Non-Bank Tax Certificate

    

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit K

    

Form of Notice of Borrowing or Continuation or Conversion

Exhibit L-1

    

Form of Hedge Bank Designation

Exhibit L-2

    

Form of Cash Management Bank Designation

 

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 6, 2020,
among ACADEMY, LTD., a Texas limited partnership (the “Borrower”), NEW ACADEMY
HOLDING COMPANY, LLC, a Delaware corporation, and ASSOCIATED INVESTORS L.L.C.
and ACADEMY MANAGING CO., L.L.C., as Texas Intermediate Holdcos, the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the
Administrative Agent and the Collateral Agent (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1).

WHEREAS, the Borrower, certain of the Lenders and Credit Suisse AG, Cayman
Islands Branch, as administrative agent for such lenders, are parties to the
Existing Term Loan Facility (defined below) pursuant to which certain term loans
have been made available to the Borrower and the Borrower has requested to amend
and restate the Existing Term Loan Facility in its entirety;

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit in the form of Initial Term Loans to the Borrower on the
Restatement Effective Date, in an aggregate principal amount of $400,000,000;

WHEREAS, each Converting Term Lender (as defined below) has agreed to have its
Converting Term Loans (as defined below) converted and continued into Initial
Term Loans on the Closing Date pursuant to and in accordance with the terms of
this Agreement;

WHEREAS, it is intended that, contemporaneously with the borrowing under the
Initial Term Loan Facility on the Closing Date, the Borrower will issue and sell
pursuant to Rule 144A and/or Regulation S of the Securities Act, $400,000,000 in
aggregate principal amount of Senior Secured Notes (the “New Senior Notes”)
pursuant to the Senior Secured Notes Indenture (as defined below);

WHEREAS, it is intended that the Borrower will enter into an amendment to the
asset-based revolving credit facility established pursuant to the ABL Credit
Documents (the “ABL Facility”) which will extend the maturity date of such ABL
Facility;

WHEREAS, the proceeds of the Initial Term Loans will be used, together with net
proceeds of the issuance of the New Senior Notes and any borrowings by the
Borrower under the ABL Facility on the Restatement Effective Date, to consummate
the Restatement Effective Date Refinancing and to pay Transaction Expenses; and

WHEREAS, the Lenders are willing to make available to the Borrower such term
loan upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

Section 1.    Definitions

1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):

“ABL Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the ABL Credit Agreement.

“ABL Credit Agreement” shall mean the Credit Agreement, dated as of the
Restatement Effective Date, among the Borrower, the other borrowers party
thereto, the lenders party thereto and the ABL Administrative Agent.

“ABL Credit Documents” shall mean the ABL Credit Agreement and each other
document executed in connection therewith or pursuant thereto.

“ABL Cure Amount” shall have the meaning assigned to the term “Cure Amount” in
the ABL Credit Agreement.

“ABL Facility” shall have the meaning provided in the recitals to this
Agreement.

“ABL Financial Covenant Default” shall mean any breach or violation of any
financial maintenance covenant in the ABL Facility.

“ABL Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) between the
Collateral Agent and the collateral agent under the ABL Facility.

“ABL Loans” shall have the meaning provided to the term “Loans” in the ABL
Credit Agreement and any modification, replacement, refinancing, refunding,
renewal, or extension thereof.

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest announced or determined from time to time by the Administrative Agent
as the U.S. “Prime Rate”, and (iii) the Adjusted LIBOR Rate (which rate shall be
calculated based on an Interest Period of one month determined on such date)
plus 1.00% per annum; provided, that the ABR shall not be less than 1.75% per
annum. Any change in the ABR due to a change in such rate determined by the
Administrative Agent or in the Federal Funds Effective Rate or Adjusted LIBOR
Rate shall take effect at the opening of business on the day of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term Consolidated EBITDA.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary, of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary,
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

-2-



--------------------------------------------------------------------------------

“Additional Initial Term Commitment” means, with respect to an Additional
Initial Term Lender, the commitment of such Additional Initial Term Lender to
make an Additional Initial Term Loan on the Restatement Effective Date in the
aggregate principal amount set forth on Schedule 1.1(b).

“Additional Initial Term Lender” means each Lender set forth on Schedule 1.1(b)
with an Additional Initial Term Commitment to make Additional Initial Term Loans
to the Borrower on the Restatement Effective Date and which shall constitute a
“Lender” under the Credit Agreement as of the Restatement Effective Date.

“Additional Initial Term Loan” means a Loan that is made in respect of an
Additional Initial Term Commitment pursuant to Section 2.01(b) on the
Restatement Effective Date.

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Rate Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided, that the Adjusted LIBOR Rate shall not be less than 0.75% per annum.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Credit Suisse AG, Cayman Islands Branch, as
the administrative agent for the Lenders under this Agreement and the other
Credit Documents, or any successor administrative agent pursuant to
Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC, KKR
Capital Markets LLC, MCS Corporate Lending LLC and MCS Capital Markets LLC and
(ii) any successor each of the Persons set forth in clause (ii).

“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Borrower, any Subsidiary of Holdings, or any
Affiliated Institutional Lender).

 

-3-



--------------------------------------------------------------------------------

“Agent Parties” shall have the meaning provided in Section 13.17(b).

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger and Bookrunner.

“Agreement” shall mean this Second Amended and Restated Credit Agreement.

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated as of
November 6, 2020.

“Anti-Corruption Laws” means the (i) United States Foreign Corrupt Practices Act
of 1977, as amended and (iv) any applicable related provisions and/or
anti-bribery, and corruption and/or anti-money laundering laws, rules, or
regulations of any jurisdiction in which a Borrower conducts business.

“Anti-Terrorism and Anti-Money Laundering Laws” means any laws or regulations
relating to terrorism or money laundering, including the Bank Secrecy Act of
1990, as amended by the Patriot Act, the laws administered by the United States
Treasury Department’s Office of Foreign Assets Control (as any of the foregoing
laws may from time to time be amended, renewed, extended, or replaced), the U.S.
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, the U.S.
Money Laundering Control Act of 1986, as amended.

“Applicable Margin” shall mean a percentage per annum equal to: (1) for LIBOR
Loans that are Initial Term Loans, 5.00% and (2) for ABR Loans that are Initial
Term Loans, 4.00%.

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any
Class of Extended Term Loans shall be the applicable percentages per annum set
forth in the relevant Extension Amendment, (b) the Applicable Margin in respect
of any Class of Incremental Term Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (c) the Applicable Margin
in respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement and (d) in the case of
the Term Loans and any Class of Incremental Term Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to either (i) comply with
the provisions of Section 2.14 or (ii) ensure technical compliance with
fungibility with any other existing Term Loans.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” shall mean:

(i)    the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback (other than a Permitted Sale Leaseback))
(each a “disposition”) of the Borrower or any Restricted Subsidiary, or

(ii)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions,

 

-4-



--------------------------------------------------------------------------------

in each case, other than:

(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business;

(b)    the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to Section 10.3;

(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;

(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than the greater of (a) $48,000,000 and
(b) 10% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such disposition;

(e)    any disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to the Borrower or (2) the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary;

(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(g)    any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;

(h)    foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);

(i)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;

(j)    any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Restatement Effective Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;

(k)    (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with the Borrower or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of the Borrower (or any direct or indirect parent company of the
Borrower) or any Subsidiary or any of their successors or assigns;

 

-5-



--------------------------------------------------------------------------------

(l)    the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

(m)    the licensing, cross-licensing or sub-licensing of Intellectual Property
or other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;

(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;

(o)    sales, transfers, and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(p)    the lapse or abandonment of Intellectual Property rights, which in the
reasonable business judgment of the Borrower is not material to the conduct of
the business of the Borrower and the Restricted Subsidiaries taken as a whole;

(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(r)    dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(s)    leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(t)    dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder;

(u)    the lease, assignment, sub-lease, license or sub-license of, or any
transfer related to a “reverse build to suit” or similar transaction in respect
of, any real or personal property in the ordinary course of business;

(v)    to the extent constituting a disposition, Restricted Payments permitted
pursuant to Section 10.5; and

(w)    other dispositions with a Fair Market Value (or for assets with a Fair
Market Value) in the aggregate less than or equal to the greater of (x)
$168,000,000 and (y) 35% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) (this clause (v), the “General Asset
Sale Exception”).

“Asset Sale Prepayment Event” shall mean any Asset Sale of, or with respect to,
Collateral, subject to the Reinvestment Period allowed in Section 10.4;
provided, further, that with respect to any Asset Sale Prepayment Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Asset Sale Prepayment Events, after giving effect to the reinvestment
rights set forth herein, exceeds the greater

 

-6-



--------------------------------------------------------------------------------

of (a) $75,000,000 and (b) 15% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (the “Prepayment Trigger”)
in any fiscal year of the Borrower, and then from Net Cash Proceeds in excess of
the Prepayment Trigger.

“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by the Borrower or any Subsidiary
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Permitted Debt Exchange pursuant to Section 2.15 or Dutch
auction pursuant to Section 13.6(h); provided that the Borrower shall not
designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither the Borrower nor any of its Subsidiaries may act
as the Auction Agent.

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, an Executive
Vice President, a Director, a Manager, the Secretary, the Assistant Secretary or
any other senior officer or agent with express authority to act on behalf of
such Person designated as such by the board of directors or other managing
authority of such Person.

“Available Amount” shall have the meaning provided in Section 10.5.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall have the meaning provided in
Section 13.18.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

 

-7-



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the recitals to this Agreement.

“Borrowing” shall mean Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Borrowing Base Basket” shall mean, as of any date, an amount equal to 90% of
the book value of all credit card receivables and 90% of the net orderly
liquidation value of all inventory.

“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries (including capitalized software
expenditures, website development costs, website content development costs,
customer acquisition costs and incentive payments, conversion costs, and
contract acquisition costs).

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12.

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12.

 

-8-



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Cash Equivalents” shall mean:

(i)    Dollars,

(ii)    (a) Euro, Pounds Sterling, Yen, Swiss Francs, Canadian Dollars, or any
national currency of any Participating Member State in the European Union or
(b) local currencies held from time to time in the ordinary course of business,

(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any country that is a member state
of the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 36 months or less from the date of
acquisition,

(iv)    certificates of deposit, time deposits, and eurodollar time deposits
with maturities of 36 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $100,000,000,

(v)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,

(vi)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case with average maturities of 36 months or less from the date of
creation thereof,

(vii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case with average maturities of 36 months or less from the date of creation or
acquisition thereof,

(viii)    readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 36 months or less from
the date of acquisition,

(ix)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 36 months
or less from the date of acquisition,

(x)    solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for

 

-9-



--------------------------------------------------------------------------------

Economic Cooperation and Development, in each case with average maturities of 36
months or less from the date of acquisition, (b) certificates of deposit of,
bankers acceptances of, or time deposits with, any commercial bank which is
organized and existing under the laws of the country in which such Foreign
Subsidiary maintains its chief executive office and principal place of business
provided such country is a member of the Organization for Economic Cooperation
and Development, and whose short-term commercial paper rating from S&P is at
least “A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition,
and (c) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank, in each case, customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by such Foreign
Subsidiary organized in such jurisdiction,

(xi)    in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such
clauses or equivalent ratings from comparable foreign rating agencies,

(xii)    investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above,

(xiii)    investments, classified in accordance with GAAP as current assets, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions meeting
the qualifications specified in clause (iv) above, in each case the portfolios
of which are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (i) through (xii) above,
and

(xiv)    Credit Card Receivables.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and
(ii) above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition (other than Credit Card Receivables) will be deemed to be Cash
Equivalents for all purposes under the Credit Documents regardless of the
treatment of such items under GAAP.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement with the Borrower or any Restricted Subsidiary, is an
Agent or a Lender or an Affiliate of an Agent or a Lender or (ii) any Person
that is designated by the Borrower as a “Cash Management Bank” by written notice
to the Administrative Agent substantially in the form of Exhibit L-2 or such
other form reasonably acceptable to the Administrative Agent.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services), (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements and (iv) and other services
related, ancillary or complementary to the foregoing.

“Casualty Event” shall mean, with respect to any Collateral, any loss of or
damage to, or any condemnation or other taking by a Governmental Authority of,
such Collateral for which Holdings, the Borrower or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided that with respect to any Casualty Event, the Borrower shall
not be obligated to make any prepayment otherwise required by Section 5.2 unless
and until the aggregate amount of Net Cash Proceeds from all such Casualty
Events, after giving effect to the reinvestment rights set forth herein, exceeds
the greater of (a) $75,000,000 and (b) 15% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) (the “Casualty
Prepayment Trigger”) in any fiscal year of the Borrower, and then from such Net
Cash Proceeds in excess of the Casualty Prepayment Trigger.

“CFC” shall mean a Subsidiary of Holdings that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” shall mean a Subsidiary of the Borrower substantially all
of the assets of which consist of equity and/or indebtedness of one or more
Foreign Subsidiaries that are CFCs.

“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Restatement Effective Date, (ii) any change in any
law, treaty, order, policy, rule, or regulation or in the interpretation or
application thereof by any Governmental Authority after the Restatement
Effective Date or (iii) compliance by any Lender with any guideline, request,
directive, or order issued or made after the Restatement Effective Date by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law), including, for avoidance of doubt, any such
adoption, change or compliance in respect of (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines, requirements, or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), or the United States or
foreign regulatory authorities pursuant to Basel III in each case, regardless of
the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if (i) any Person,
entity, or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 35% thereof, unless, in case of clause (i) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract, or
otherwise to elect or designate for election at least a majority of the board of
directors of Holdings; (ii) at any time, a Change of Control (as defined in the
ABL Credit Agreement or the New Senior Notes) shall have occurred; or
(iii) Holdings shall cease to beneficially own, directly or indirectly, 100% of
the issued and outstanding equity interests of the Borrower. For the purpose of
clauses (ii) and (iii) at any time when a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity or, if
applicable, a Parent Entity acts as the manager,

 

-11-



--------------------------------------------------------------------------------

managing member or general partner of Holdings, references in this definition to
“Holdings” shall be deemed to refer to the ultimate Parent Entity that directly
or indirectly owns such Voting Stock or acts as (or, if applicable, is a Parent
Entity that directly or indirectly owns a majority of the outstanding Voting
Stock of) such manager, managing member or general partner. For purposes of this
definition, (i) ”beneficial ownership” shall be as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act, (ii) the phrase Person or “group” is within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such Person or “group” and its subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and (iii) if any Person or “group” includes one
or more Permitted Holders, the issued and outstanding Equity Interests of
Holdings or the Borrower, as applicable, directly or indirectly owned by the
Permitted Holders that are part of such Person or “group” shall not be treated
as being owned by such Person or “group” for purposes of determining whether
clause (ii) of this definition is triggered and (iv) a Person or group shall not
be deemed to beneficially own Voting Stock subject to a stock or asset purchase
agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or option or similar agreement related thereto) until the
consummation of the acquisition of the Voting Stock in connection with the
transactions contemplated by such agreement.

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series) or Replacement Term Loans (of the same Series), and (ii) when
used in reference to any Commitment, refers to whether such Commitment is an
Initial Term Loan Commitment or a New Term Loan Commitment.

“Closing Date” shall mean November 6, 2020.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.

“Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch, as
collateral agent under the Security Documents, or any successor collateral agent
pursuant to Section 12.9, and any Affiliate or designee of Credit Suisse AG,
Cayman Islands Branch, may act as the Collateral Agent under any Credit
Document.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment or New Term Loan
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.17(a).

“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period.

“Confidential Information” shall have the meaning provided in Section 13.16.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(i)    increased (without duplication) by:

(a)    provision for taxes based on income, revenue, or profits or capital,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added, and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income and any payments to any direct or indirect
parent in respect of such taxes, plus

(b)    Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense, in each case to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income,
plus

(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income, plus

(d)    any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Restatement Effective Date), including
(1) such fees, expenses, or charges related to the incurrence of the ABL Loans
and the Loans hereunder and all Transaction Expenses, (2) such fees, expenses,
or charges related to the offering of the Credit Documents and any other credit
facilities, and (3) any amendment or other modification of the ABL Loans, the
Loans hereunder or other Indebtedness, and, in each case, deducted (and not
added back) in computing Consolidated Net Income, plus

(e)    any other non-cash charges, including any write offs, write downs,
expenses, losses, or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus

 

-13-



--------------------------------------------------------------------------------

(f)    the amount of any net income (loss) attributable to non-controlling
interests in any non-Wholly Owned Subsidiary deducted (and not added back) in
such period in calculating Consolidated Net Income, plus

(g)    the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus

(h)    costs of surety bonds incurred in such period in connection with
financing activities, plus

(i)    increases in Consolidated EBITDA projected by the Borrower in good faith
to result from Permitted Acquisitions or transactions involving new or expanded
services, facilities, lines of business or operations, in each case which have
been consummated or are reasonably expected to be consummated pursuant to
agreements or letters of intent that have been entered into with respect
thereto, reflecting any projected increase in the businesses and services of the
Borrower and its Restricted Subsidiaries and such Acquired Entity or Business or
new or expanded services, facilities, lines of business or operations, in each
case attributable to the applicable transaction and that are reasonably
identifiable and factually supportable, plus

(j)    the amount of reasonably identifiable and factually supportable
“run-rate” cost savings and revenue synergies, operating expense reductions,
operating enhancements and other synergies that are projected by the Borrower in
good faith to result from actions either taken or expected to be taken within 24
months of the determination to take such action, net of the amount of actual
benefits realized prior to or during such period from such actions (which cost
savings and revenue synergies, operating expense reductions, and synergies shall
be calculated on a Pro Forma Basis as though such cost savings and revenue
synergies, operating expense reductions, operating enhancements or other
synergies had been realized on the first day of such period), plus

(k)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility, plus

(l)    any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Stock), plus

(m)    the amount of expenses relating to payments made to option, phantom
equity or profits interest holders of the Borrower or any of its any direct or
indirect subsidiaries or parent companies in connection with, or as a result of,
any distribution being made to equity holders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option, phantom equity or profits interest holders as though they were equity
holders at the time of, and entitled to share in, such distribution, in each
case to the extent permitted under this Agreement and expenses relating to
distributions made to equity holders of such Person or its direct or indirect
parent companies resulting from the application of Financial Accounting
Standards Codification Topic 718— Compensation – Stock Compensation (formerly
Financial Accounting Standards Board Statement No. 123 (Revised 2004)), plus

 

-14-



--------------------------------------------------------------------------------

(n)    with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and
(c) above relating to such joint venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

(o)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back, plus

(p)    to the extent not already included in the Consolidated Net Income,
(1) any expenses and charges that are reimbursed by indemnification or other
similar provisions in connection with any investment or any sale, conveyance,
transfer, or other Asset Sale of assets permitted hereunder and (2) to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of the determination by
the Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, plus

(q)    charges, expenses, and other items described in (1) the Lender
Presentation or (2) any quality of earnings report reasonably prepared in good
faith by a nationally recognized accounting firm in connection with any
Specified Transaction actually consummated by the Borrower or its Restricted
Subsidiaries and delivered to the Administrative Agent, plus

(r)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(s)    the aggregate amount of “run-rate” Consolidated EBITDA reasonably expect
to be derived from contracted revenue under any contract in place as of the end
of such period projected by Holdings in good faith for the period of four
consecutive fiscal quarters of Holdings following the end of such period, as if
such contracted revenue was applicable (calculated, if applicable, using the
historical average derived from such contract over the immediately preceding
three year period and without duplication of any Consolidated EBITDA actually
reflected in such four consecutive fiscal quarter period) during the entire
period, plus

 

-15-



--------------------------------------------------------------------------------

(t)    any costs or expenses realized in connection with or resulting from stock
appreciation or similar rights, stock options or other rights of officers,
directors and employees, in each case of the Borrower or any of its Restricted
Subsidiaries, plus

(u)    pre-opening costs and expenses in connection with new retail locations
and losses from any such new location during the first year after opening, plus

(v)    costs and expenses in connection with project ramp-ups that are
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower),

(w)    the amount of any loss attributable to a new store, distribution center,
facility or business until the date that is 24 months after the date of
commencement of construction or the date of acquisition or launch thereof, as
the case may be; provided that (A) such losses are reasonably identifiable and
factually supportable and certified by a responsible officer of the Borrower,
(B) losses attributable to such store, distribution center, facility or business
after 24 months from the date of commencement of construction or the date of
acquisition of such store, distribution center or facility, as the case may be,
shall not be included in this clause (s), and (C) no amounts shall be added
pursuant to this clause (s) to the extent duplicative of any expenses or charges
relating to such cost savings or revenue enhancements that are included in
clause (i) above with respect to such period,

(ii)    decreased by (without duplication), non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period
other than non-cash gains relating to the application of Financial Accounting
Standards Codification Topic 840— Leases (formerly Financial Accounting
Standards Board Statement No. 13); provided that, to the extent non-cash gains
are deducted pursuant to this clause (ii)(a) for any previous period and not
otherwise added back to Consolidated EBITDA, Consolidated EBITDA shall be
increased by the amount of any cash receipts (or any netting arrangements
resulting in reduced cash expenses) in respect of such non-cash gains received
in subsequent periods to the extent not already included therein, plus

(iii)    increased or decreased by (without duplication):

(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and

(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.

 

-16-



--------------------------------------------------------------------------------

For the avoidance of doubt:

(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,

(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (1) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned, or otherwise disposed by the Borrower
or such Restricted Subsidiary during such period (each such Person, business,
property, or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(2) an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition); and

(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.

“Consolidated First Lien Secured Debt” shall mean, as of any date of
determination, an amount equal to the sum of the aggregate amount of all
outstanding Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis consisting of third party Indebtedness for
borrowed money as of such date secured by a Lien on all of the Collateral that
ranks on an equal priority basis (but without regard to the control of remedies)
with Liens on all of the Collateral securing the Obligations. For the avoidance
of doubt, any Indebtedness under the ABL Facility shall constitute Consolidated
First Lien Secured Debt.

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of the
Borrower and the Restricted Subsidiaries to (ii) Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to such date of
determination, in each case with such pro forma adjustments to Consolidated
First Lien Secured Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of Pro Forma Basis.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean cash interest expense (including that
attributable to Capitalized Lease Obligations), net of cash interest income of
such Person and its Restricted Subsidiaries with respect to all outstanding
Indebtedness of such Person and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under hedging
agreements, but excluding, for the avoidance of doubt, (a) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses
and any other amounts of non cash interest (including as a result of the effects
of acquisition method accounting or pushdown accounting), (b) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
Indebtedness or obligations under Hedging Obligations or other derivative
instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make-whole premium and other fees and charges (including any
interest expense) incurred in connection with any Permitted Receivables
Financing, (e) any “additional interest” owing pursuant to a registration rights
agreement with respect to any securities, (f) any payments with respect to
make-whole premiums or other breakage costs of any Indebtedness, including,
without limitation, any Indebtedness issued in connection with the Transactions,
(g) penalties and interest relating to taxes, (h) accretion or accrual of
discounted liabilities not constituting Indebtedness, (i) interest expense
attributable to a direct or indirect parent entity resulting from push-down
accounting, (j) any expense resulting from the discounting of Indebtedness in
connection with the application of recapitalization or purchase accounting, and
(k) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential), with respect thereto and with respect to the Transactions, any
acquisition or Investment permitted hereunder, all as calculated on a
consolidated basis.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and on an after-tax basis to the
extent appropriate, and otherwise determined in accordance with GAAP; provided
that, without duplication,

(i)    extraordinary, non-recurring or unusual gains or losses (less all fees
and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non- recurring or unusual items), severance, relocation costs,
integration and facilities’ or bases’ opening costs and other business
optimization expenses (including related to new product introductions and other
strategic or cost savings initiatives), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, other executive recruiting and retention costs,
transition costs, costs related to closure/consolidation of facilities or bases
and curtailments or modifications to pension and post-retirement employee
benefit plans (including any settlement of pension liabilities and charges
resulting from changes in estimates, valuations and judgments), shall be
excluded,

 

-18-



--------------------------------------------------------------------------------

(ii)    at the election of the Borrower, subject to the provisions set forth in
Section 1.3, the Net Income for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period, shall be
excluded,

(iii)    any gain (loss) (less all fees and expenses relating thereto) on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of), shall be excluded,

(iv)    any effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments other than in the
ordinary course of business, as determined in good faith by the board of
directors of the Borrower, shall be excluded,

(v)    the Net Income for such period of any Person that is not the Borrower or
a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period, shall be excluded,

(vi)    solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(A) of Section 10.5, the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions (a) has been legally waived, or otherwise released,
(b) is imposed pursuant to this Agreement and other Credit Documents, the ABL
Credit Documents, Permitted Debt Exchange Notes, New Term Loans, or Permitted
Other Indebtedness, or (c) arises pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Secured Parties than
the encumbrances and restrictions contained in the Credit Documents (as
determined by the Borrower in good faith); provided that Consolidated Net Income
of the referent Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to such Person or a Restricted
Subsidiary in respect of such period, to the extent not already included
therein, shall be excluded,

(vii)    effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Transactions and any acquisition that is consummated after the Restatement
Effective Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

 

-19-



--------------------------------------------------------------------------------

(viii)    (a) any effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid), (b) any non-cash income
(or loss) related to currency gains or losses related to Indebtedness,
intercompany balances, and other balance sheet items and to Hedging Obligations
pursuant to ASC 815 (or such successor provision), and (c) any non-cash expense,
income, or loss attributable to the movement in mark-to-market valuation of
foreign currencies, Indebtedness, or derivative instruments pursuant to GAAP,
shall be excluded,

(ix)    any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement No. 144) and the amortization of intangibles arising pursuant to
ASC 805 shall be excluded,

(x)    (a) any non-cash compensation expense recorded from or in connection with
any share-based compensation arrangements including stock appreciation or
similar rights, phantom equity, stock options, restricted stock, capital or
profits interests or other rights to officers, directors, managers, or employees
and (b) non-cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,

(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Restatement Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded,

(xii)    accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Restatement Effective
Date that are so required to be established as a result of the Transactions in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies, shall be excluded,

(xiii)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by the Borrower that there exists such evidence (with a deduction for any amount
so added back to the extent not so reimbursed within 365 days), losses and
expenses with respect to liability or casualty events or business interruption
shall be excluded,

(xiv)    any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,

(xv)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Restatement Effective Date shall be
excluded,

 

-20-



--------------------------------------------------------------------------------

(xvi)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs
shall be excluded, and

(xvii)     any amounts paid pursuant to clause (15) of Section 10.5(b) other
than subclause (E)(ii) thereof that are used to fund payments that, if paid by
the Borrower would have reduced Net Income, shall be included to reduce Net
Income.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
(i) Consolidated Total Debt shall not include Letters of Credit (as defined in
the ABL Credit Agreement), except to the extent of Unpaid Drawings (as defined
in the ABL Credit Agreement) thereunder and (ii) the amount of any Indebtedness
outstanding under the ABL Facility on any date shall be deemed to be the average
daily amount of such Indebtedness thereunder for the most recent twelve month
period ending on such date (and for any period ending prior to the one year
anniversary of the Restatement Effective Date, the average daily amount
outstanding thereunder during such period).

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of the Borrower and the Restricted
Subsidiaries to (ii) Consolidated EBITDA of the Borrower for the Test Period
most recently ended on or prior to such date of determination, in each case with
such pro forma adjustments to Consolidated Total Debt and Consolidated EBITDA as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of Pro Forma Ratio.

“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, but excluding (for
purposes of both clauses (i) and (ii) above), without duplication, (a) the
current portion of any Funded Debt, (b) all Indebtedness consisting of Loans,
ABL Loans and Letter of Credit Exposure (as defined in the ABL Credit Agreement)
and Capital Leases to the extent otherwise included therein, (c) the current
portion of interest, (d) the current portion of current and deferred income
taxes, (e) any liabilities that are not Indebtedness and will not be settled in
cash or Cash Equivalents during the next succeeding twelve month period after
such date, (f) the effects from applying purchase accounting, (g) any accrued
professional liability risks, (h) restricted marketable securities, and
(i) deferred revenue reflected within current liabilities; provided that, for
purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions or dispositions by the Borrower and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred and (B) shall exclude (I) the impact of
non-cash adjustments contemplated in the Excess Cash Flow calculation, (II) the
impact of adjusting

 

-21-



--------------------------------------------------------------------------------

items in the definition of “Consolidated Net Income” and (III) any changes in
current assets or current liabilities as a result of (x) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation against loss in respect thereof.

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Converting Term Lender” means each Existing Term Lender that has elected to
convert its Existing Term Loans to Initial Term Loans pursuant to Amendment
No. 3.

“Converting Term Loans” means each Existing Term Loan as to which the Lender
thereof is a Converting Term Lender.

“Credit Card Receivables” shall mean, as of any date of determination, the
amount due from third-party financial institutions for credit and debit card
transactions that would, in conformity with GAAP, be set forth opposite the
caption “cash equivalents” (or any like caption) on the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries at such date.

“Credit Documents” shall mean this Agreement, each Joinder Agreement, each
Extension Amendment, each Permitted Repricing Amendment, the Guarantees, the
Security Documents, and any promissory notes issued by the Borrower pursuant
hereto.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

-22-



--------------------------------------------------------------------------------

“Credit Party” shall mean Holdings, the Borrower and the other Guarantors.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(w)(i)).

“Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of Net Cash Proceeds.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of Net Cash Proceeds.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of the Borrower, setting
forth the basis of such valuation, executed by either a senior vice president or
the principal financial officer of the Borrower, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on or
other disposition of such Designated Non-Cash Consideration. A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.4.

“Designated Preferred Stock” shall mean preferred stock of the Borrower or any
direct or indirect parent company of the Borrower (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower or parent company thereof, as the case may be,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (iii) of Section 10.5(a).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.

 

-23-



--------------------------------------------------------------------------------

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers and Bookrunners
by the Sponsor as being Disqualified Lenders prior to 5:00 p.m. (New York City
time) on October 27, 2020, (ii) who are competitors of the Sponsor, Borrower
and/or their Affiliates that are separately identified in writing by the
Borrower or the Sponsor to the Administrative Agent from time to time (it being
understood and agreed that the consent of the Administrative Agent shall be
required with respect to the designation of any competitor of the Sponsor), and
(iii) in the case of each of clauses (i) and (ii), any of their Affiliates
(other than any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such Affiliate is a bona fide Fund)
that are either (a) identified in writing by the Borrower to the Administrative
Agent from time to time or (b) clearly identifiable on the basis of such
Affiliate’s name. Notwithstanding the foregoing, (x) each Credit Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Lender and the Administrative Agent shall have no liability
with respect to any assignment or participation made to a Disqualified Lender
and (y) any such designation of a Disqualified Lender may not apply
retroactively to disqualify any Person that has previously acquired an
assignment or participation in any Credit Facility.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-24-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent
and the Borrower which is consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in the initial
primary syndication thereof, but excluding any arrangement, structuring,
ticking, or other similar fees payable in connection therewith that are not
generally shared with the relevant Lenders and, if applicable, amendment fees
paid generally to consenting Lenders; provided that with respect to any
Indebtedness that includes a “LIBOR floor” or “ABR floor,” (a) to the extent
that the Adjusted LIBOR Rate (with an Interest Period of three months) or ABR
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated (in the reasonable discretion
of the Borrower and the Administrative Agent) is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the Adjusted LIBOR Rate (with an Interest Period of three
months) or ABR (without giving effect to any floors in such definitions), as
applicable, on the date that the Effective Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial, or other actions or damages pursuant to any Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive relief
relating to the presence, Release or threatened Release of Hazardous Materials
or arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, indoor air, surface water,
groundwater, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.

 

-25-



--------------------------------------------------------------------------------

“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Borrower, Holdings or any direct or indirect parent
company of Holdings (excluding Disqualified Stock), other than: (i) public
offerings with respect to the Borrower or any of its direct or indirect parent
company’s common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings or the Borrower and (iii) any such public or private sale that
constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction that would reasonably be expected to result in
liability to a Credit Party; (iii) any Reportable Event; (iv) the failure of any
Credit Party or ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Pension Plan or any failure
by any Pension Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (v) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (vi) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (vii) the termination of, or the appointment of a
trustee to administer, any Pension Plan under Section 4042 of ERISA or the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA), including but not limited to the imposition of any Lien in favor of the
PBGC or any Pension Plan; (viii) the receipt by any Credit Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice to
terminate any Pension Plan under Section 4041 of ERISA or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (ix) the failure by
any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal from
any Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer (within the meaning of Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

-26-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

(i)    the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:

(a)    Consolidated Net Income for such period,

(b)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,

(c)    decreases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such decreases arising from acquisitions or Asset Sales by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(d)    an amount equal to the aggregate net non-cash loss on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(e)    cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in Consolidated Net Income,

(f)    increases in current and non-current deferred revenue to the extent
deducted or not included in arriving at such Consolidated Net Income, and

(g)    extraordinary gains actually received in cash;

over (ii) the sum, without duplication, of:

(a)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, cash charges to the extent excluded in
arriving at such Consolidated Net Income, and Transaction Expenses to the extent
not deducted in arriving at such Consolidated Net Income and paid in cash during
such period,

(b)    [reserved],

(c)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (1) the principal component
of payments in respect of Capitalized Lease Obligations, (2) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.5, and (3) the amount of
a mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to an Asset Sale that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (A) all
other prepayments of Term Loans and (B) all prepayments of ABL Loans (and any
other revolving loans (unless there is an equivalent permanent reduction in
commitments thereunder)) made during such period, except to the extent financed
with the proceeds of other long-term Indebtedness of the Borrower or the
Restricted Subsidiaries,

 

-27-



--------------------------------------------------------------------------------

(d)    an amount equal to the aggregate net non-cash gain on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,

(e)    increases in Consolidated Working Capital for such period (other than
(1) reclassification of items from short-term to long-term or vice versa and
(2) any such increases arising from acquisitions or Asset Sales by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(f)    [reserved],

(g)    [reserved],

(h)    [reserved],

(i)    [reserved],

(j)    the aggregate amount of any premium, make-whole, or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

(k)    [reserved],

(l)    the amount of taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,

(m)    cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income,

(n)    decreases in current and non-current deferred revenue to the extent
included or not deducted in arriving at such Consolidated Net Income, and

(o)    extraordinary losses actually paid in cash.

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by the Borrower from (i) contributions to its common equity capital, and
(ii) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower, in each case designated
as Excluded Contributions pursuant to an officer’s certificate executed by
either a senior vice president or the principal financial officer of the
Borrower on the date such capital contributions are made or the date such Equity
Interests are sold, as the case may be, which are excluded from the calculation
set forth in clause (iii) of Section 10.5(a); provided that any non-cash assets
shall qualify only if acquired by a parent of the Borrower in an arm’s-length
transaction within the six months prior to such contribution.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

 

-28-



--------------------------------------------------------------------------------

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Voting Stock and Stock Equivalents entitled to vote of any
Foreign Subsidiary that is a CFC or any CFC Holding Company, any such Voting
Stock or Stock Equivalents of any class of such Foreign Subsidiary or CFC
Holding Company in excess of 66% of the total voting power of all such Voting
Stock or Stock Equivalents of such Foreign Subsidiary or CFC Holding Company
(provided that, for the avoidance of doubt, such 66% limitation shall not apply
to (x) Capital Stock other than Voting Stock or (y) Stock Equivalents that are
not entitled to vote), (iii) any Capital Stock or Stock Equivalents to the
extent the pledge thereof would violate any applicable Requirements of Law
(including any legally effective requirement to obtain the consent of any
Governmental Authority unless such consent has been obtained), (iv) in the case
of (A) any Capital Stock or Stock Equivalents of any Subsidiary to the extent
such Capital Stock or Stock Equivalents are subject to a Lien permitted by
clause (ix) of the definition of Permitted Lien or (B) any Capital Stock or
Stock Equivalents of any Subsidiary that is not Wholly-Owned by the Borrower and
its Subsidiaries at the time such Subsidiary becomes a Subsidiary, any Capital
Stock or Stock Equivalents of each such Subsidiary described in clause (A) or
(B) to the extent (I) that a pledge thereof to secure the Obligations is
prohibited by any applicable Contractual Requirement (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable law and other than proceeds thereof the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition or restriction), (II) any
Contractual Requirement prohibits such a pledge without the consent of any other
party; provided that this clause (II) shall not apply if (x) such other party is
a Credit Party or Wholly-Owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(v) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to the Borrower or any Subsidiary or any direct or
indirect parent entity as reasonably determined by the Borrower in consultation
with the Administrative Agent, (vi) any Capital Stock or Stock Equivalents that
are margin stock, and (vii) any Capital Stock and Stock Equivalents of any
Subsidiary that is not a Material Subsidiary or is an Unrestricted Subsidiary, a
captive insurance Subsidiary, an SPV or any special purpose entity.

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Restatement Effective Date by reference to
the Historical Financial Statements or (y) a consolidated basis with its
Restricted Subsidiaries, if determined after the Restatement Effective Date by
reference to the financial statements delivered to the Administrative Agent
pursuant to Section 9.1(a) and (b)) constitute a Material Subsidiary, (ii) each
Subsidiary that is not a Wholly-Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-Wholly-Owned
Restricted Subsidiary), (iii) any CFC Holding Company, (iv) any Subsidiary of a
Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or

 

-29-



--------------------------------------------------------------------------------

Requirements of Law from guaranteeing or granting Liens to secure the
Obligations at the time such Subsidiary becomes a Restricted Subsidiary (and for
so long as such restriction or any replacement or renewal thereof is in effect),
(vii) each Subsidiary with respect to which, as reasonably determined by the
Borrower, the consequence of providing a Guarantee of the Obligations would
adversely affect the ability of the Borrower and its Subsidiaries to satisfy
applicable Requirements of Law, (viii) each Subsidiary with respect to which, as
reasonably determined by the Borrower in consultation with the Administrative
Agent, providing such a Guarantee would result in material adverse tax
consequences to the Borrower or any Subsidiary, (ix) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent and the
Borrower, as agreed in writing, the cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom (x) each Unrestricted Subsidiary, (xi) any
Receivables Subsidiary, (xii) each other Subsidiary acquired pursuant to a
Permitted Acquisition or other Investment permitted hereunder and financed with
assumed secured Indebtedness permitted hereunder, and each Restricted Subsidiary
acquired in such Permitted Acquisition or other Investment permitted hereunder
that guarantees such Indebtedness, in each case to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (xiii) each
SPV or not-for-profit Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to the Borrower or any
Subsidiary Credit Party, (a) any Swap Obligation if, and to the extent that, all
or a portion of the Obligations of such Person of, or the grant by such Person
of a security interest to secure, such Swap Obligation (or any Obligations
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation, or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Persons and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) any Taxes imposed on or measured by such recipient’s overall net income, net
profits, or branch profits (however denominated), and franchise (and similar)
Taxes imposed on such recipient (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection between such recipient and such
jurisdiction (other than any such connection arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (ii) any U.S.
federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any Credit Document that is
required to be imposed on amounts payable to or for the account of a Lender with
respect to an applicable interest in a Loan or Commitment pursuant to laws in
force at the time such Lender (a) acquires such interest in the applicable Loan
or Commitment or (b) designates a new lending office, other than in the case of
a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7 (or that designates a new lending office pursuant to a request by
the Borrower), except in each case to the extent that amounts with respect to
such withholding Tax were payable pursuant to Section 5.4 either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or

 

-30-



--------------------------------------------------------------------------------

Commitment or to such Lender immediately before such Lender designated a new
lending office,(iii) any Taxes attributable to such recipient’s failure to
comply with Section 5.4(e), or (iv) any withholding Tax imposed under FATCA.

“Existing ABL Facility” shall mean that certain Credit Agreement, dated as of
July 2, 2015, by and among the Borrower, certain of the Borrower’s subsidiaries,
the lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Existing Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc.,
as administrative agent and collateral agent for the Existing Term Loan
Facility.

“Existing Debt Facilities” shall mean the Existing Term Loan Facility and the
Existing ABL Facility.

“Existing Term Lender” means a Term Lender that holds Existing Term Loans
immediately prior to the Restatement Effective Date.

“Existing Term Loan” means each “Term Loan” as defined in the Existing Term Loan
Facility.

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).

“Existing Term Loan Facility” shall mean the Credit Agreement, dated as of
August 3, 2011, as amended by that Amendment No. 1, dated as of November 6,
2012, and that Amendment No. 2, dated as of July 2, 2015 by and among the
Borrower, the lenders party thereto and the Existing Administrative Agent.

“Existing Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

“Extension Request” shall mean a Term Loan Extension Request.

“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, and amortization schedule.

 

-31-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended successor version described above) any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing, and any laws, fiscal or regulatory
legislation, rules guidance notes and practices adopted by a U.S. or non-U.S.
jurisdiction to effect the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by depository institutions on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit I-1 (with such changes to such form as may
be reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).

“First Lien Obligations” shall mean the Obligations and the other Indebtedness
that is secured by Liens on all of the Collateral that rank on an equal priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Obligations.

“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, either
(i) the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall
be no greater than 2.00:1.00 or (ii) in connection with a Permitted Acquisition
or Permitted Investment (or series of Permitted Acquisitions and/or Permitted
Investments), the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio shall be less than or equal to the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio immediately prior to such Permitted Acquisition or
Permitted Investment (or series of Permitted Acquisitions and/or Permitted
Investments).

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date of determination to (ii) the Fixed Charges for such Test
Period, in each case with such pro forma adjustments to Fixed Charge Coverage
Ratio as are appropriate and consistent with the pro forma adjustment provisions
set forth in the definition of Pro Forma Basis.

 

-32-



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(i)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries on a consolidated basis for such period,

(ii)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period, and

(iii)    all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.

“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from the date of its creation or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date (including
all amounts of such Funded Debt required to be paid or prepaid within one year
from the date of its creation), and, in the case of the Credit Parties,
Indebtedness in respect of the Loans.

 

-33-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Furthermore, at any time after the Restatement Effective Date, the Borrower may
elect to apply International Financial Reporting Standards (“IFRS”) accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP and GAAP concepts shall thereafter be construed to refer to IFRS and
corresponding IFRS concepts (except as otherwise provided in this Agreement);
provided any such election, once made, shall be irrevocable; provided, further,
that any calculation or determination in this Agreement that requires the
application of GAAP for periods that include fiscal quarters ended prior to the
Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.

“Gochman Investors” shall mean (i) each of David E Gochman and Molly Gochman,
(ii) any trust for the direct or indirect benefit of any of the individuals
referred to in clause (i) and (iii) any Person more than 50% of the Equity
Interests of which is owned or controlled by any of the individuals referred to
in clause (i), including MSI 2011 LLC and MG Family Limited Partnership.

“General Asset Sale Exception” shall have the meaning provided in the definition
of “Asset Sale”.

“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational body
exercising such powers or functions, such as the European Union or the European
Central Bank).

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean (i) the Term Loan Holdings Guarantee made by Holdings,
the Texas Intermediate Holdcos and each other Intermediate Holdco (subject to
Section 9.14), substantially in the form of Exhibit B-1, and the Amended and
Restated Term Loan Guarantee made by each other Guarantor, substantially in the
form of Exhibit B-2, in favor of the Collateral Agent for the benefit of the
Secured Parties and (ii) any other guarantee of the Obligations made by any
Subsidiary of Holdings or a Restricted Subsidiary in form and substance
reasonably acceptable to the Administrative Agent.

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness, or (iv) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof;

 

-34-



--------------------------------------------------------------------------------

provided, however, that the term guarantee obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations or product warranties
in effect on the Restatement Effective Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors” shall mean (i) each Subsidiary of the Borrower that is party to the
Guarantee on the Restatement Effective Date, (ii) each Subsidiary of Holdings
that becomes a party to the Guarantee after the Restatement Effective Date
pursuant to Section 9.11, Section 9.14 or otherwise and (iii) Holdings and the
Texas Intermediate Holdcos; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics, by any Environmental Law.

“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement with the Borrower or any Restricted Subsidiary, is a Lender, an
Agent or an Affiliate of a Lender or an Agent and (b) with respect to any Hedge
Agreement entered into prior to the Restatement Effective Date, any Person that
is a Lender or an Agent or an Affiliate of a Lender or an Agent on the
Restatement Effective Date and (ii) any other Person that is designated by the
Borrower as a “Hedge Bank” by written notice to the Administrative Agent
substantially in the form of Exhibit L-1 or such other form reasonably
acceptable to the Administrative Agent.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

 

-35-



--------------------------------------------------------------------------------

“Historical Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal years ended February 3,
2018, February 2, 2019 and February 1, 2020, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal years of Holdings and its Subsidiaries, including the notes thereto.

“Holdings” shall mean (i) New Academy Holding Company, LLC or (ii) after the
Restatement Effective Date, any other Person or Persons (“New Holdings”) that is
a Subsidiary of Holdings or of any Parent Entity of Holdings (or the previous
New Holdings, as the case may be) but not the Borrower (“Previous Holdings”);
provided that (a) such New Holdings directly or indirectly through Intermediate
Holdcos owns 100% of the Equity Interests of the Borrower, (b) New Holdings
shall expressly assume all the obligations of Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that, without limitation, such substitution does not violate this
Agreement or any other Credit Document, (d) all Capital Stock of the Borrower
shall be pledged to secure the Obligations and (e) (i) no Event of Default has
occurred and is continuing at the time of such substitution and such
substitution does not result in any Event of Default and (ii) such substitution
does not result in any adverse tax consequences to any Lender (unless reimbursed
hereunder) or to the Administrative Agent (unless reimbursed hereunder);
provided, further, that if each of the foregoing is satisfied, Previous Holdings
shall be automatically released of all its obligations under the Credit
Documents and any reference to “Holdings” in the Credit Documents shall be meant
to refer to New Holdings.

“IFRS” shall have the meaning given to such term in the definition of GAAP.

“Immediate Family Members” shall mean, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” shall have the meaning provided in Section 2.10(a).

“Increased Amount Date” shall mean the date of effectiveness of any New Term
Loan Commitments.

“incur” shall have the meaning provided in Section 10.1.

“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of the Borrower solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise

 

-36-



--------------------------------------------------------------------------------

included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (i)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (iii) to the
extent not otherwise included, the obligations of the type referred to in
clause (i) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person; provided
that notwithstanding the foregoing, Indebtedness shall be deemed not to include
(1) Contingent Obligations incurred in the ordinary course of business,
(2) obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, (6) any earn-out obligation until such obligation, within 60
days of becoming due and payable, has not been paid and such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP, (7) any obligations attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (8) accrued expenses and royalties or (9) asset
retirement obligations and obligations in respect of workers’ compensation
(including pensions and retiree medical care) that are not overdue by more than
60 days. The amount of Indebtedness of any Person for purposes of clause (iii)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the Fair Market Value of the property encumbered thereby as
determined by such Person in good faith.

For all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries, shall exclude all intercompany Indebtedness having a term not
exceeding 365 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Person” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.

“Initial Investors” shall mean shall mean Kohlberg Kravis Roberts & Co. L.P and
its Affiliates, but not including, however, any portfolio companies of any of
the foregoing.

“Initial Term Loan” shall mean any loan in Dollars converted or made pursuant to
clauses (a) or (b) of Section 2.01, respectively.

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Restatement Effective Date, (x) such Lender’s Additional Initial
Term Commitment and (y) the agreement of such Lender to convert the principal
amount of its Term Loans (as set forth in such Lender’s Consent (as defined in
Amendment No. 3)) for an equal principal amount of Initial Term Loans on the
Restatement Effective Date. The aggregate amount of the Initial Term Loan
Commitments as of the Restatement Effective Date is $400,000,000.

“Initial Term Loan Lender” shall mean each Additional Initial Term Lender and
Converting Term Lender.

 

-37-



--------------------------------------------------------------------------------

“Initial Term Loan Maturity Date” shall mean November 6, 2027 or, if such date
is not a Business Day, the immediately preceding Business Day.

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is “insolvent” within the meaning of Section 4245
of ERISA.

“Intellectual Property” shall mean U.S. intellectual property, including all
(i) (a) patents, inventions, processes, developments, technology, and know-how;
(b) copyrights and works of authorship in any media, including graphics,
advertising materials, labels, package designs, and photographs; (c) trademarks,
service marks, trade names, brand names, corporate names, Internet domain names,
logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisionals, re-issues, re-examinations, or similar legal protections related to
the foregoing.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Intermediate Holdcos” shall mean the Texas Intermediate Holdcos and any other
Subsidiary of Holdings that becomes a party to the Guarantee in the form of
Exhibit B-1 after the Restatement Effective Date pursuant to Section 9.11(y).

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the consolidated balance sheet
(excluding the footnotes) of the Borrower in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property; provided that Investments shall not
include, in the case of the Borrower and the Restricted Subsidiaries,
intercompany loans (including guarantees), advances, or Indebtedness either
(i) having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business or (ii) arising
from cash management, tax and/or accounting operations.

For purposes of the definition of Unrestricted Subsidiary and Section 10.5,

(i)    Investments shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and

 

-38-



--------------------------------------------------------------------------------

(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by the Borrower or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(i)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),

(ii)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among a the Borrower and its Subsidiaries,

(iii)    investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

(iv)    corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“IPO” refers to the initial public offering of Academy Sports and Outdoors,
Inc.’s common stock on the NASDAQ Global Select Market, which such IPO closed on
October 6, 2020.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A, which may include additional provisions to ensure fungibility of the
Loans and to provide for mechanics for borrowings in currencies other than
Dollars.

“Joint Lead Arrangers and Bookrunners” shall mean Credit Suisse Loan Funding
LLC, KKR Capital Markets LLC and J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC, BofA Securities, Inc., Capital One N.A., U.S. Bank National
Association, Regions Capital Markets (a division of Regions Bank) and BBVA
Securities Inc.

“Junior Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary) in respect
Subordinated Indebtedness in excess of $50,000,000.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR 2006 Fund
L.P.

 

-39-



--------------------------------------------------------------------------------

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“LCT Election” shall have the meaning provided in Section 1.12(a).

“LCT Test Date” shall have the meaning provided in Section 1.12(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans, which refusal or failure is
not cured within one business day after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent in writing that such
refusal or failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (ii) the failure of any Lender to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one business day of the date when due, unless the
subject of a good faith dispute, (iii) a Lender has notified, in writing, the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations under this Agreement or has made a public statement to that
effect with respect to its funding obligations under this Agreement or the ABL
Facility, or a Lender has publicly announced that it does not intend to comply
with its funding obligations under other loan agreements, credit agreements or
similar facilities generally, (iv) a Lender has failed to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations under this Agreement, (v) a Distressed Person has admitted
in writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender becomes the subject of a Bail-in
Action.

“Lender Presentation” shall mean the lender presentation dated October 21, 2020
and presented to the Lenders in connection with the syndication of the Loans
under this Agreement.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), other than via an Undisclosed Administration, a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver, or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person, or any Person that directly or indirectly
controls such Distressed Person or is subject to a forced liquidation or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such
Lender by a governmental authority or an instrumentality thereof.

“LIBOR” shall have the meaning provided in the definition of LIBOR Rate.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“LIBOR Rate” shall mean,

 

-40-



--------------------------------------------------------------------------------

(i)    for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the offered rate administered by ICE Benchmark Administration (“LIBOR”)
or successor rate, which rate is approved by the Administrative Agent, on the
applicable Reuters screen page (or such other commercially available source
providing such quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(ii)    for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined on such date for Dollar deposits with a term of one month commencing
that day; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“LIBOR Successor Rate” shall have the meaning provided in Section 3.1(c).

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in, and any filing of, or
agreement to, give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien.

“Limited Condition Transaction” shall mean any transaction by one or more of
Holdings, the Borrower and the Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan” shall mean any Term Loan or any other loan made by any Lender pursuant to
this Agreement.

 

-41-



--------------------------------------------------------------------------------

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of the Borrower
and its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 5.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Restatement Effective Date,
Restricted Subsidiaries that are not Material Subsidiaries (other than
Subsidiaries that are Excluded Subsidiaries by virtue of any of clauses (ii)
through (xiii) of the definition of “Excluded Subsidiary”) have, in the
aggregate, (a) total assets at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 10.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such quarter are delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries as Material Subsidiaries for each fiscal period until this proviso
is no longer applicable.

“Maturity Carveout Amount” shall have the meaning provided in Section 2.14(d).

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the New Term
Loan Maturity Date or the maturity date of an Extended Term Loan, as applicable.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (i) (x) the greater of (A) $480,000,000 and (B) 100%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) plus (ii) the aggregate amount of voluntary prepayments of the
Term Loans (including purchases of Initial Term Loans by the Borrower and its
Subsidiaries at or below par, in which case the amount of voluntary prepayments
of such Term Loans shall be deemed to equal the face amount of such Term Loans
so purchased) and Permitted Other Indebtedness that is secured on a pari passu
basis with the Term Loans, in each case, other than from proceeds of the
Incurrence of long-term Indebtedness, plus (iii) an amount equal to the
aggregate outstanding principal amount of Indebtedness that is secured on a pari
passu basis with the Term Loans that is substantially simultaneously refinanced
with New Term Loans incurred pursuant to this clause (iii), plus (iv) an amount
such that, after giving effect to the Incurrence of such amount the Borrower
would be (a) in compliance on a Pro Forma Basis (including any adjustments
required by such definition as a result of a contemplated Permitted Acquisition
or Permitted Investment, but excluding any concurrent incurrence of Indebtedness
pursuant to clauses (i) through (iii) above or the ABL Facility and without
netting the cash proceeds of any New Term Loans), with the First Lien Secured
Leverage Test (assuming that all Indebtedness Incurred pursuant to
Section 2.14(a) or Section 10.1(x) on such date of determination would be
included in the definition of Consolidated First Lien Secured Debt, whether or
not such Indebtedness would otherwise be so included) minus (v) the sum of
(a) the aggregate principal

 

-42-



--------------------------------------------------------------------------------

amount of New Term Loan Commitments incurred pursuant to Section 2.14(a) in
reliance on clause (i) of this definition prior to such date and (b) the
aggregate principal amount of Permitted Other Indebtedness issued or incurred
(including any unused commitments obtained) pursuant to
Section 10.1(x)(i)(a) in reliance on clause (i) of this definition prior to such
date.

“MFN Protection” shall have the meaning set forth in the proviso to
Section 2.14(d)(iii).

“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $5,000,000 and (ii) with respect to a Borrowing of ABR Loans, $1,000,000.

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on
Schedule 1.1(a), and each other parcel of owned real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 9.14.
For the avoidance of doubt, Mortgaged Property shall not include any owned real
property located in a special flood hazard area.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of the
Borrower or any of its Restricted Subsidiaries in respect of such Prepayment
Event or incurrence of Permitted Other Indebtedness, as the case may be, less
(ii) the sum of:

(a)    the amount, if any, of all taxes (without duplication with the netting of
such taxes envisioned in Section 5.2(a)(iv), including in connection with any
repatriation of funds) paid or estimated to be payable by the Borrower or any of
its Restricted Subsidiaries in connection with such Prepayment Event or
incurrence of Permitted Other Indebtedness,

(b)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (a)
above) (1) associated with the assets that are the subject of such Prepayment
Event and (2) retained by the Borrower or any of the Restricted Subsidiaries;
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,

 

-43-



--------------------------------------------------------------------------------

(c)    the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

(d)    in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that the Borrower or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
the Borrower or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or a Restricted Subsidiary has entered into a binding
commitment prior to the last day of such Reinvestment Period to reinvest such
proceeds no later than 180 days following the last day of such Reinvestment
Period, (1) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event,
Casualty Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date the Borrower or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i);

(e)    in the case of any Asset Sale Prepayment Event, Casualty Event, or
Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to non-controlling interests and not available for
distribution to or for the account of the Borrower or a Wholly-Owned Restricted
Subsidiary as a result thereof;

(f)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that the Borrower and/or any Restricted
Subsidiaries receives cash in an amount equal to the amount of such reduction;
and

(g)    all fees and out-of-pocket expenses paid by the Borrower or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (1) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses, and brokerage, consultant,
accountant, and other customary fees),

in each case, only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

-44-



--------------------------------------------------------------------------------

“New Senior Notes” shall have the meaning provided in the recitals to this
Agreement.

“Net Short Lender” shall have the meaning provided in Section 13.1.

“New Term Loan” shall have the meaning provided in Section 2.14(c).

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“Non-Bank Tax Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(B)(3).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Credit Party Permitted Other Indebtedness” shall have the meaning specified
in the definition of Permitted Other Indebtedness.

“Non-Credit Party Permitted Other Indebtedness Amount” means the greater of (A)
$480,000,000 and (B) 100.0% of Consolidated EBITDA for the most recently ended
Test Period.

“Non-Converting Term Loan” means each Term Loan outstanding immediately prior to
the Restatement Effective Date other than a Converting Term Loan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or under any Secured Cash Management
Agreement or Secured Hedge Agreement (other than with respect to any Credit
Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), in each case, entered into with the Borrower or
any of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any Credit Party under any Credit Document.

 

-45-



--------------------------------------------------------------------------------

“OFAC” shall have the meaning provided in Section 8.10.

“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include (i) any Taxes that result from an
assignment, (“Assignment Taxes”) to the extent such Assignment Taxes are imposed
as a result of a present or former connection between the Lender and the taxing
jurisdiction (other than a connection arising solely from having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), except to the extent that any such
action described in this proviso is requested or required by the Borrower
pursuant to Section 13.7 or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings and/or the Borrower.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), but excluding any Multiemployer Plan, that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA, be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of Permitted Investment.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

 

-46-



--------------------------------------------------------------------------------

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

“Permitted Holders” shall mean each of (i) the Initial Investors and the Gochman
Investors and their respective Affiliates (other than any portfolio company of
an Initial Investor) and members of management of the Borrower (or their
respective direct or indirect parent or management investment vehicle) who are
holders of Equity Interests of Holdings (or its direct or indirect parent
company or management investment vehicle) and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Initial Investors and the Gochman Investors, their respective
Affiliates (other than any portfolio company of an Initial Investor) and members
of management, collectively, have beneficial ownership of more than 50% of the
total voting power of the Voting Stock of Holdings or any other direct or
indirect Parent Entity, (ii) any direct or indirect Parent Entity formed not in
connection with, or in contemplation of, a transaction (other than the
Transactions) that, assuming such parent was not formed after giving effect
thereto, would constitute a Change of Control and (iii) any entity (other than a
Parent Entity) through which a Parent Entity described in clause (ii) directly
or indirectly holds Equity Interests of Holdings and has no other material
operations other than those incidental thereto.

“Permitted Investments” shall mean:

(i)    any Investment in the Borrower or any Restricted Subsidiary;

(ii)    any Investment in cash, Cash Equivalents, or Investment Grade Securities
at the time such Investment is made;

(iii)    any Investment by the Borrower or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a
“Permitted Acquisition”), (1) such Person becomes a Restricted Subsidiary or
(2) such Person, in one transaction or a series of related transactions, is
merged, consolidated, or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation, or transfer;

(iv)    any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;

(v)    (a) any Investment existing or contemplated on the Restatement Effective
Date and, in each case, listed on Schedule 10.5 and (b) Investments consisting
of any modification, replacement, renewal, reinvestment, or extension of any
such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Restatement Effective Date
except pursuant to the terms of such Investment (including in respect

 

-47-



--------------------------------------------------------------------------------

of any unused commitment), plus any accrued but unpaid interest (including any
portion thereof which is payable in kind in accordance with the terms of such
modified, extended, renewed, or replaced Investment) and premium payable by the
terms of such Indebtedness thereon and fees and expenses associated therewith as
of the Restatement Effective Date;

(vi)    any Investment acquired by the Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization, or recapitalization of the Borrower of
such other Investment or accounts receivable or (b) as a result of a foreclosure
by the Borrower or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(vii)    Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;

(viii)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (viii) that are at that time outstanding, not to exceed the greater of
(a) $168,000,000 and (b) 35% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;

(ix)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);

(x)    guarantees of Indebtedness permitted under Section 10.1 and Investments
to the extent constituting Permitted Liens;

(xi)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clause (b) of such paragraph);

(xii)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;

(xiii)    additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $190,000,000 and
(b) 40% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that

 

-48-



--------------------------------------------------------------------------------

is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;

(xiv)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of the Borrower, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;

(xv)    advances to, or guarantees of Indebtedness of, employees not in excess
of the greater of (a) $25,000,000 and (b) 5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(xvi)    (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case, incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof and
(b) promissory notes received from stockholders of the Borrower, any direct or
indirect parent company of the Borrower or any Subsidiary in connection with the
exercise of stock options in respect of the Equity Interests of the Borrower,
any direct or indirect parent company of the Borrower and the Subsidiaries;

(xvii)    Investments consisting of extensions of trade credit in the ordinary
course of business;

(xviii)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(xix)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(xx)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business;

(xxi)    the licensing and contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in the ordinary course of
business;

(xxii)    advances of payroll payments to employees in the ordinary course of
business;

(xxiii)    contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Borrower;

(xxiv)    Investments by an Unrestricted Subsidiary entered into prior to the
day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary”.

 

-49-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:

(i)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent or deposits made to secure obligations arising from contractual
or warranty refunds, in each case, incurred in the ordinary course of business;

(ii)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case, for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(iii)    Liens for Taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
Taxes on property of the Borrower or one of its Subsidiaries has determined to
abandon if the sole recourse for such Tax is to such property;

(iv)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(v)    minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not, in the aggregate, materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person, taken as a whole;

(vi)    Liens securing Indebtedness permitted to be outstanding pursuant to
clause (a), (b)(i) (so long as such Liens are subject to the ABL Intercreditor
Agreement), (b)(ii), (d), (l)(ii), (m) (to the extent relating to another clause
of Section 10.1 set forth in this clause (vi)), (r), (w), (x), (y) or (aa) of
Section 10.1; provided that, (a) in the case of clause (d) of Section 10.1, such
Lien may not extend to any property or equipment (or assets affixed or
appurtenant thereto) other than the property or equipment being financed or
refinanced under such clause (d) of Section 10.1, replacements of such property,
equipment or assets, and additions and accessions and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender; (b) in the case of clause (r) of Section 10.1, such Lien may not extend
to

 

-50-



--------------------------------------------------------------------------------

any assets other than the assets owned by the Restricted Subsidiaries that are
not Credit Parties; (c) in the case of Liens on the Collateral pursuant to this
clause (vi) securing Permitted Other Indebtedness Obligations, Ratio Debt, New
Term Loans or Indebtedness incurred pursuant to Section 10.1(l)(ii), in each
case that constitute First Lien Obligations, the applicable Permitted Other
Indebtedness Secured Parties or lenders with respect to such Ratio Debt, New
Term Loans or Indebtedness incurred pursuant to Section 10.1(l)(ii) (or a
representative thereof on behalf of such holders), as applicable, shall enter
into security documents with terms and conditions not materially more
restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and (1) in the case of the first such
issuance of Permitted Other Indebtedness Obligations, Ratio Debt, New Term Loans
or Indebtedness incurred pursuant to Section 10.1(l)(ii), the Collateral Agent,
the Administrative Agent and the representative for the holders of such
Permitted Other Indebtedness Obligations, Ratio Debt, New Term Loans or
Indebtedness incurred pursuant to Section 10.1(l)(ii), as applicable, shall have
entered into the First Lien Intercreditor Agreement, and (2) in the case of
subsequent issuances of Permitted Other Indebtedness Obligations, Ratio Debt,
New Term Loans or Indebtedness incurred pursuant to Section 10.1(l)(ii), the
representative for the holders of such Permitted Other Indebtedness Obligations,
Ratio Debt, New Term Loans or Indebtedness incurred pursuant to
Section 10.1(l)(ii), as applicable, shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (d) in the
case of Liens on the Collateral pursuant to this clause (vi) securing Permitted
Other Indebtedness Obligations, Ratio Debt, New Term Loans or Indebtedness
incurred pursuant to Section 10.1(l)(ii), in each case that do not constitute
First Lien Obligations, the applicable Permitted Other Indebtedness Secured
Parties or lenders with respect to such Ratio Debt, New Term Loans or
Indebtedness incurred pursuant to Section 10.1(l)(ii) (or a representative
thereof on behalf of such holders), as applicable, shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and (1) in the case of the first such issuance of Permitted Other
Indebtedness, Ratio Debt, New Term Loans or Indebtedness incurred pursuant to
Section 10.1(l)(ii), the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations,
Ratio Debt, New Term Loans or Indebtedness incurred pursuant to
Section 10.1(l)(ii), as applicable, shall have entered into the Second Lien
Intercreditor Agreement, and (2) in the case of subsequent issuances of
Permitted Other Indebtedness, Ratio Debt, New Term Loans or Indebtedness
incurred pursuant to Section 10.1(l)(ii), the representative for the holders of
such Permitted Other Indebtedness, Ratio Debt, New Term Loans or Indebtedness
incurred pursuant to Section 10.1(l)(ii), as applicable, shall have become a
party to the Second Lien Intercreditor Agreement in accordance with the terms
thereof; and without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to execute and deliver on
behalf of the Secured Parties the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement as contemplated by this clause (vi);

(vii)    subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Restatement Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of (a) $5,000,000
individually or (b) $25,000,000 in the aggregate (when taken together with all
other Liens securing obligations outstanding in reliance on this clause (b) that
are not listed on Schedule 10.2) shall only be permitted if set forth on
Schedule 10.2, and, in each case, any modifications, replacements, renewals, or
extensions thereof;

(viii)    Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
a Subsidiary; provided, further, however, that such

 

-51-



--------------------------------------------------------------------------------

Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary (other than, with respect to such Person, any replacements
of such property or assets and additions and accessions thereto, after-acquired
property subject to a Lien securing Indebtedness and other obligations incurred
prior to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property of such Person, and the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition);

(ix)    Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by the Borrower or any Restricted Subsidiary (other than, with respect to
such property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

(iii)    (x) Liens securing Indebtedness or other obligations of a Restricted
Subsidiary that is not a Credit Party owing to the Borrower or another
Restricted Subsidiary permitted to be incurred in accordance with Section 10.1;

(xi)    Liens securing Hedging Obligations and Cash Management Services so long
as the related Indebtedness is, and is permitted hereunder to be, secured by a
Lien on the same property securing such Hedging Obligations and Cash Management
Services;

(xii)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;

(xiii)    leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business;

(xiv)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xv)    Liens in favor of the Borrower or any other Subsidiary Guarantor;

 

-52-



--------------------------------------------------------------------------------

(xvi)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;

(xvii)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;

(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of Permitted Liens; provided that (a) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, the committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and
(2) an amount necessary to pay any fees and expenses, including premiums and
accrued and unpaid interest, related to such refinancing, refunding, extension,
renewal, or replacement;

(xix)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

(xx)    other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (a) $240,000,000 and (b) 50% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of the incurrence of such Lien; provided that at the
Borrower’s election, (i) in the case of Liens securing Permitted Other
Indebtedness Obligations that constitute First Lien Obligations (the “Permitted
First Lien Indebtedness”), the applicable Permitted Other Indebtedness Secured
Parties (or a representative thereof on behalf of such holders) shall enter into
security documents with terms and conditions not materially more restrictive to
the Borrower and the Subsidiary Credit Parties, taken as a whole, than the terms
and conditions of the Security Documents and (1) in the case of the first such
issuance of Permitted Other Indebtedness constituting First Lien Obligations,
the Collateral Agent, the Administrative Agent and the representative for the
holders of such Permitted Other Indebtedness Obligations shall have entered into
the First Lien Intercreditor Agreement and (2) in the case of subsequent
issuances of Permitted Other Indebtedness constituting First Lien Obligations,
the representative for the holders of such Permitted Other Indebtedness
Obligations shall have become a party to the First Lien Intercreditor Agreement
in accordance with the terms thereof; and (ii) in the case of Liens securing
Permitted Other Indebtedness Obligations that do not constitute First Lien
Obligations, the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Borrower and the Subsidiary Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and shall (x) in the case of the first such
issuance of Permitted Other Indebtedness that do not constitute First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the representative for the holders of such
Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on

 

-53-



--------------------------------------------------------------------------------

behalf of the Secured Parties the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement contemplated by this clause (xx); provided
that any such Permitted First Lien Indebtedness incurred in the form of term
loans shall be subject to the Effective Yield restrictions applicable to New
Term Loans pursuant to Section 2.14(d)(iii);

(xxi)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;

(xxii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

(xxiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxvi)    Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposits or sweep accounts
of the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Restricted Subsidiaries, or (c) relating to purchase orders
and other agreements entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(xxvii)    Liens (a) solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement or (b) consisting of
an agreement to dispose of any property pursuant to a disposition permitted
hereunder;

(xxviii)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by the Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant, or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(xxix)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

 

-54-



--------------------------------------------------------------------------------

(xxx)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxxi)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;

(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(xxxiii)    Liens arising under the Security Documents;

(xxxiv)    Liens on goods purchased in the ordinary course of business, the
purchase price of which is financed by a documentary letter of credit issued for
the account of the Borrower or any of its Subsidiaries;

(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by the Borrower or any Restricted
Subsidiary in joint ventures;

(xxxvi)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder,

(xxxvii)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law, and

(xxxviii)    to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Swap Agreements in the ordinary course of
business.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies); provided
that if such Indebtedness is in the form of secured first lien term loans, then
such Indebtedness shall be subject to any applicable MFN Protection as if such
Indebtedness were New Term Loans, or (iii) be secured by a Lien ranking junior
to the Liens securing the First Lien Obligations), (a) except with respect to
(x) the Maturity Carveout Amount and (y) customary bridge loans, the terms of
which do not provide for any scheduled repayment, mandatory repayment, or
redemption or sinking fund obligations prior to, at the time of Incurrence, the
Latest Term Loan Maturity Date (or in the case of refinancing Indebtedness, the
maturity debt of such Refinanced Indebtedness)

 

-55-



--------------------------------------------------------------------------------

(other than, in each case, customary offers or obligations to repurchase or
repay upon a change of control, excess cash flow sweep, asset sale, or casualty
or condemnation event, AHYDO payments and customary acceleration rights after an
event of default), (b) of which no financial maintenance covenant is included
for the benefit of any such Indebtedness unless such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or Incurrence of such Indebtedness (it being
understood that (1) to the extent that any financial maintenance covenant is
added for the benefit of any such Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of the remaining outstanding Loans or
(2) no consent shall be required by the Administrative Agent or any of the
Lenders if any covenants are only applicable after the Latest Term Loan Maturity
Date) and (c) except with respect to such Indebtedness in an aggregate amount at
any time outstanding not to exceed the Non-Credit Party Permitted Other
Indebtedness Amount (“Non-Credit Party Permitted Other Indebtedness”), (A) of
which no Subsidiary of Holdings (other than the Borrower or a Guarantor) is an
obligor and (B) that, if secured, is not secured by a lien on any assets of
Holdings or its Subsidiaries other than the Collateral.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by the Borrower or any Subsidiary
Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, the Borrower or any Credit Party arising
under any Permitted Other Indebtedness Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against the Borrower or any Credit
Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Permitted Other Indebtedness
Obligations of the Borrower and/or applicable Credit Parties under the Permitted
Other Indebtedness Documents (and any of their Restricted Subsidiaries to the
extent they have obligations under the Permitted Other Indebtedness Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities, and other
amounts payable by any such Person under any Permitted Other Indebtedness
Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Restatement Effective
Date; provided that any such Sale Leaseback not between the Borrower and a
Restricted Subsidiary is consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary or
(ii) in the case of any Sale Leaseback (or series of related Sales Leasebacks)
the aggregate proceeds of which exceed the greater of (a) $192,000,000 and
(b) 40% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of such Sale
Leaseback, the board of directors (or analogous governing body) of the Borrower
or such Restricted Subsidiary (which such determination may take into account
any retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).

 

-56-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.

“Plan” shall mean, other than any “multiemployer plan” (as defined in
Section 3(37) of ERISA), any employee benefit plan (as defined in Section 3(3)
of ERISA), including any employee welfare benefit plan (as defined in
Section 3(1) of ERISA), any employee pension benefit plan (as defined in
Section 3(2) of ERISA), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Credit
Party or, with respect to any such plan that is that is subject to Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA Affiliate is
(or, if such Plan were terminated, would under Section 4062 or Section 4069 of
ERISA be reasonably likely to be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning provided in Section 13.17(a).

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, entered
into by the Credit Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit C.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.

“primary obligor” shall have the meaning provided such term in the definition of
Contingent Obligations.

“Prime Rate” shall mean the “prime rate” referred to in the definition of ABR.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case, in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (a) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $10,000,000; and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

 

-57-



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, a Pro Forma Adjustment shall have
been made and (ii) all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (1) in the case of a sale, transfer, or
other disposition of all or substantially all Capital Stock in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (2) in the case
of a Permitted Acquisition or Investment described in the definition of
Specified Transaction, shall be included, (b) any retirement of Indebtedness,
and (c) other than as set forth in the definition of Maximum Incremental
Facilities Amount, any incurrence or assumption of Indebtedness by the Borrower
or any of the Restricted Subsidiaries in connection therewith (it being agreed
that if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (x)(1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Borrower or any of
the Restricted Subsidiaries, and (3) factually supportable or (y) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
Acquired EBITDA.

“Pro Forma Financial Statements” shall have the meaning provided in
Section 6.12.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended and the Securities Exchange
Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

 

-58-



--------------------------------------------------------------------------------

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables Assets” means (a) the accounts receivable, royalties or other
revenue streams, (b) rights to payment (including pursuant to the terms of Joint
Ventures) subject to a Receivables Facility and (c) other assets customarily
transferred together with any of the foregoing in a Receivables Facility and the
proceeds thereof, including for the avoidance of doubt the underlying assets and
related contracts generating any such receivables, royalties, revenue or rights
to payment.

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to the Borrower and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which the Borrower or any Restricted
Subsidiary sells, directly or indirectly, grants a security interest in or
otherwise transfers its Receivables Assets to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.

“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any Subsidiary makes an Investment and to which the
Borrower or any Subsidiary transfers accounts receivables and related assets.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is USD LIBOR, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not USD LIBOR, the time determined by the Administrative Agent in
its reasonable discretion.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).

“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(x).

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

-59-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean 540 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.

“Rejection Notice” shall have the meaning provided in Section 5.2(f).

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or the Restricted Subsidiaries in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into or migration through the environment.

“Relevant Governmental Body” means the Federal Reserve Board or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board or the Federal Reserve Bank of New York, or any successor
thereto.

“Removal Effective Date” shall have the meaning provided in Section 12.9(b).

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans.

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.

 

-60-



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Indebtedness in the form of a similar term B loan that is broadly marketed or
syndicated to banks and other institutional investors (a) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Initial Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Change of Control,
Transformative Acquisition or Transformative Disposition and (b) the proceeds of
which are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Initial Term Loans or
(ii) any effective reduction in the Effective Yield for the Initial Term Loans
(e.g., by way of amendment, waiver or otherwise), except for a reduction in
connection with a Change of Control, Transformative Acquisition or
Transformative Disposition. Any determination by the Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Initial Term Loans.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Term Loan Commitment at
such date and (ii) the aggregate outstanding principal amount of the Term Loans
(excluding Term Loans held by Defaulting Lenders) at such date.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Effective Date” shall mean the Amendment No. 3 Effective Date (as
defined in Amendment No. 3).

“Restatement Effective Date Refinancing” shall mean the repayment, repurchase,
redemption, defeasance or other discharge of the Existing Debt Facilities and
termination and/or release of any security interests and guarantees in
connection therewith (other than as set forth in Section 13.23).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.5(a).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Asset Sale Proceeds” shall have the meaning provided in Section 10.4.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

 

-61-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person in contemplation of
such leasing.

“Sanctioned Country” means any country or territory that may, from time to time,
be the target of Sanctions (presently, Cuba, Iran, North Korea, Syria, or the
Crimea region of Ukraine).

“Sanctioned Person” means any Person that is the target of Sanctions, including:
(a) any Person listed in any list of designated Persons maintained by OFAC or
other applicable U.S. or non-U.S. authority under Sanctions; (b) any Person 50%
or more owned or, where relevant under applicable Sanctions, controlled by any
such Person or Persons or acting for or on behalf of such Person; or (c) any
person organized or ordinarily resident in a Sanctioned Country.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the OFAC or (b) any other applicable
governmental entities of other countries, regions or jurisdictions.

“Scheduled Unavailability Date” shall have the meaning provided in
Section 3.1(b).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I-2 (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof of any other Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank, which
is specified in writing by the Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder. For purposes of the
preceding sentence, the Borrower may deliver one notice designating all Hedge

 

-62-



--------------------------------------------------------------------------------

Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”. Notwithstanding anything to the contrary, a Hedge Agreement
with a Restricted Subsidiary shall remain a Secured Hedge Agreement
notwithstanding that such Restricted Subsidiary is subsequently designated an
Unrestricted Subsidiary, unless otherwise agreed between such Restricted
Subsidiary and Hedge Bank.

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent and
each Lender, in each case with respect to the Credit Facilities, each Hedge Bank
that is party to any Secured Hedge Agreement with Borrower or any Restricted
Subsidiary, each Cash Management Bank that is party to a Secured Cash Management
Agreement with the Borrower or any Restricted Subsidiary and each sub-agent
pursuant to Section 12 appointed by the Administrative Agent with respect to
matters relating to the Credit Facilities or the Collateral Agent with respect
to matters relating to any Security Document.

“Security Agreement” shall mean the Amended and Restated Security Agreement
entered into by the Borrower, the other grantors party thereto, and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the ABL Intercreditor Agreement,
if executed, the First Lien Intercreditor Agreement, if executed, the First
Lien/Second Lien Intercreditor Agreement and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 9.11,
9.12, or 9.14 or pursuant to any other Security Documents (including
intellectual property security agreements) to secure the Obligations or to
govern the lien priorities of the holders of Liens on the Collateral.

“Senior Secured Notes Indenture” shall mean the indenture for the Senior Secured
Notes, dated as of the date hereof, between the Borrower, Holdings, Texas
Intermediate Holdcos and certain other Subsidiary of the Company party thereto
and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Series” shall have the meaning provided in Section 2.14(a).

“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Restatement Effective
Date or any business that is similar, reasonably related, synergistic,
incidental, or ancillary thereto.

 

-63-



--------------------------------------------------------------------------------

“Sold Entity or Business” shall have the meaning provided in the definition of
the term Consolidated EBITDA.

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan or other
event or action (including a restructuring or business optimization event) that
in each case by the terms of this Agreement requires Pro Forma Compliance with a
test or covenant hereunder or requires such test or covenant to be calculated on
a Pro Forma Basis.

“Sponsor” shall mean any of KKR and its Affiliates (including the funds,
partnerships and other co-investment vehicles managed, advised or controlled
thereby but other than, in each case, any portfolio company of any of the
foregoing).

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
the Borrower, as in effect on August 3, 2011 and as may be amended, modified,
supplemented, restated, replaced or substituted so long as such amendment,
modification, supplement, restatement, replacement or substitution is not, when
taken as a whole, materially disadvantageous to the Lenders compared to the
management agreement in effect on August 3, 2011.

“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.

“SPV” shall have the meaning provided in Section 13.6(g).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject to Eurocurrency Liabilities
(as defined in Regulation D of the Board). LIBOR Rate Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

-64-



--------------------------------------------------------------------------------

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of the Borrower.

“Subject Lien” shall have the meaning provided in Section 10.2(a).

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Obligation” shall mean, with respect to the Borrower any Subsidiary Credit
Party, any obligation to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment and, if applicable, New Term Loan Commitment with
respect to any Series and Replacement Term Loan Commitment with respect to any
Series.

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans, and any Extended Term Loans, collectively.

“Termination Date” shall mean the date on which the Loans, together with
interest, Fees and all other Obligations Incurred hereunder (other than
contingent obligations as to which no valid demand has been made, Secured Hedge
Obligations and Secured Cash Management Obligations in accordance with the terms
of this Agreement), are paid in full.

 

-65-



--------------------------------------------------------------------------------

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower’s most recently ended on or prior to
such date of determination and for which Section 9.1 Financials shall have been
delivered (or were required to be delivered) to the Administrative Agent (or,
before the first delivery of Section 9.1 Financials, the most recent period of
four fiscal quarters at the end of which financial statements are available).

“Texas Intermediate Holdcos” means Associated Investors L.L.C., a Texas limited
liability company, and Academy Managing Co., L.L.C., a Texas limited liability
company.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Term Loan Commitment at such date, and (ii) without duplication
of clause (i), the aggregate outstanding principal amount of all Term Loans at
such date.

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

“Total Term Loan Commitment” shall mean the sum of (i) the Initial Term Loan
Commitments and (ii) the New Term Loan Commitments, if applicable, of all the
Lenders.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrower, or any of their respective Affiliates in connection with the
Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the ABL Credit Agreement, the Senior Secured Notes Indenture, the
Restatement Effective Date Refinancing and the consummation of any other
transactions in connection with the foregoing (including the payment of the fees
and expenses incurred in connection with any of the foregoing (including the
Transaction Expenses)).

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrower or any Restricted Subsidiary that (i) is not permitted by the terms of
the Credit Documents immediately prior to the consummation of such acquisition,
(ii) if permitted by the terms of the Credit Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and the
Restricted Subsidiaries with adequate flexibility under the Credit Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith, or
(iii) results in a refinancing of the Initial Term Loans that involves an
upsizing in connection with such acquisition.

“Transformative Disposition” shall mean any disposition by the Borrower or any
Restricted Subsidiary that (i) is not permitted by the terms of the Credit
Documents immediately prior to the consummation of such disposition, (ii) if
permitted by the terms of the Credit Documents immediately prior to the
consummation of such disposition, would not provide the Borrower and the
Restricted Subsidiaries with a durable capital structure following such
consummation, as determined by the Borrower acting in good faith, or
(iii) results in a refinancing of the Initial Term Loans that involves a
downsizing in connection with such disposition.

“Type” shall mean as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan.

 

-66-



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undisclosed Administration” shall mean in relation to a Lender or its parent
company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Borrower which at
the time of determination is an Unrestricted Subsidiary (as designated by the
board of directors of the Borrower, as provided below) and (ii) any Subsidiary
of an Unrestricted Subsidiary.

The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary, provided that:

(a)    such designation complies with Section 10.5; and

(b)    immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing.

The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing.

Any such designation by the board of directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

“U.S.” and “United States” shall mean the United States of America.

“USD LIBOR” means the London interbank offered rate for U.S. dollars.

“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors or managers (or similar governing authority)
of such Person.

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

-67-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein”, “hereto”, “hereof”, and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(c)    Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

 

-68-



--------------------------------------------------------------------------------

(h)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(i)    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

1.3    Accounting Terms.

(a)    Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio, and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

(c)    Where reference is made to “the Borrower and the Restricted Subsidiaries
on a consolidated basis” or similar language, such combination shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements, modifications, replacements, refinancings, renewals, or increases,
but only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirements of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirements of Law.

1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 2.14, Section 9, Section 10 or Section 11 or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding, or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at the Spot Rate; provided, however, that for purposes
of determining compliance with Section 2.14 or Section 10 with respect to the
amount of any Indebtedness, Restricted Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such

 

-69-



--------------------------------------------------------------------------------

Indebtedness, Lien or Restricted Investment is incurred or after such Asset Sale
or Restricted Payment is made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt or Consolidated First Lien Secured Debt, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates used in
preparing the most recently delivered Section 9.1 Financials.

1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of LIBOR Rate or with respect to any comparable or
successor rate thereto.

1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.9    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause, subsection or underlying defined term of
Section 9.9 or any clause, subsection or underlying defined term of
Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6, then such transaction (or portion
thereof) at any time shall be allocated to one or more of such clauses or
subsections within the relevant sections as determined by the Borrower in its
sole discretion at such time.

1.12    Pro Forma and Other Calculations.

(a)    For purposes of calculating the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, Investments, acquisitions, dispositions, mergers,
consolidations, and disposed operations (as determined in accordance with GAAP)
that have been made by the Borrower or any Restricted Subsidiary during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the date of determination shall be calculated on a Pro Forma Basis assuming
that all such Investments, acquisitions, dispositions, mergers, consolidations,
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If, since the beginning of such
period, any Person (that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any Restricted Subsidiary since the
beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation, or disposed operation that would have
required adjustment pursuant to this definition, then

 

-70-



--------------------------------------------------------------------------------

the Fixed Charge Coverage Ratio, Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio and Consolidated Total Debt to Consolidated EBITDA
Ratio shall be calculated giving Pro Forma Effect thereto for such Test Period
as if such Investment, acquisition, disposition, merger, consolidation, or
disposed operation had occurred at the beginning of the Test Period.
Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, the Fixed Charge Coverage Ratio,
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
Consolidated Total Debt to Consolidated EBITDA Ratio) (any such amounts,
including amount incurred under Consolidated EBITDA grower basket, the “Fixed
Amounts”) substantially concurrently with any amounts Incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent Incurrence. In connection with the Incurrence
of any Indebtedness pursuant to Section 2.14, the definitions of Required
Lenders and Required Initial Term Loan Lenders shall be calculated on a Pro
Forma Basis in accordance with this Section 1.12, Section 2.14 and the
definition of Maximum Incremental Facilities Amount.

(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a Pro Forma Basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period (or, if lower, the greater of (i) maximum
commitments under such revolving credit facilities as of the date of
determination and (ii) the aggregate principal amount of loans outstanding under
such a revolving credit facilities on such date). Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:

(i)    determining compliance with any provision of the Credit Documents which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio
or the Fixed Charge Coverage Ratio;

 

-71-



--------------------------------------------------------------------------------

(ii)    determining the accuracy of representations and warranties in Section 8
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 11; or

(iii)    testing availability under baskets set forth in the Credit Documents
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”) (it being understood and agreed that the Borrower may elect to revoke
any LCT Election in its sole discretion), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into or
such later date as the Borrower may elect (the “LCT Test Date”), and if, after
giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
Incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof) have been consummated until such time as the Limited Condition
Transaction has been consummated or the definitive agreement with respect
thereto has been terminated or expires.

(b)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

(c)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.

(d)    All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to January 1, 2017 (whether or
not such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless of any change in GAAP following the date that would
otherwise require such leases to be recharacterized as Capital Leases.

 

-72-



--------------------------------------------------------------------------------

(e)    Except as otherwise specifically provided herein, all computations of
Excess Cash Flow, Consolidated Total Assets, Available Amount, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, the Fixed Charge Coverage Ratio and other financial
ratios and financial calculations (and all definitions (including accounting
terms) used in determining any of the foregoing) shall be calculated, in each
case, with respect to the Borrower and the Restricted Subsidiaries on a
consolidated basis.

Section 2.    Amount and Terms of Credit.

2.1    Commitments. Subject to the terms and conditions set forth herein and in
Amendment No. 3:

(a)    Each Converting Term Lender severally agrees that its Converting Term
Loans are hereby converted to a like principal amount of Initial Term Loans on
the Restatement Effective Date. All Converting Term Loans will have the Types
and Interest Periods specified in the Notice of Borrowing delivered in
connection therewith. All accrued and unpaid interest on the Converting Term
Loans to, but not including, the Restatement Effective Date shall be payable on
the Restatement Effective Date, but no amounts under Section 2.11 shall be
payable in connection with such conversion.

(b)    Each Additional Initial Term Lender severally agrees to make an
Additional Initial Term Loan to the Borrower on the Restatement Effective Date
in the principal amount equal to its Additional Initial Term Commitment on the
Restatement Effective Date. The Borrower shall prepay the aggregate principal
amount of the Non-Converting Term Loans with the aggregate gross proceeds of the
Additional Initial Term Loans, concurrently with the receipt thereof. All
accrued and unpaid interest on the Non-Converting Term Loans to, but not
including, the Restatement Effective Date shall be paid on the Restatement
Effective Date, and the Borrower will make any payments required under
Section 2.11 with respect to the Non-Converting Term Loans in accordance
therewith.

(c)    Such Initial Term Loans (i) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Loans; provided
that all Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term
Loans of the same Type, (ii) may be repaid or prepaid (without premium or
penalty other than as set forth in Section 5.1(b)) in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed,
(iii) shall not exceed for any such Lender the Initial Term Loan Commitment of
such Lender, and (iv) shall not exceed in the aggregate the Total Initial Term
Loan Commitments. On the Initial Term Loan Maturity Date, all then unpaid
Initial Term Loans shall be repaid in full in Dollars.

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans shall be in a minimum
amount of at least the Minimum Borrowing Amount for such Type of Loans and in a
multiple of (i) in the case of any LIBOR Loan, $1,000,000 and (ii) in the case
of any ABR Loan, $100,000 in excess thereof. More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than ten Borrowings of LIBOR Loans that are Term Loans. Notwithstanding the
foregoing, the full amount of the Initial Term Loans shall be borrowed in a
single draw on the Restatement Effective Date.

2.3    Notice of Borrowing.

(a)    In the case of a Borrowing of Initial Term Loans to be made on the
Restatement Effective Date, the Borrower shall give the Administrative Agent at
the Administrative Agent’s Office prior to (i) 12:00 p.m. (New York City time)
at least one Business Day’s prior written notice if such Initial Term

 

-73-



--------------------------------------------------------------------------------

Loans are to be ABR Loans and (ii) 12:00 p.m. (New York City time) at least
three Business Days’ prior written notice if such Initial Term Loans are to be
LIBOR Loans with an Interest Period of one, two, three or six months, or 12:00
p.m. (New York City time) at least four Business Days’ prior written notice for
any LIBOR Loans with an Interest Period other than one, two, three or six
months. Such notice (a “Notice of Borrowing”) shall specify (A) the aggregate
principal amount of the Term Loans to be made, (B) the date of the Borrowing
(which shall be the Restatement Effective Date), (C) whether the Term Loans
shall consist of ABR Loans and/or LIBOR Loans and, if the Term Loans are to
include LIBOR Loans, the Interest Period to be initially applicable thereto and
(D) the wire instruction of such Borrowing. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Borrowing of LIBOR
Loans is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.3(a) (and the contents thereof), and of each Lender’s pro rata
share of the requested Borrowing.

(b)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower.

2.4    Disbursement of Funds.

(a)    No later than 12:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing, each Lender shall make available its pro rata portion,
if any, of each Borrowing requested to be made on such date in the manner
provided below; provided that on the Restatement Effective Date, such funds may
be made available at such earlier time as may be agreed among the Lenders, the
Borrower, and the Administrative Agent for the purpose of consummating the
Transactions.

(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will make available to the Borrower, by
depositing to an account designated by the Borrower to the Administrative Agent
the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.

 

-74-



--------------------------------------------------------------------------------

(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.

(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Term Loan Lenders, on the Initial Term Loan Maturity Date, the then
outstanding Initial Term Loans.

(b)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Term Loan Lenders, (i) on the last Business Day of each of March,
June, September and December, commencing with the fiscal quarter ending
January 31, 2021 (each such date, an “Initial Term Loan Repayment Date”), a
principal amount of Term Loans equal to the aggregate outstanding principal
amount of Initial Term Loans made on the Restatement Effective Date multiplied
by 0.25% and (ii) on the Initial Term Loan Maturity Date, any remaining
outstanding amount of Initial Term Loans (the repayment amounts in clauses (i)
and (ii) above, each, an “Initial Term Loan Repayment Amount”). Notwithstanding
anything in this Agreement to the contrary, the amounts set forth in clause
(b) may be adjusted in connection with any New Term Loans that are intended to
be fungible with the Initial Term Loans.

(c)    In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Extended Term Loans are established, such Extended Term Loans shall,
subject to Section 2.14(g), be repaid by the Borrower in the amounts (each such
amount with respect to any Extended Repayment Date, an “Extended Term Loan
Repayment Amount”) and on the dates (each, an “Extended Repayment Date”) set
forth in the applicable Extension Amendment.

(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

(e)    The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan or New Term Loan, the Type
of each Loan made and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that, in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern; provided, further, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or subaccount, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrower to repay (with applicable interest)
the Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

 

-75-



--------------------------------------------------------------------------------

(g)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit G, evidencing
the Initial Term Loans and New Term Loans owing to such Lender. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).

2.6    Conversions and Continuations.

(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type into a Borrowing or Borrowings of another Type and (y) the Borrower shall
have the option on any Business Day to continue the outstanding principal amount
of any LIBOR Loans as LIBOR Loans for an additional Interest Period; provided
that (i) no partial conversion of LIBOR Loans shall reduce the outstanding
principal amount of LIBOR Loans made pursuant to a single Borrowing to less than
the Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR
Loans if an Event of Default is in existence on the date of the conversion and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversion, (iii) LIBOR Loans may not
be continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, and (iv) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent prior written notice at the
Administrative Agent’s Office prior to 12:00 noon (New York City time) at least
(i) three Business Days prior, in the case of a continuation of or conversion to
LIBOR Loans, or (ii) 12:00 p.m. (New York City time) one Business Day prior to
the proposed day of a conversion into ABR Loans (each, a “Notice of Conversion
or Continuation” substantially in the form of Exhibit K) specifying the Loans to
be so converted or continued, the Type of Loans to be converted or continued
into and, if such Loans are to be converted into or continued as LIBOR Loans,
the Interest Period to be initially applicable thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a LIBOR Loan, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.

 

-76-



--------------------------------------------------------------------------------

2.7    Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of New Term Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable New Term Loan Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder and
(b) other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation, under
any Credit Document.

2.8    Interest.

(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.

(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant Adjusted LIBOR Rate.

(c)    If an Event of Default has occurred and is continuing under Section 11.1
or Section 11.5 and, if all or a portion of (i) the principal amount of any Loan
or (ii) any interest payable thereon or any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) for the applicable
Class plus 2.00% from the date of such non-payment to the date on which such
amount is paid in full (after as well as before judgment).

(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each fiscal quarter of the Borrower, (ii) in respect
of each LIBOR Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period
and (iii) in respect of each Loan, (A) on any prepayment in respect thereof,
(B) at maturity (whether by acceleration or otherwise), and (C) after such
maturity, on demand.

(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

-77-



--------------------------------------------------------------------------------

2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower, be a one, two, three or six month period
(or if approved by all the Lenders making such LIBOR Loans as determined by such
Lenders in good faith based on prevailing market conditions, a twelve month or
shorter period).

Notwithstanding anything to the contrary contained above:

(c)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(d)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(e)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

(f)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.

2.10    Increased Costs, Illegality, Etc.

(g)    In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii), (iii) and (iv) below, the Required
Initial Term Loan Lenders (with respect to Term Loans) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

(i)    on any date for determining the Adjusted LIBOR Rate for any Interest
Period that (x) deposits in the principal amounts and currencies of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBOR Rate; or

(ii)    at any time, that such Lenders shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than with respect to Taxes) because of any Change in Law;

(iii)    that a Change in Law shall subject any such Lenders to any Tax (other
than (1) Indemnified Taxes, (2) Excluded Taxes or (3) Other Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

-78-



--------------------------------------------------------------------------------

(iv)    at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lenders in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

(such Loans, “Impacted Loans”), then, and in any such event, such Required
Lenders, as applicable (or the Administrative Agent, in the case of clause (i)
above) shall within a reasonable time thereafter give notice (if by telephone,
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lenders, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Required Lenders in their reasonable discretion shall determine) as
shall be required to compensate such Lenders for such actual increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lenders, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lenders shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto), and (z) in the case of clause (iv) above, the
Borrower shall take one of the actions specified in subclause (x) or (y), as
applicable, of Section 2.10(b) promptly and, in any event, within the time
period required by law.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(h)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iv), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.10(a)(iv) shall) either (x) if a
Notice of Borrowing or Notice of Conversion or Continuation with respect to the
affected LIBOR Loan has been submitted pursuant to Section 2.3 but the affected
LIBOR Loan has not been funded or continued, cancel such requested Borrowing by
giving the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iv) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

 

-79-



--------------------------------------------------------------------------------

(i)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its respective parent’s or its Affiliate’s capital or
assets as a consequence of such Lender’s commitments or obligations hereunder to
a level below that which such Lender or its respective parent or its Affiliate
could have achieved but for such Change in Law (taking into consideration such
Lender’s or its respective parent’s policies with respect to capital adequacy or
liquidity), then from time to time, promptly after written demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such actual additional amount or amounts as will compensate such Lender its
parent for such actual reduction, it being understood and agreed, however, that
a Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
law, rule or regulation as in effect on the Closing Date or to the extent such
Lender is not imposing such charges on, or requesting such compensation from,
borrowers (similarly situated to the Borrower hereunder) under comparable
syndicated credit facilities similar to the Credit Facilities. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) promptly
following receipt of such notice.

(j)    If the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as certified by such Lenders) of making or maintaining their affected LIBOR
Loans during such Interest Period, the Administrative Agent shall give telecopy
or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter (which notice shall include supporting calculations in
reasonable detail). If such notice is given, (i) any LIBOR Loan requested to be
made on the first day of such Interest Period shall be made an ABR Loan,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans shall be continued as an ABR Loan and (iii) any
outstanding LIBOR Loans shall be converted, on the first day of such Interest
Period, to ABR Loans. Until such notice has been withdrawn by the Administrative
Agent, no further LIBOR Loans shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to LIBOR Loans.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), promptly pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that such Lender may reasonably incur as a result of

 

-80-



--------------------------------------------------------------------------------

such payment, failure to convert, failure to continue or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section 2.11 and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Borrower and shall be conclusive, absent manifest
error. The obligations of the Borrower under this Section 2.11 shall survive the
payment in full of the Loans and the termination of this Agreement.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b) or 5.4 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Sections 2.10 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10 or 2.11 is
given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10 or 2.11, as the case may be, for any such amounts incurred
or accruing prior to the 121st day prior to the giving of such notice to the
Borrower.

2.14    Incremental Facilities.

(a)    The Borrower may, elect to request the establishment of one or more
additional tranches of term loans or increases in Term Loans of any Class (the
commitments thereto, the “New Term Loan Commitments”) by an aggregate amount not
in excess of the Maximum Incremental Facilities Amount in the aggregate and not
less than $10,000,000 individually (or such lesser amount as (x) may be approved
by the Administrative Agent or (y) shall constitute the difference between the
Maximum Incremental Facilities Amount and all such New Term Loan Commitments
obtained on or prior to such date) which may be Incurred in Dollars, Euros or
Pounds Sterling. The Borrower may approach any Lender or any Person (other than
a natural Person) to provide all or a portion of the New Term Loan Commitments;
provided that any Lender offered or approached to provide all or a portion of
the New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Term Loan Commitment. In each case, such New Term Loan Commitments
shall become effective as of the applicable Increased Amount Date; provided that
(i) no Event of Default (except in connection with a Limited Condition
Transaction, other Permitted Acquisition or Permitted Investment, in which case
the standard shall be no Event of Default under Section 11.1 or Section 11.5)
shall exist on such Increased Amount Date before or after giving effect to such
New Term Loan Commitments, as applicable, and subject to Section 1.12, (ii) the
New Term Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(e), and (iii) the Borrower shall make any
payments required pursuant to Section 2.11 in connection with the New Term Loan
Commitments, as applicable. No Lender shall have any obligation to provide any
Commitments pursuant to this Section 2.14(a). Any New Term Loans made on an
Increased Amount Date shall, at the election of

 

-81-



--------------------------------------------------------------------------------

the Borrower and agreed to by Lenders providing such New Term Loan Commitments,
be designated as (a) a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement or (b) as part of a Series of existing Term Loans for
all purposes of this Agreement.

(b)    [Reserved].

(c)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrower; provided that (i) the
applicable New Term Loan Maturity Date of each Series shall be no earlier than
the Initial Term Loan Maturity Date; (ii) the weighted average life to maturity
of all New Term Loans shall be no shorter than the weighted average life to
maturity of the then existing Initial Term Loans as calculated without giving
effect to any prepayments made in connection with the Initial Term Loans;
(iii) the pricing, interest rate margins, discounts, premiums, rate floors,
fees, and, subject to clauses (i) and (ii) above, amortization schedule
applicable to any New Term Loans shall be determined by the Borrower and the
Lenders thereunder; provided that, with respect to any broadly syndicated New
Term Loan Incurred pursuant to clause (i) of the definition of Maximum
Incremental Facilities Amount that matures earlier than the date that is two
years after the Initial Term Loan Maturity Date, only during the period
commencing on the Closing Date and ending on the date that is six months after
the Closing Date, if the Effective Yield for LIBOR Loans or ABR Loans in respect
of such New Term Loans exceeds the Effective Yield for LIBOR Loans or ABR Loans
in respect of the then existing Initial Term Loans of the same currency by more
than 0.50%, the Applicable Margin for LIBOR Loans or ABR Loans in respect of the
then existing Initial Term Loans of the same currency shall be adjusted so that
the Effective Yield in respect of the then existing Initial Term Loans of the
same currency is equal to the Effective Yield for LIBOR Loans or ABR Loans in
respect of the New Term Loans minus 0.50%; provided that, any amendments to the
applicable margin on the Initial Term Loans that became effective subsequent to
the Restatement Effective Date but prior to the time of such New Term Loans
shall be included in the calculation of the Effective Yield (the terms of this
proviso to this clause (iii), the “MFN Protection”); and (iv) to the extent such
terms and documentation are not consistent with the then existing Initial Term
Loans (except to the extent permitted by clause (i), (ii) or (iii) above), they
shall be reasonably satisfactory to the Administrative Agent (it being
understood that, (1) to the extent that any financial maintenance covenant is
added for the benefit of any such Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant is added for the benefit of any corresponding Term Loans remaining
outstanding after the issuance or incurrence of such Indebtedness and (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants or other provisions are only applicable after the Latest Term Loan
Maturity Date); provided, further, that (x) clauses (i) and (ii) shall not apply
to up to an amount equal to the greater of (A) $480,000,000 or (B) 100% of
Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
most recently ended on or prior to such date of determination in respect of New
Term Loans or Permitted Other Indebtedness (as selected by the Borrower) (the
“Maturity Carveout Amount”) and (y) the MFN Protection shall not apply to (I) up
to the greater of (A) $480,000,000 and (B) 100.0% of Consolidated EBITDA for the
most recently ended Test Period (as selected by the Borrower) of New Term Loans
and (II) any New Term Loans Incurred in connection with a Permitted Acquisition
or other Permitted Investment.

 

-82-



--------------------------------------------------------------------------------

(e)     [Reserved].

(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect technical and corresponding amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.

(g)    (i) The Borrower may at any time, and from time to time, request that all
or a portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the Term
Loans of the Existing Term Loan Class unless (x) the Lenders of the Term Loans
of such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees, premiums or applicable high-yield
discount obligation (“AHYDO”) payments may be payable to the Lenders providing
such Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment and to the extent that any Permitted Other
Provision (including a financial maintenance covenant) is added for the benefit
of any such Indebtedness, no consent shall be required by the Administrative
Agent or any of the Lenders if such Permitted Other Provision is also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of such Indebtedness or if such Permitted Other Provision applies
only after the Initial Term Loan Maturity Date. Notwithstanding anything to the
contrary in this Section 2.14 or otherwise, no Extended Term Loans may be
optionally prepaid prior to the date on which the Existing Term Loan Class from
which they were converted is repaid in full, except in accordance with the
penultimate sentence of Section 5.1(a). No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Extended Term
Loans of any Extension Series shall constitute a separate Class of Term Loans
from the Existing Term Loan Class from which they were converted.

(i)     [Reserved].

(ii)     Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans converted into Extended Term Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount

 

-83-



--------------------------------------------------------------------------------

of its Term Loans of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans. In
the event that the aggregate amount of Term Loans of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Extended
Term Loans requested pursuant to the Extension Request or Loans of the Existing
Class or Existing Classes subject to Extension Elections shall be converted to
Extended Term Loans on a pro rata basis based on the amount of Loans in each
such Extension Election.

(iii)     Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the Credit Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans in an aggregate principal amount
that is less than $10,000,000. In addition to any terms and changes required or
permitted by Section 2.14(g)(i), each Extension Amendment (x) shall amend the
scheduled amortization payments pursuant to Section 2.5 or the applicable
Joinder Agreement with respect to the Existing Term Loan Class from which the
Extended Term Loans were converted to reduce each scheduled Repayment Amount for
the Existing Term Loan Class in the same proportion as the amount of Term Loans
of the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and
(y) may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity and weighted average life to maturity of New Term
Loans incurred following the date of such Extension Amendment. Notwithstanding
anything to the contrary in this Section 2.14(g) and without limiting the
generality or applicability of Section 13.1 to any Section 2.14 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.14 Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.14
Additional Amendments are within the requirements of Section 2.14(g)(i) and do
not become effective prior to the time that such Section 2.14 Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of New Term Loans provided for in any Joinder
Agreement and (2) consents applicable to holders of any Extended Term Loans
provided for in any Extension Amendment) by such of the Lenders, Credit Parties
and other parties (if any) as may be required in order for such Section 2.14
Additional Amendments to become effective in accordance with Section 13.1.

(iv)     Notwithstanding anything to the contrary contained in this Agreement,
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clause (i) above (an “Extension
Date”), the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date).

(v)     The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.14 (including,
for the avoidance of doubt, payment of any interest, fees, or premium in respect
of any Extended Term Loans on

 

-84-



--------------------------------------------------------------------------------

such terms as may be set forth in the relevant Extension Amendment) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, any pro rata payment or amendment section) or any other Credit
Document that may otherwise prohibit or restrict any such extension or any other
transaction contemplated by this Section 2.14.

2.15    Permitted Debt Exchanges.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Restatement Effective Date consummate one or more exchanges of Term Loans
for Permitted Other Indebtedness in the form of notes (such notes, “Permitted
Debt Exchange Notes,” and each such exchange a “Permitted Debt Exchange”), so
long as the following conditions are satisfied: (i) no Event of Default shall
have occurred and be continuing at the time the final offering document in
respect of a Permitted Debt Exchange Offer is delivered to the relevant Lenders,
(ii) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged shall equal no more than the aggregate principal amount
(calculated on the face amount thereof) of Permitted Debt Exchange Notes issued
in exchange for such Term Loans; provided that the aggregate principal amount of
the Permitted Debt Exchange Notes may include accrued interest and premium (if
any) under the Term Loans exchanged and underwriting discounts, fees,
commissions and expenses in connection with the issuance of such Permitted Debt
Exchange Notes, (iii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged under each applicable Class by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iv) if the aggregate
principal amount of all Term Loans of a given Class (calculated on the face
amount thereof) tendered by Lenders in respect of the relevant Permitted Debt
Exchange Offer (with no Lender being permitted to tender a principal amount of
Term Loans which exceeds the principal amount thereof of the applicable
Class actually held by it) shall exceed the maximum aggregate principal amount
of Term Loans of such Class offered to be exchanged by the Borrower pursuant to
such Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(vi) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the Auction
Agent, and (vii) any applicable Minimum Tender Condition shall be satisfied.

(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii), the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

 

-85-



--------------------------------------------------------------------------------

(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

2.16    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.1.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 7 were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-86-



--------------------------------------------------------------------------------

(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 4 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 3. Benchmark Replacement

3.1    LIBOR Rate Successor. Notwithstanding anything to the contrary in this
Agreement or any other Credit Documents, if the Administrative Agent, in
consultation with the Borrower, determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c)    syndicated loans then currently being executed, or that include language
similar to that contained in this Section 1.13, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m., New York City time on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

-87-



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), then (x) the LIBOR Successor Rate may be determined by the Required
Lenders and the Borrower, subject to the consent by the Administrative Agent
(not to be unreasonably withheld), or (y) to the extent the Administrative Agent
determines in good faith that the consents referenced in the preceding clause
(x) are not attainable following commercially reasonable efforts to obtain such
consents, a comparable successor rate that is the prevailing market standard for
credit agreements of this type for the replacement of or successors to the
eurodollar rate in the U.S. syndicated loan market as reasonably determined by
the Administrative Agent (in consultation with the Borrower), and the
Administrative Agent shall promptly notify each Lender of such amendment.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods), and (y) the Adjusted LIBOR Rate component shall no longer be utilized
in determining ABR. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, in no event shall the LIBOR Successor Rate
be less than 0.75% for purposes of this Agreement.

Section 4. Fees

4.1    Fees.

(a)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.

(b)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2    [Reserved].

4.3    Mandatory Termination of Commitments.

(a)    The Initial Term Loan Commitments shall terminate upon funding on the
Restatement Effective Date.

(b)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate upon funding on the
Increased Amount Date for such Series.

Section 5. Payments

5.1    Voluntary Prepayments.

(a)    The Borrower shall have the right to prepay Loans, including Term Loans,
other than as set forth in Section 5.1(b), without premium or penalty, in whole
or in part from time to time on the

 

-88-



--------------------------------------------------------------------------------

following terms and conditions: (1) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice of its intent to make
such prepayment, the amount of such prepayment and (in the case of LIBOR Loans)
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrower no later than 12:00 noon (New York City time) (i) in the case of
LIBOR Loans, three Business Days prior to or (ii) in the case of ABR Loans, one
Business Day prior to the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (2) each partial
prepayment of (i) any Borrowing of LIBOR Loans shall be in a minimum amount of
$5,000,000 and in multiples of $1,000,000 in excess thereof and (ii) any ABR
Loans shall be in a minimum amount of $1,000,000 and in multiples of $100,000 in
excess thereof, provided that no partial prepayment of LIBOR Loans made pursuant
to a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the applicable Minimum Borrowing Amount
for such LIBOR Loans, and (3) in the case of any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto, the Borrower shall, promptly after receipt of a
written request by any applicable Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be applied to the Class or Classes of Term Loans as
the Borrower may specify. Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans
as the Borrower may specify and (b) applied to reduce Initial Term Loan
Repayment Amounts, any New Term Loan Repayment Amounts, and, subject to
Section 2.14(g), Extended Term Loan Repayment Amounts, as the case may be, in
each case, in such order as the Borrower may specify. At the Borrower’s election
in connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan of a Defaulting Lender.

(b)    In the event that, on or prior to the six-month anniversary of the
Restatement Effective Date, the Borrower (i) makes any prepayment of Initial
Term Loans in connection with any Repricing Transaction the primary purpose of
which is to decrease the Effective Yield on such Term Initial Term Loans or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Initial Term Loans, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (x) in the case of
clause (i), a prepayment premium of 1.00% of the principal amount of the Initial
Term Loans being prepaid in connection with such Repricing Transaction and
(y) in the case of clause (ii), an amount equal to 1.00% of the aggregate amount
of the applicable Initial Term Loans outstanding immediately prior to such
amendment that are subject to an effective pricing reduction pursuant to such
Repricing Transaction.

5.2    Mandatory Prepayments.

(a)    Term Loan Prepayments.

(i)    On each occasion that a Prepayment Event occurs, the Borrower shall,
within three Business Days after receipt of the Net Cash Proceeds of a Debt
Incurrence Prepayment Event (other than one covered by clause (iii) below) and
within ten Business Days after the occurrence of any other Prepayment Event (or,
in the case of Deferred Net Cash Proceeds, within ten Business Days after the
Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause (c)
below, Term Loans with an equivalent principal amount equal to 100% of the Net
Cash Proceeds from such Prepayment Event; provided that, with respect to an
Asset Sale Prepayment Event, a Casualty Event or a Permitted Sale Leaseback, the
percentage in this Section 5.2(a)(i) shall be reduced to (x) 50% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but, at the election of the

 

-89-



--------------------------------------------------------------------------------

Borrower, giving effect to any prepayment described in Section 5.2(a)(ii)(y)
below and as certified by an Authorized Officer of the Borrower) is less than or
equal to 1.25:1.00 but greater than 1.00:1.00 and (y) 0% if the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio on the date of prepayment
(prior to giving effect thereto but, at the election of the Borrower, giving
effect to any prepayment described in Section 5.2(a)(ii)(y) below and as
certified by an Authorized Officer of the Borrower) is less than or equal to
1.00:1.00 (any amount of Net Cash Proceeds not required to prepay Term Loans
pursuant to this Section 5.2(a)(i), “Retained Asset Sale Proceeds”); provided,
further, that, with respect to the Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking equal with the
Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking equal with
the Liens securing the Obligations and with respect to which such a requirement
to prepay or make an offer to purchase exists and the denominator of which is
the sum of the outstanding principal amount of such Permitted Other Indebtedness
and the outstanding principal amount of Term Loans.

(ii)    Not later than ten Business Days after the date on which financial
statements are required to be delivered pursuant to Section 9.1(a) for any
fiscal year (commencing with and including the fiscal year ending January 31,
2022), if, and solely to the extent, Excess Cash Flow for such fiscal year
exceeds $10,000,000, the Borrower shall prepay (or cause to be prepaid), in
accordance with clause (c) below, Term Loans with a principal amount equal to
(x) 50% of Excess Cash Flow for such fiscal year; provided that (A) the
percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of the
Borrower) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 1.25 to 1.00 but greater than 1.00 to 1.00 and (B) no
payment of any Term Loans shall be required under this Section 5.2(a)(ii) if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of the
Borrower) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 1.00 to 1.00, minus (y) the principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1 or Section 13.6 (in each case,
including purchases of the Loans by the Borrower and its Subsidiaries at or
below par, in which case the amount of voluntary prepayments of Loans shall be
deemed not to exceed the actual purchase price of such Loans below par) and all
voluntary prepayments of Permitted Other Indebtedness or Ratio Debt (in each
case secured with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations) during such fiscal year or after such fiscal year and
prior to the date of the required Excess Cash Flow payment (provided that, for
the avoidance of doubt, any such voluntary prepayments that have not been
applied to reduce the payments which may be due from time to time pursuant to
this Section 5.2(a)(ii) shall be carried over to subsequent periods, and may
reduce the payments due from time to time pursuant to this Section 5.2(a)(ii)
during such subsequent periods, until such time as such voluntary prepayments
reduce such payments which may be due from time to time) other than to the
extent any such prepayment is funded with the proceeds of Funded Debt; provided
that, to the

 

-90-



--------------------------------------------------------------------------------

extent the sum of the amounts specified in this clause (y) exceed the
prepayments required to be made pursuant to clause (x), the full amount of any
such excess shall carry over and be deducted from required payments in
subsequent years until such time as no excess remains, minus (z) (A) the
aggregate amount of cash consideration paid by Holdings, the Borrower and the
Restricted Subsidiaries (on a consolidated basis) in connection with Permitted
Acquisitions or Investments (including acquisitions (but excluding Permitted
Investments of the type described in clauses (i) and (ii) thereof) made during
such period constituting Permitted Investments or made pursuant to Section 10.5
to the extent that such Investments, were not financed with the proceeds
received from (1) the issuance or incurrence of long-term Indebtedness or
(2) the issuance of Capital Stock, (B) the amount of dividends paid in cash
during such period (on a consolidated basis) by Holdings, the Borrower and the
Restricted Subsidiaries, to the extent such dividends were not financed with the
proceeds received from (1) the issuance or incurrence of long-term Indebtedness
or (2) the issuance of Capital Stock, (C) payments in cash by the Borrower and
the Restricted Subsidiaries during such period in respect of any purchase price
holdbacks, earn-out obligations and long-term liabilities of the Borrower and
the Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income, (D) the aggregate amount of Capital
Expenditures or acquisitions of Intellectual Property accrued or made in cash
during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of long-term Funded Debt of the
Borrower or its Restricted Subsidiaries (unless such Indebtedness has been
repaid other than with the proceeds of long-term Funded Debt other than
intercompany loans) and (E) (1) the aggregate consideration required to be paid
in cash by the Borrower or any of its Restricted Subsidiaries pursuant to
binding contracts, commitments, letters of intent or purchase orders (the
“Contract Consideration”) entered into prior to or during such period and
(2) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in the case of each of clauses (1)
and (2), relating to Permitted Acquisitions (or other Investments), Capital
Expenditures, or acquisitions of Intellectual Property or other assets to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period (except to the extent financed with
any of the proceeds received from (A) the issuance or incurrence of long-term
Indebtedness or (B) the issuance of Equity Interests); provided that to the
extent that the aggregate amount of cash actually utilized to finance such
Permitted Acquisitions (or other Investments), Capital Expenditures, or
acquisitions of Intellectual Property or other assets during such following
period of four consecutive fiscal quarters is less than the Contract
Consideration and Planned Expenditures, the amount of such shortfall shall be
added to the calculation of the prepayment required pursuant to this
Section 5.2(a)(ii), at the end of such period of four consecutive fiscal
quarters.

(iii)    On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(w), the Borrower shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness.

(iv)    Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Subsidiary that is not the Borrower or a Subsidiary Credit Party giving rise to
a prepayment pursuant to clause (i) above (a “Non-Credit Party Prepayment
Event”) or Excess Cash Flow are prohibited or delayed by any Requirements of Law
from being repatriated to the Borrower and the Subsidiary Credit Parties, an
amount equal to the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in clauses (i) and (ii) above, as

 

-91-



--------------------------------------------------------------------------------

the case may be, but only so long, as the applicable Requirements of Law will
not permit repatriation to the Borrower and the Subsidiary Credit Parties (the
Credit Parties hereby agreeing to cause the applicable Subsidiary to promptly
take all actions reasonably required by the applicable Requirements of Law to
permit repatriation), and once a repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable Requirements of
Law, an amount equal to such Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than ten Business Days after such
repatriation is permitted) applied (net of any taxes that would be payable or
reserved against if such amounts were actually repatriated whether or not they
are repatriated) to the repayment of the Loans pursuant to clauses (i) and
(ii) above, as applicable, and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Non-Credit Party Prepayment Event or Excess Cash Flow would have
a material adverse tax consequence to the Borrower or any Subsidiary with
respect to such Net Cash Proceeds or Excess Cash Flow, an amount equal to the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Subsidiary; provided that in the case of this clause (B), on or
before the date on which any Net Cash Proceeds from any Non-Credit Party
Prepayment Event so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to clause (i) above or, in the case of
Excess Cash Flow, a date on or before the date that is eighteen months after the
date an amount equal to such Excess Cash Flow would have so required to be
applied to prepayments pursuant to clause (ii) above unless previously actually
repatriated in which case such repatriated Excess Cash Flow shall have been
promptly applied to the repayment of the Term Loans pursuant to clause (ii)
above, (x) the Borrower shall apply an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower and the
Subsidiary Credit Parties rather than such Subsidiary, less the amount of any
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be applied
to the repayment of Indebtedness of a Subsidiary that is not a Credit Party. For
the avoidance of doubt, nothing in this Agreement, including Section 5 shall be
construed to require any Subsidiary to repatriate cash.

(b)    [Reserved].

(c)    Application to Repayment Amounts. Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Initial Term Loans, the New Term Loans and the
Extended Term Loans based on the applicable remaining Repayment Amounts due
thereunder and shall be applied within each Class of Term Loans in respect of
such Term Loans in direct order of maturity thereof or as otherwise directed by
the Borrower; provided that if any Class of Extended Term Loans have been
established hereunder, the Borrower may allocate such prepayment in its sole
discretion to the Term Loans of the Existing Term Loan Class, if any, from which
such Extended Term Loans were converted (except, as to Term Loans made pursuant
to a Joinder Agreement, as otherwise set forth in such Joinder Agreement, or as
to a Replacement Term Loan). Subject to Section 5.2(f), with respect to each
such prepayment, the Borrower will, not later than the date specified in
Section 5.2(a) for making such prepayment, give the Administrative Agent written
notice which shall include a calculation of the amount of such prepayment to be
applied to each Class of Term Loans requesting that the Administrative Agent
provide notice of such prepayment to each Initial Term Loan Lender, New Term
Loan Lender or Lender of Extended Term Loans, as applicable.

(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and

 

-92-



--------------------------------------------------------------------------------

the specific Borrowing(s) pursuant to which made; provided, that if any Lender
has provided a Rejection Notice in compliance with Section 5.2(f), such
prepayment shall be applied with respect to the Term Loans to be prepaid on a
pro rata basis across all outstanding Types of such Term Loans in proportion to
the percentage of such outstanding Term Loans to be prepaid represented by each
such Class. In the absence of a Rejection Notice or a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(e)    [Reserved].

(f)    Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) at least three Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of such prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Term Loan Lender may reject all (but not less than all) of its
pro rata share of any mandatory prepayment other than any such mandatory
prepayment with respect to a Debt Incurrence Prepayment Event under
Section 5.2(a)(i) or Permitted Other Indebtedness under Section 5.2(a)(iii)
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to Section 5.2(a) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. (New York City
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining after
offering such Declined Proceeds to the Lenders in accordance with the terms
hereof shall be retained by the Borrower (“Retained Declined Proceeds”).

5.3    Method and Place of Payment.

(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, as the case may be, not later than 12:00 noon (New
York City time) on the date when due and shall be made in immediately available
funds at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower,
it being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder and all
other payments under each Credit Document shall, unless otherwise specified in
such Credit Document, be made in Dollars. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 12:00 noon (New York City time)
or, otherwise, on the next Business Day in the Administrative Agent’s sole
discretion) like funds relating to the payment of principal or interest or Fees
ratably to the Lenders entitled thereto.

(b)    Any payments under this Agreement that are made later than 12:00 noon
(New York City time) may be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion for purposes of
calculating interest thereon. Except as otherwise provided herein, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day,

 

-93-



--------------------------------------------------------------------------------

the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4    Net Payments.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.

(ii)    If any applicable Withholding Agent shall be required by applicable law
to withhold or deduct any Taxes from any payment under any Credit Document, then
(A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the applicable Credit Party shall be increased as necessary
so that after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 5.4) each Lender (or, in the case of a payment to the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deductions been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.

(c)    Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after receipt
of written demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable or paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
reasonably believes that any such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and/or each affected
Lender will use reasonable efforts to cooperate with the Borrower in pursuing a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent or affected Lender,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it. Any resulting refund shall be governed by Section 5.4(f).

(d)    Evidence of Payments. After any payment of Taxes by any Credit Party or
the Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case

 

-94-



--------------------------------------------------------------------------------

may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders and Tax Documentation.

(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction, or
to enable to the Borrower or the Administrative Agent to comply with any
withholding or information reporting requirements. Any documentation and
information required to be delivered by a Lender pursuant to this Section 5.4(e)
(including any specific documentation set forth in subsection (ii) below) shall
be delivered by such Lender (i) on or prior to the Restatement Effective Date
(or on or prior to the date it becomes a party to this Agreement), (ii) on or
before any date on which such documentation expires or becomes obsolete or
invalid, (iii) promptly after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. Each Lender hereby authorizes the
Administrative Agent to deliver to the Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 5.4(e).    Notwithstanding anything to the contrary in
the preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(ii)(A),
(ii)(B)(1) through (ii)(B)(4), (ii)(C) and (ii)(D) of this Section 5.4(e)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing:

 

  (A)

any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent) two executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding and such other documentation or information prescribed by
applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

 

-95-



--------------------------------------------------------------------------------

  (B)

each Non-U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two copies of whichever of the following is applicable:

(1)    executed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
(or any applicable successor form) claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

(2)    executed copies of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non-U.S. Lender’s conduct of
a United States trade or business and (y) executed copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form);

(4)    where such Non-U.S. Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), executed copies of Internal Revenue Service Form W-8IMY (or
any successor thereto) and all required supporting documentation (including,
where one or more of the underlying beneficial owner(s) is claiming the benefits
of the portfolio interest exemption, a Non-Bank Tax Certificate of such
beneficial owner(s)) (provided that, if the Non-U.S. Lender is a partnership and
not a participating Lender, the Non-Bank Tax Certificate(s) may be provided by
the Non-U.S. Lender on behalf of each direct or indirect partner); or

(5)    executed copies of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding Tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made;

 

  (C)

each Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such

 

-96-



--------------------------------------------------------------------------------

  Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (C), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement; and

 

  (D)

If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed original copies of Internal Revenue Service Form W-9. If the
Administrative Agent is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide an applicable Form W-8
(together with any required accompanying documentation) with respect to payments
to be received by it on behalf of the Lenders.

(iii)    Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.

(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
reasonably deems confidential). Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or any Lender in a less
favorable net after-Tax position than the Administrative Agent or any Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it reasonably deems confidential)
to any Credit Party or any other Person.

(g)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“applicable law” includes FATCA.

(h)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

 

-97-



--------------------------------------------------------------------------------

5.5    Computations of Interest and Fees.

(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on ABR Loans shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

(b)    Fees shall be calculated on the basis of a 360-day year for the actual
days elapsed.

5.6    Limit on Rate of Interest.

(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.

(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.

Section 6. Conditions Precedent to Initial Borrowing

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.

6.1    Credit Documents.

The Administrative Agent (or its counsel) shall have received:

 

-98-



--------------------------------------------------------------------------------

(a)    Amendment No. 3, executed and delivered by a duly Authorized Officer of
the Borrower, the Guarantors, and each Lender with an Initial Term Loan
Commitment.

(b)    this Agreement, executed and delivered by a duly Authorized Officer of
the Borrower, Holdings and the Texas Intermediate Holdcos;

(c)    the Guarantees, executed and delivered by a duly Authorized Officer of
each of the respective Guarantors;

(d)    the Pledge Agreement, executed and delivered by a duly Authorized Officer
of Holdings, the Borrower and each Guarantor;

(e)    the Security Agreement, executed and delivered by a duly Authorized
Officer of the Borrower and each Subsidiary Guarantor;

(f)    the ABL Intercreditor Agreement, executed and delivered by a duly
Authorized Officer of each of the ABL Administrative Agent, the Administrative
Agent and the Collateral Agent; and

(g)    the Resignation and Appointment Agreement, executed and delivered by
Borrower, Holdings, the Texas Intermediate Holdcos, the Existing Administrative
Agent and the Administrative Agent.

6.2    Collateral. Except for any items referred to on Schedule 9.14:

(a)    All outstanding equity interests in whatever form of each Restricted
Subsidiary that is directly owned by or on behalf of any Credit Party and
required to be pledged pursuant to the Security Documents shall have been
pledged pursuant thereto;

(b)    The Collateral Agent shall have received the certificates representing
securities of each Credit Party’s Wholly Owned Restricted Subsidiaries and all
promissory notes evidencing Indebtedness that is owing to the Borrower or any
other Credit Party, in each case, to the extent required to be delivered under
the Security Documents and pledged under the Security Documents to the extent
certificated, accompanied by instruments of transfer and undated stock powers or
allonges endorsed in blank;

(c)    All Uniform Commercial Code financing statements and intellectual
property security agreements required to be filed, registered or recorded to
create the Liens intended to be created by any Security Document and perfect
such Liens to the extent required by such Security Document shall have been
delivered to the Collateral Agent, and shall be in proper form, for filing,
registration or recording; and

(d)    Evidence that all other actions, recordings and filings required by the
Security Documents shall have been taken, completed or otherwise provided for
thereunder and as provided for therein.

6.3    Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinion, in customary form, of Simpson Thacher &
Bartlett LLP, special New York counsel to the Credit Parties. The Borrower
hereby instructs and agrees to instruct the other Credit Parties to have such
counsel deliver such legal opinions.

6.4    [Reserved].

 

-99-



--------------------------------------------------------------------------------

6.5    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of each of Holdings, the Borrower and the other
Guarantors, dated the Restatement Effective Date, substantially in the form of
Exhibit E, with appropriate insertions, executed by any Authorized Officer and
the Secretary or any Assistant Secretary of Holdings, the Borrower and each
other Guarantor, as applicable, and attaching the documents referred to in
Section 6.6 and (y) an Authorized Officer certifying compliance with Section 7.1
and certifying that, since January 31, 2020, there has not been any event,
change, development, occurrence, or effect that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

6.6    Authorization of Proceedings of the Borrower and the Guarantors;
Corporate Documents. The Administrative Agent shall have received (i) a copy of
the resolutions of the board of directors or other managers of Holdings, the
Borrower and the other Guarantors (or a duly authorized committee thereof)
authorizing (a) the execution, delivery, and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder, (ii) the
Certificate of Incorporation and By-Laws, Certificate of Formation and Operating
Agreement or other comparable organizational documents, as applicable, of
Holdings, the Borrower and the other Guarantors, and (iii) signature and
incumbency certificates (or other comparable documents evidencing the same) of
the Authorized Officers of Holdings, the Borrower and the other Guarantors
executing the Credit Documents to which it is a party.

6.7    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees and, to the
extent invoiced at least three business days prior to the Restatement Effective
Date (except as otherwise reasonably agreed by the Borrower) expenses in the
amounts previously agreed in writing to be received on the Restatement Effective
Date (which amounts may, at the Borrower’s option, be offset against the
proceeds of the Initial Term Loans). Simultaneous with funding of the Initial
Term Loans, the Term Loan Lenders (as defined in the Existing Term Loan
Facility) under the Existing Term Loan Facility shall have been paid all accrued
principal, interest indemnities, cost reimbursements and other obligations, if
any, then due and owing under the Existing Term Loan Facility.

6.8    [Reserved].

6.9    Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of the Borrower to the effect that after giving effect to the consummation of
the Transactions, the Borrower on a consolidated basis with the Restricted
Subsidiaries is Solvent.

6.10    [Reserved].

6.11    Patriot Act. The Administrative Agent and the Joint Lead Arrangers shall
have received at least two Business Days prior to the Restatement Effective Date
such documentation and information as is reasonably requested in writing at
least ten calendar days prior to the Restatement Effective Date by the
Administrative Agent or the Joint Lead Arrangers about the Credit Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.

6.12    Financial Statements. The Joint Lead Arrangers and Bookrunners shall
have received the Historical Financial Statements.

 

-100-



--------------------------------------------------------------------------------

6.13    No Material Adverse Effect. Since January 31, 2020, there has not
occurred any event, occurrence or development that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

6.14 Refinancing. Substantially simultaneously with the funding of the Initial
Term Loans, the Restatement Effective Date Refinancing shall be consummated.

For purposes of determining compliance with the conditions specified in
Section 6 on the Restatement Effective Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto.

Section 7. Conditions Precedent to All Credit Events.

Subject to Section 1.12, the agreement of each Lender to make any Loan requested
to be made by it on any date, including any New Term Loans and/or any
Replacement Term Loans is subject to the satisfaction (or waiver by such
applicable Lender) of the following conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Closing Date or pursuant to any Loan made pursuant to any section of this
Agreement which provides for alternative conditions (which shall be subject to
the applicable terms of such section, as applicable) (i) no Default or Event of
Default shall have occurred and be continuing and (ii) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects (provided that any
such representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects)
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) as of such earlier date).

7.2 Notice of Borrowing. Prior to the making of each Term Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

Section 8. Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (and, with respect to Sections 8.1,
8.2, 8.3, 8.10 and 8.19 only, Holdings and each Texas Intermediate Holdco) makes
the following representations and warranties to the Lenders, all of which shall
survive the execution and delivery of this Agreement and the making of the Loans
(it being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

 

-101-



--------------------------------------------------------------------------------

8.1    Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
(if applicable) under the laws of the jurisdiction of its organization and has
the corporate, limited liability company or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid,
and binding obligation of such Credit Party, enforceable in accordance with its
terms (provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the Transactions and
the other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents or Permitted Liens)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries (after giving effect to the Transactions).

8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

 

-102-



--------------------------------------------------------------------------------

8.7    Investment Company Act. None of the Borrower or any Restricted Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

8.8    True and Complete Disclosure.

(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Restricted Subsidiaries or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger,
and/or any Lender on or before the Restatement Effective Date (including all
such written information and data contained in (i) the Lender Presentation (as
updated prior to the Restatement Effective Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for the purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts, and other forward-looking statements or information) or other forward
looking information and information of a general economic or general industry
nature.

(b)    The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

(c)    To the knowledge of the Borrower, the information included in the
Beneficial Ownership Certification is accurate in all material respects as of
the Restatement Effective Date.

8.9    Financial Condition; Financial Statements.

(a)    (i) The unaudited historical consolidated financial information of the
Borrower as set forth in the Lender Presentation, and (ii) the Historical
Financial Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Historical Financial Statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.

(b)    There has been no Material Adverse Effect since the Restatement Effective
Date.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.

 

-103-



--------------------------------------------------------------------------------

8.10    Compliance with Laws; No Default. Each Credit Party is in compliance
with all Requirements of Law applicable to it or its property, including without
limitation, all applicable laws administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department
of State and the Foreign Corrupt Practices Act of 1977 as amended, and the rules
and regulations promulgated thereunder, except where the failure to be so in
compliance would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Neither Holdings nor its Restricted Subsidiaries, nor their respective
directors, officers, or, to the knowledge of the Borrowers and their Restricted
Subsidiaries, their employees or agents, is (i) a Sanctioned Person;
(ii) operating, organized or ordinarily resident in a Sanctioned Country; or
(iii) engaged, directly or knowingly indirectly, in dealings or transactions
involving Sanctioned Persons or Sanctioned Countries. The Borrowers and their
Restricted Subsidiaries will not use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner, or other Person to fund activities or business of or with any
Sanctioned Person or Sanctioned Country, or in violation of Anti-Terrorism and
Anti-Money Laundering Laws.

Holdings, the Borrowers, their Restricted Subsidiaries and, to the knowledge of
the Borrowers and their Restricted Subsidiaries, their respective directors,
officers employees and agents, are in compliance with in all material respects
Sanctions, Anti-Corruption Laws and Anti-Terrorism and Anti-Money Laundering
Laws.

No part of the proceeds of the loans will be used by Holdings or any of its
Restricted Subsidiaries and to the knowledge of Holding or its Restricted
Subsidiaries, their respective directors, officers, employees or agents, in
violation of Anti-Corruption Laws.

8.11    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of the Borrower and each of the Restricted
Subsidiaries has filed all Tax returns required to be filed by it and has timely
paid all Taxes payable by it (whether or not shown on a Tax return and including
in its capacity as withholding agent) that have become due, other than those
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of management of the Borrower or
such Restricted Subsidiary, as applicable) with respect thereto in accordance
with GAAP and (b) each of the Borrower and each of the Restricted Subsidiaries
has paid, or has provided adequate reserves (in the good faith judgment of
management of the Borrower or such Restricted Subsidiary, as applicable) in
accordance with GAAP for the payment of all Taxes not yet due and payable. There
is no current or proposed Tax assessment, deficiency or other claim against the
Borrower or any Restricted Subsidiary that would reasonably be expected to
result in a Material Adverse Effect.

8.12    Compliance with ERISA.

(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.

(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13    Subsidiaries. Schedule 8.13 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Restatement Effective Date.

 

-104-



--------------------------------------------------------------------------------

8.14    Intellectual Property. Each of the Borrower and the Restricted
Subsidiaries owns or has the right to use all Intellectual Property that is used
in or otherwise necessary for the operation of their respective businesses as
currently conducted, except where the failure to own or have a right to use such
Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. The operation of their respective businesses by each of the
Borrower and the Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.

8.15    Environmental Laws.

(a)    Except as set forth on Schedule 8.15, or as would not reasonably be
expected to have a Material Adverse Effect: (i) each of the Borrower and the
Restricted Subsidiaries and their respective operations and properties are in
compliance with all applicable Environmental Laws; (ii) none of the Borrower or
any Restricted Subsidiary has received written notice of any Environmental
Claim; (iii) none of the Borrower or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrower, no
underground or above ground storage tank or related piping, or any impoundment
or other disposal area containing Hazardous Materials is located at, on or under
any Real Estate currently owned or leased by the Borrower or any of the
Restricted Subsidiaries.

(b)    Except as set forth on Schedule 8.15, none of the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, Released or arranged
for disposal or transport for disposal or treatment of Hazardous Materials at,
on, under or from any currently or formerly owned or operated property nor, to
the knowledge of the Borrower, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that would reasonably be expected to have a Material Adverse Effect.

8.16    Properties.

(a)    (i) Each of the Borrower and the Restricted Subsidiaries has good and
valid record title to, valid leasehold interests in, or rights to use, all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title or interest would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and (ii) no
Mortgage encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the Flood Insurance Laws, unless
flood insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 9.3(b).

(b)    Set forth on Schedule 1.1(a) is a list of each real property owned by the
Borrower or any Subsidiary Credit Party as of the Restatement Effective Date
having a Fair Market Value in excess of the greater of (a) $25,000,000 and
(b) 5% of Consolidated EBITDA for the most recently ended Test Period.

8.17    Solvency. On the Restatement Effective Date (after giving effect to the
Transactions) immediately following the making of the Loans and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with the Restricted Subsidiaries will be Solvent.

8.18    Patriot Act. On the Restatement Effective Date, the use of proceeds of
the Loans will not violate the Patriot Act in any material respect.

 

-105-



--------------------------------------------------------------------------------

8.19    Security Interest in Collateral. Subject to the provisions of this
Agreement and the other Credit Documents, the Credit Documents create legal,
valid, and enforceable Liens on all of the Collateral in favor of the Collateral
Agent, for the benefit itself and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Credit
Documents (including the filing of appropriate UCC financing statements with the
office of the Secretary of State of the state of organization of each Credit
Party or equivalent filings under applicable foreign law, the filing of
appropriate notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, and the proper recordation of Mortgages and fixture filings
with respect to any Mortgaged Property, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the delivery to the Collateral
Agent of any stock certificates or promissory notes required to be delivered
pursuant to the applicable Credit Documents), such Liens constitute perfected
and continuing Liens on the Collateral of the type required by the Security
Documents securing the Obligations to the extent such Liens may be perfected by
such filings and the taking of such other actions subject to no other Liens
(other than Liens permitted by Section 10.2).

8.20    Insurance. The properties of the Credit Parties and the Restricted
Subsidiaries are insured as required by Section 9.3 of this Agreement.

Section 9.    Affirmative Covenants.

The Borrower (and, with respect to Sections 9.11, 9.12 and 9.14 only, Holdings)
hereby covenants and agrees that on the Restatement Effective Date and
thereafter, until the Commitments have terminated in accordance with the terms
of this Agreement and the Loans, together with interest, Fees and all other
Obligations incurred hereunder (other than contingent indemnity obligations,
Secured Hedge Obligations and Secured Cash Management Obligations), are paid in
full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries as
at the end of each fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years, all in reasonable detail
and prepared in accordance with GAAP, and, in each case, certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern (other than
any qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness,
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period or (iii) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary).

(b)    Quarterly Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on

 

-106-



--------------------------------------------------------------------------------

or before the date that is 45 days after the end of each such quarterly
accounting period), the consolidated balance sheets of the Borrower and the
Restricted Subsidiaries as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of the applicable
quarterly period, and, commencing with the quarter ending August 1, 2015,
setting forth comparative consolidated figures for the related periods in the
prior fiscal year or, in the case of such consolidated balance sheet, for the
last day of the related period in the prior fiscal year, all of which shall be
certified by an Authorized Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Restricted Subsidiaries in accordance with GAAP (except
as noted therein), subject to changes resulting from normal year-end adjustments
and the absence of footnotes.

(c)    Officer’s Certificates. Not later than five days after the delivery of
the financial statements provided for in Sections 9.1(a) and (b), a certificate
of an Authorized Officer of the Borrower to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, as the case may be, which certificate shall set
forth (i) a specification of any change in the identity of the Restricted
Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Restricted Subsidiaries and Unrestricted
Subsidiaries, respectively, provided to the Lenders on the Restatement Effective
Date or the most recent fiscal year or period, as the case may be and (ii) the
then applicable Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio. At the time of the delivery of the financial statements provided for in
Section 9.1(a), a certificate of an Authorized Officer of the Borrower setting
forth changes to the legal name, jurisdiction of formation, type of entity and
organizational number (or equivalent) to the Person organized in a jurisdiction
where an organizational identification number is required to be included in a
Uniform Commercial Code financing statement, in each case for each Credit Party
or confirming that there has been no change in such information since the
Restatement Effective Date or the date of the most recent certificate delivered
pursuant to this clause (d), as the case may be.

(d)    Notice of Default or Litigation. Promptly after an Authorized Officer of
the Borrower or any of the Restricted Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(e)    Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not reasonably be expected to result in a Material Adverse Effect, notice
of:

(i)     any pending or threatened Environmental Claim against any Credit Party
or any Real Estate; and

(ii)     the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.

 

-107-



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

(f)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by the Borrower or any of the Restricted Subsidiaries (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices, and
reports that the Borrower or any of the Restricted Subsidiaries shall send to
the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time; provided that none of the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding agreement, (iii) that is subject to attorney client or similar privilege
or constitutes attorney work product or (iv) that is otherwise subject to
Section 13.16 or the limitations set forth in Section 9.2.

Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov; provided that (A) the Borrower shall, at
the request of the Administrative Agent, continue to deliver copies (which
delivery may be by electronic transmission) of such documents to the
Administrative Agent and (B) the Borrower shall notify (which notification may
be by facsimile or electronic transmission) the Administrative Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section may be satisfied with respect to financial information of the Borrower
and its Restricted Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC or with a similar regulatory authority in a foreign jurisdiction or
(B) the applicable financial statements of Holdings (or any direct or indirect
parent of Holdings); provided that to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Restricted Subsidiaries on
a stand-alone basis, on the other hand.

 

-108-



--------------------------------------------------------------------------------

Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.

9.2    Books, Records, and Inspections. The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at the Borrower’s expense, and
(c) notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower independent
public accountants.

9.3    Maintenance of Insurance. (a) The Borrower will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, pursuant
to self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis; and will furnish to the
Administrative Agent, promptly following written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
and (b) with respect to each Mortgaged Property, the Borrower will obtain flood
insurance in such form and in such total amount as may reasonably be required by
the Collateral Agent, if at any time the area in which any improvements located
on any Mortgaged Property is designated a “special flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the Flood

 

-109-



--------------------------------------------------------------------------------

Insurance Laws. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a mortgagee/loss payable clause or endorsement that names the Collateral
Agent, on behalf of the Secured Parties as the mortgagee/loss payee thereunder.

9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all Taxes imposed upon
it (including in its capacity as a withholding agent) or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries; provided that neither the Borrower nor any of the
Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower) with respect
thereto in accordance with GAAP or the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.

9.5    Preservation of Existence; Consolidated Corporate Franchises. The
Borrower will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
organizational rights and authority and (b) to maintain its rights, privileges
(including its good standing (if applicable)), permits, licenses and franchises
necessary in the normal conduct of its business, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Permitted
Investments and Sections 10.2, 10.3, 10.4, or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable laws administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury and the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder, and all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental Laws,
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by Environmental Laws, and (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this
Section 9.6, where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

9.7    ERISA. (a) The Borrower will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its Subsidiaries may request
with respect to any Multiemployer Plan to which a Credit Party or any of its
Subsidiaries is obligated to contribute; provided that if the Credit Parties or
any of their Subsidiaries have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent

 

-110-



--------------------------------------------------------------------------------

promptly after receipt thereof; provided, further, that the rights granted to
the Administrative Agent in this Section shall be exercised not more than once
during a 12-month period, and (b) the Borrower will notify the Administrative
Agent promptly following the occurrence of any ERISA Event or Foreign Plan Event
that, alone or together with any other ERISA Events or Foreign Plan Events that
have occurred, would reasonably be expected to result in liability of any Credit
Party that would reasonably be expected to have a Material Adverse Effect.

9.8    Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, (i) keep and maintain all tangible property material
to the conduct of its business in good working order and condition, ordinary
wear and tear, casualty, and condemnation excepted and (ii) prosecute, maintain,
enforce and protect its Intellectual Property material to the conduct of its
business, except, in each case, to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. The Borrower will conduct, and cause each
of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $25,000,000 at the time of such
Affiliate transaction, for any individual transaction or series of related
transactions on terms that are at least substantially as favorable to the
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, as determined
by the board of directors of the Borrower or such Restricted Subsidiary in good
faith; provided that the foregoing restrictions shall not apply to (a) the
payment of fees to the Sponsor for management, consulting and financial services
rendered to the Borrower and the Restricted Subsidiaries pursuant to the Sponsor
Management Agreement and customary investment banking fees paid to the Sponsor
for services rendered to the Borrower and the Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions which payments are
approved by a majority of the board of directors of the Borrower in good faith,
(b) transactions permitted by Section 10.5, (c) consummation of the Transactions
and the payment of the Transaction Expenses, (d) the issuance of Capital Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
or any of its Subsidiaries not otherwise prohibited by the Credit Documents,
(e) loans, advances and other transactions between or among the Borrower, any
Restricted Subsidiary or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower but for
the Borrower’s or a Subsidiary’s ownership of Capital Stock or Stock Equivalents
in such joint venture or Subsidiary) to the extent permitted under Section 10,
(f) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by the
Borrower (and any direct or indirect parent thereof) and the Subsidiaries
pursuant to the tax sharing agreements among the Borrower (and any such parent)
and the Subsidiaries that are permitted under Section 10.5(b)(15); provided that
in each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower, the Restricted Subsidiaries and the Unrestricted
Subsidiaries (to the extent of the amount received from Unrestricted
Subsidiaries) would have been required to pay in respect of such foreign,
federal, state and/or local taxes for such fiscal year had the Borrower, the
Restricted Subsidiaries and the Unrestricted Subsidiaries (to the extent
described above) paid such taxes separately from any such direct or indirect
parent company of the Borrower, (h) the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, directors,
managers, consultants, officers or employees of the Borrower (or any direct or
indirect parent thereof) and the Subsidiaries in the ordinary course of business
to the extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, (i) transactions undertaken pursuant to membership in a purchasing
consortium, (j) transactions pursuant to any

 

-111-



--------------------------------------------------------------------------------

agreement or arrangement as in effect as of the Restatement Effective Date, or
any amendment, modification, supplement or replacement thereto (so long as any
such amendment, modification, supplement or replacement is not disadvantageous
in any material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Restatement Effective Date as
determined by the Borrower in good faith), (k) customary payments by the
Borrower (or any direct or indirect parent) and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, consulting, financing, underwriting
or placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), (l) the existence
and performance of agreements and transactions with any Unrestricted Subsidiary
that were entered into prior to the designation of a Restricted Subsidiary as
such Unrestricted Subsidiary to the extent that the transaction was permitted at
the time that it was entered into with such Restricted Subsidiary and
transactions entered into by an Unrestricted Subsidiary with an Affiliate prior
to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such transaction was not entered into in contemplation
of such designation or redesignation, as applicable, (m) Affiliate repurchases
of the Loans or Commitments to the extent permitted hereunder and the holding of
such Loans or Commitments and the payments and other transactions contemplated
herein in respect thereof and (n) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility.

9.10    End of Fiscal Years. The Borrower will, for financial reporting
purposes, cause each of its, and each of the Restricted Subsidiaries’, fiscal
years to end on dates consistent with past practice; provided, however, that the
Borrower may, upon written notice to the Administrative Agent change the
financial reporting convention specified above to (x) align the dates of such
fiscal year and for any Restricted Subsidiary whose fiscal years end on dates
different from those of the Borrower or (y) any other financial reporting
convention (including a change of fiscal year) reasonably acceptable (such
consent not to be unreasonably withheld or delayed) to the Administrative Agent,
in which case the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

9.11    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Security Documents, (x) the Borrower will cause
each direct or indirect Subsidiary (other than any Excluded Subsidiary) formed
or otherwise purchased or acquired after the Closing Date (including pursuant to
a Permitted Acquisition) and the Borrower will cause each other Subsidiary that
ceases to constitute an Excluded Subsidiary and (y) subject to Section 9.14,
Holdings will cause each direct or indirect Subsidiary (other than the Borrower
and its Subsidiaries) formed or otherwise purchased or acquired after the
Closing Date that directly or indirectly through a Subsidiary own or holds any
Capital Stock or Stock Equivalents of the Borrower that is required to Guarantee
the Obligations pursuant to Section 9.14, in each case, within 60 days from the
date of such formation, acquisition or cessation, and the Borrower may at its
option cause any other Subsidiary, to execute a supplement to each of the
Guarantee, the Pledge Agreement and the Security Agreement in order to become a
Guarantor under the Guarantee and a grantor under such Security Documents or, to
the extent reasonably requested by the Collateral Agent, enter into a new
Security Document substantially consistent with the analogous existing Security
Documents and otherwise in form and substance reasonably satisfactory to the
Collateral Agent and take all other action reasonably requested by the
Collateral Agent to grant a perfected security interest in its assets to
substantially the same extent as created and perfected by the Borrower and the
Subsidiary Credit Parties (or in the case of clause (y) above, to substantially
the same extent as created and perfected by Holdings and the Texas Intermediate
Holdcos) on the Closing Date and pursuant to Section 9.14(d) in the case of such
Credit Parties. For the avoidance of doubt, no Credit Party or any Restricted
Subsidiary that is a Domestic Subsidiary shall be required to take any action
outside the United States to perfect any security interest in the Collateral
(including the execution of any agreement, document or other instrument governed
by the law of any jurisdiction other than the United States, any State thereof
or the District of Columbia).

 

-112-



--------------------------------------------------------------------------------

9.12    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences to the Borrower or any Subsidiary or any direct or indirect parent
entity as reasonably determined by the Borrower in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of the greater of
(a) $48,000,000 and (b) 10% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of any disposition of
assets pursuant to Section 10.4(b) received by Holdings, the Borrower or any of
the Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b), and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of the greater of (a) $48,000,000 and (b) 10%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time such promissory note is executed of Holdings or any
Subsidiary that is owing to Holdings or any other Credit Party, in each case, to
be delivered to the Collateral Agent as security for the Obligations accompanied
by undated instruments of transfer executed in blank pursuant to the terms of
the Security Documents. Notwithstanding the foregoing any promissory note among
the Borrower and/or its Subsidiaries need not be delivered to the Collateral
Agent so long as (i) a global intercompany note superseding such promissory note
has been delivered to the Collateral Agent, (ii) such promissory note is not
delivered to any other party other than the Borrower or any Subsidiary Credit
Party, in each case, owed money thereunder, and (iii) such promissory note
indicates on its face that it is subject to the security interest of the
Collateral Agent.

9.13    Use of Proceeds. The Borrower will use the proceeds of the Initial Term
Loans and borrowings under the ABL Facility to effect the Transactions, with any
remaining amounts available for general corporate purposes.

9.14    Further Assurances.

(a)    Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

(b)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in material adverse
tax consequences to the Borrower or any Subsidiary or direct or indirect parent
entity as reasonably determined by the Borrower in consultation with the
Administrative Agent, if any assets (other than Excluded Property) (including
any real estate or improvements thereto or any interest therein but

 

-113-



--------------------------------------------------------------------------------

excluding any real estate which the applicable Credit Party intends to dispose
of pursuant to a Permitted Sale Leaseback so long as actually disposed of within
540 days of acquisition (or such longer period as the Administrative Agent may
reasonably agree)) with a book value in excess of the greater of (a) $25,000,000
and (b) 5% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) (at the time of acquisition) are acquired by
the Borrower or any other Subsidiary Credit Party after the Closing Date (other
than assets constituting Collateral under a Security Document that become
subject to the Lien of the applicable Security Document upon acquisition
thereof) that are of a nature secured by a Security Document or that constitute
a fee interest in real property in the United States, the Borrower will notify
the Collateral Agent, and, if requested by the Collateral Agent, the Borrower
will cause such assets to be subjected to a Lien securing the Obligations
(provided, however, that in the event any Mortgage delivered pursuant to this
clause (b) shall incur any mortgage recording tax or similar charges in
connection with the recording thereof, such Mortgage shall not secure an amount
in excess of the Fair Market Value of the applicable Mortgaged Property) and
will take, and cause the other applicable Credit Parties to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent, as soon
as commercially reasonable but in no event later than 90 days, unless extended
by the Administrative Agent in its sole discretion, to grant and perfect such
Liens consistent with the applicable requirements of the Security Documents,
including actions described in clause (a) of this Section 9.14.

(c)    Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless extended by the Administrative
Agent acting reasonably and accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor to be replaced by a final title
policy) of title insurance issued by a nationally recognized title insurance
company, in such amounts as reasonably acceptable to the Administrative Agent
not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Administrative Agent
and otherwise in form and substance reasonably acceptable to the Administrative
Agent, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction (provided in no
event shall the Administrative Agent request a creditors’ rights endorsement)
and (ii) available at commercially reasonable rates, (y) an opinion of local
counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) evidence of
insurance required by Section 9.3 in form and substance reasonably satisfactory
to the Administrative Agent, and (aa) an ALTA survey in a form and substance
reasonably acceptable to the Collateral Agent or such existing survey together
with a no-change affidavit sufficient for the title company to remove all
standard survey exceptions from the Title Policy related to such Mortgaged
Property and issue the endorsements required in (x) above.

(d)    Post-Closing Covenant. The Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on
Schedule 9.14 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.15    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a
corporate family and/or corporate credit rating in respect of the Borrower, as
applicable, and ratings in respect of the credit facilities provided pursuant to
this Agreement, in each case, from each of S&P and Moody’s.

 

-114-



--------------------------------------------------------------------------------

9.16    Lines of Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Subsidiaries, taken as a whole, on the Restatement Effective Date and
other business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).

9.17    Patriot Act. The Borrower and the Restricted Subsidiaries shall promptly
provide such additional information regarding the business, financial or
corporate affairs of Holdings or any Restricted Subsidiary, or compliance with
the terms of the Credit Documents, as the Administrative Agent or any Lender may
from time to time reasonably request with respect to applicable
“know-your-customer” and anti-money laundering rules and regulations (including
the Patriot Act).

Section 10. Negative Covenants.

The Borrower (and, with respect to Section 10.7 only, Holdings and each
Intermediate Holdco) hereby covenants and agrees that on the Restatement
Effective Date and thereafter, until the Termination Date:

10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to create, incur, issue, assume, guarantee or
otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or, in the case of Restricted Subsidiaries that are
not Guarantors, preferred stock; provided that the Borrower and its Restricted
Subsidiaries may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if, after giving effect thereto,
(A) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries is at least 2.00:1.00 or (B) the Borrower and its Restricted
Subsidiaries may Incur Indebtedness (including Acquired Indebtedness), if, after
giving effect thereto, the Consolidated Total Debt to Consolidated EBITDA Ratio
(calculated on a Pro Forma Basis) shall be less than or equal to 2.25:1.00
(Indebtedness Incurred pursuant to this paragraph, “Ratio Debt”).

The foregoing limitations will not apply to:

(a)    Indebtedness arising under the Credit Documents;

(b)     (i) Indebtedness represented by the ABL Facility and any guarantee
thereof in an aggregate principal amount (together with any Refinancing
Indebtedness in respect thereof and all accrued interest, fees and expenses) not
to exceed the greater of (A) $1,000,000,000 and (B) the Borrowing Base Basket as
of the date of such incurrence and (ii) Indebtedness represented by the New
Senior Notes and any guarantee thereof; provided that such New Senior Notes have
been defeased;

(c)    (i) Indebtedness (including any unused commitment) outstanding on the
Restatement Effective Date listed on Schedule 10.1 and (ii) intercompany
Indebtedness (including any unused commitment) outstanding on the Restatement
Effective Date listed on Schedule 10.1 (other than intercompany Indebtedness
owed by a Credit Party to another Credit Party);

 

-115-



--------------------------------------------------------------------------------

(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by the Borrower or any Restricted Subsidiary,
to finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of the Borrower or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of the Borrower or such Restricted Subsidiary, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and incurred pursuant to this clause (d) and all Refinancing Indebtedness
incurred to refinance any other Indebtedness, Disqualified Stock and preferred
stock incurred pursuant to this clause (d), does not exceed the greater of
(x) $168,000,000 and (y) 35% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence;
provided that Capitalized Lease Obligations incurred by the Borrower or any
Restricted Subsidiary pursuant to this clause (d) in connection with a Permitted
Sale Leaseback shall not be subject to the foregoing limitation so long as the
proceeds of such Permitted Sale Leaseback are used by the Borrower or such
Restricted Subsidiary to permanently repay outstanding Term Loans or other
Indebtedness secured by a Lien on the assets subject to such Permitted Sale
Leaseback (excluding any Lien ranking junior to the Lien securing the
Obligations);

(e)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
(including letter of credit obligations consistent with past practice
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business), in respect of workers’ compensation claims,
deferred compensation, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or indemnification type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance;

(f)    Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;

(g)    Indebtedness of the Borrower to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this clause;

(h)    Indebtedness of a Restricted Subsidiary owing to another Restricted
Subsidiary or the Borrower; provided that if a Subsidiary Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Subsidiary Guarantor as the case may be; provided, further,
that any subsequent transfer of any such Indebtedness (except to the Borrower or
another Subsidiary Guarantor) shall be deemed, in each case to be an incurrence
of such Indebtedness not permitted by this clause;

 

-116-



--------------------------------------------------------------------------------

(i)    shares of preferred stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this clause;

(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(k)     (i) obligations in respect of self-insurance, performance, bid, appeal,
and surety bonds and completion guarantees and similar obligations provided by
the Borrower or any Restricted Subsidiary or (ii) obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practice;

(l)     (i) Indebtedness, Disqualified Stock and preferred stock of the Borrower
or any Restricted Subsidiary in an aggregate principal amount or liquidation
preference (together with any Refinancing Indebtedness in respect thereof) up to
100% of the net cash proceeds received by the Borrower since immediately after
the Restatement Effective Date from the issue or sale of Equity Interests of the
Borrower or cash contributed to the capital of the Borrower (in each case, other
than Excluded Contributions or proceeds of Disqualified Stock or sales of Equity
Interests to any of the Borrower’s Subsidiaries) as determined in accordance
with Sections 10.5(a)(iii)(B) and 10.5(a)(iii)(C) to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other Investments, payments or exchanges pursuant
to Section 10.5(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (a) and (c) of the definition thereof) and
(ii) Indebtedness, Disqualified Stock or preferred stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l)(ii), does not at any one time outstanding exceed the sum of
(A) the greater of (x) $240,000,000 and (y) 50% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence and (B) additional Indebtedness of the Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount not to exceed the
Available Amount that is not otherwise applied pursuant to Section 10.5(a)(iii)
as in effect immediately prior to the Incurrence of such Indebtedness (and after
giving Pro Forma Effect thereto) (it being further understood that any
Indebtedness, Disqualified Stock or preferred stock incurred pursuant to this
clause (l)(ii) shall cease to be deemed incurred or outstanding for purposes of
this clause (l)(ii) but shall be deemed incurred for the purposes of the first
paragraph of this Section 10.1 from and after the first date on which the
Borrower or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or preferred stock under the first paragraph of this
Section 10.1 without reliance on this clause (l)(ii));

(m)    the incurrence or issuance by the Borrower or any Restricted Subsidiary
of Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and this clause (m) or clause (n) or clause (r) below or any
Indebtedness, Disqualified Stock or preferred stock issued to so refinance,
replace, refund, extend, renew, defease, restructure, amend, restate or
otherwise modify (collectively, “refinance”) such Indebtedness, Disqualified
Stock or preferred stock (the “Refinancing Indebtedness”) prior to its
respective maturity; provided that such Refinancing Indebtedness (1) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the

 

-117-



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock or preferred stock being refinanced, (2) to the
extent such Refinancing Indebtedness refinances (i) Indebtedness that is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations, such Refinancing Indebtedness is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations, (ii) Disqualified Stock or
preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively, and (iii) Indebtedness subordinated to the
Obligations, such Refinancing Indebtedness is subordinated to the Obligations at
least to the same extent as the Indebtedness being Refinanced and (3) shall not
include Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of
the Borrower that is not a Subsidiary Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Subsidiary Guarantor;

(n)    Indebtedness, Disqualified Stock or preferred stock of (x) the Borrower
or a Restricted Subsidiary incurred or issued to finance an acquisition, merger,
or consolidation or (y) Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into or consolidated with the Borrower or a
Restricted Subsidiary in accordance with the terms hereof (including designating
an Unrestricted Subsidiary a Restricted Subsidiary); provided that after giving
effect to any such acquisition, merger, consolidation or designation described
in this clause (n), (i) either (1) the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in the first paragraph of this Section 10.1 or (2) the
Fixed Charge Coverage Ratio of the Borrower and the Restricted Subsidiaries is
equal to or greater than that immediately prior to such acquisition, merger,
consolidation or designation or (ii) either (1) the Consolidated Total Debt to
Consolidated EBITDA Ratio (calculated on a Pro Forma Basis) shall be either
(A) less than or equal to the Consolidated Total Debt to Consolidated EBITDA
Ratio immediate prior to such acquisition, merger, consolidation or designation
or (2) less than or equal to 2.25:1.00;

(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p)     (i) Indebtedness of the Borrower or any Restricted Subsidiary supported
by a letter of credit, in a principal amount not in excess of the stated amount
of such letter of credit so long as such letter of credit is otherwise permitted
to be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of the Borrower to the extent required by law
or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

(q)    (1) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness by a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee or (2) any guarantee by a Restricted
Subsidiary of Indebtedness of the Borrower;

(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding, the greater
of (x) $190,000,00 and (y) 40% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (it being understood that
any Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));

 

-118-



--------------------------------------------------------------------------------

(s)    Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with past practice;

(t)    (i) Indebtedness of the Borrower or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services and (ii) Indebtedness owed on a
short-term basis of no longer than 30 days to banks and other financial
institutions incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and its Restricted Subsidiaries;

(u)    Indebtedness consisting of Indebtedness issued by the Borrower or any of
the Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any direct or indirect parent company of the Borrower to the
extent described in clause (4) of Section 10.5(b);

(v)    Indebtedness in respect of a Receivables Facility;

(w)    Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness;

(x)    Indebtedness in respect of (i) Permitted Other Indebtedness; provided
that the aggregate principal amount of all such Permitted Other Indebtedness
issued or incurred pursuant to this clause (i) shall not exceed the Maximum
Incremental Facilities Amount and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon
and the amount of fees, expenses and premium and accrued and unpaid interest in
connection with such refinancing), (y) such Indebtedness otherwise complies with
the definition of Permitted Other Indebtedness, and (z) in the case of a
refinancing of Permitted Other Indebtedness incurred pursuant to clause (i)
above with other Permitted Other Indebtedness (“Refinancing Permitted Other
Indebtedness”);

(y)    (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness; and

 

-119-



--------------------------------------------------------------------------------

(z)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (z) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, the Borrower, in its sole discretion, will
classify and may reclassify (including within the definition of Maximum
Incremental Facilities Amount) such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
the Borrower will be entitled to divide and classify an item of Indebtedness in
more than one of the types of Indebtedness described in this Section 10.1;
provided that all Indebtedness outstanding under the ABL Facility on the
Restatement Effective Date will be treated as incurred under clause (b)(i)
above.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

-120-



--------------------------------------------------------------------------------

10.2    Limitation on Liens.

(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired
(each, a “Subject Lien”) that secures obligations under any Indebtedness on any
asset or property of the Borrower or any Restricted Subsidiary, except:

(i)    if such Subject Lien is a Permitted Lien;

(ii)    any other Subject Lien on assets or property constituting Collateral if
the obligations secured by such Subject Lien are junior to the Obligations;
provided that at the Borrower’s election, in the case of Liens securing
Permitted Other Indebtedness Obligations, the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Borrower and the Subsidiary Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents and
shall (x) in the case of the first such issuance of Permitted Other
Indebtedness, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness, the representative
for the holders of such Permitted Other Indebtedness shall have become a party
to the Second Lien Intercreditor Agreement in accordance with the terms thereof;
and without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement contemplated by this clause (ii); and

(iii)    in the case of any Subject Lien on assets or property not constituting
Collateral, any Subject Lien if (i) the Obligations are equally and ratably
secured with (or on a senior basis to, in the case such Subject Lien secures any
Junior Debt) the obligations secured by such Subject Lien or (ii) such Subject
Lien is a Permitted Lien.

(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3    Limitation on Fundamental Changes. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Borrower; provided that
(A) the Borrower shall be the continuing or surviving corporation or (B) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not the Borrower (such other Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (2) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto or in a form otherwise reasonably satisfactory to
the Administrative Agent, (3) each Guarantor, unless it is the other party to
such merger, amalgamation or consolidation, shall have, by a supplement to

 

-121-



--------------------------------------------------------------------------------

the Guarantee, confirmed that its guarantee thereunder shall apply to any
Successor Borrower’s obligations under this Agreement, (4) each Subsidiary
grantor and each Subsidiary pledgor, unless it is the other party to such
merger, amalgamation or consolidation, shall have, by a supplement to any
applicable Security Document, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have affirmed that its obligations under
the applicable Mortgage shall apply to its Guarantee as reaffirmed pursuant to
clause (3), and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger,
amalgamation, or consolidation and such supplements preserve the enforceability
of the Guarantee and the perfection and priority of the Liens under the
applicable Security Documents and (y) if requested by the Administrative Agent,
an opinion of counsel to the effect that such merger, amalgamation, or
consolidation does not violate this Agreement or any other Credit Document and
that the provisions set forth in the preceding clauses (3) through (5) preserve
the enforceability of the Guarantee and the perfection of the Liens created
under the applicable Security Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement);

(b)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person (in each
case, other than the Borrower) may be merged, amalgamated or consolidated with
or into any one or more Subsidiaries of the Borrower; provided that (i) in the
case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving Person
or the Person formed by or surviving any such merger, amalgamation or
consolidation and if the surviving Person is not already a Subsidiary Guarantor,
such Person shall execute a supplement to the Guarantee and the relevant
Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

(c)     [reserved];

(d)     (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to the Borrower or any
other Restricted Subsidiary or (ii) any Subsidiary Guarantor may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to any other Subsidiary
Guarantor or the Borrower;

(e)    any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to the Borrower or a Subsidiary Guarantor; provided that the
consideration for any such disposition by any Person other than a Subsidiary
Guarantor shall not exceed the fair value of such assets;

(f)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

 

-122-



--------------------------------------------------------------------------------

(g)    the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment.

10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale, unless:

(a)    the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

(b)    except in the case of a Permitted Asset Swap, if the property or assets
sold or otherwise disposed of have a Fair Market Value in excess of the greater
of (a) $50,000,000 and (b) 1.5% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition, either (A) at least 75% of the aggregate consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents or (B) at least 50% of the consideration
therefor received by the Borrower or such Restricted Subsidiary, as the case may
be, is in the form of cash or Cash Equivalents (provided that the Net Cash
Proceeds received pursuant to this clause (B) must be used to repay the Loans in
accordance with Section 5.2(a) within three (3) Business Days of receipt thereof
and without giving effect to clause (d) of the definition of Net Cash Proceeds);
provided that the amount of:

(i)     any liabilities (as reflected on the Borrower’s most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such consolidated balance sheet, as determined in good faith by the Borrower) of
the Borrower, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing;

(ii)     any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or
by their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;

(iii)     Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that the Borrower and all Restricted Subsidiaries have been validly released
from any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and

 

-123-



--------------------------------------------------------------------------------

(iv)     any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
sum of (i) the greater of $210,000,000 and 6% of Consolidated Total Assets at
the time of the receipt of such Designated Non-Cash Consideration, (ii) at the
election of the Borrower, the General Asset Sale Exception (less any amount used
under such exception) and (iii) at the election of the Borrower, the Available
Amount (less any amount used thereunder), with the Fair Market Value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.

Within the Reinvestment Period after the Borrower’s or any Restricted
Subsidiary’s receipt of the Net Cash Proceeds of any Asset Sale, the Borrower or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale:

(i)    to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or

(ii)    to make investments in the Borrower and its Subsidiaries; provided that
the Borrower and the Restricted Subsidiaries will be deemed to have complied
with this clause (ii) if and to the extent that, within the Reinvestment Period
after the Asset Sale that generated the Net Cash Proceeds, the Borrower or such
Restricted Subsidiary has entered into and not abandoned or rejected a binding
agreement or letter of intent to consummate any such investment described in
this clause (ii) with the good faith expectation that such Net Cash Proceeds
will be applied to satisfy such commitment within 180 days of such commitment
and, in the event any such commitment is later cancelled or terminated for any
reason before the Net Cash Proceeds are applied in connection therewith, the
Borrower or such Restricted Subsidiary prepays the Loans in accordance with
Section 5.2(a)(i).

(c)    Pending the final application of any Net Cash Proceeds pursuant to this
covenant, the Borrower or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the ABL
Facility or any other revolving credit facility or otherwise invest such Net
Cash Proceeds in any manner not prohibited by this Agreement.

10.5    Limitation on Restricted Payments.

(a)    the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1)    declare or pay any dividend or make any payment or distribution on
account of the Borrower’s or any Restricted Subsidiary’s Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation, other than:

(A)    dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests, or

(B)    dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

 

-124-



--------------------------------------------------------------------------------

(2)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, Holdings or any direct or indirect parent
company of the Borrower, including in connection with any merger or
consolidation;

(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of the Borrower or
any Restricted Subsidiary, other than (A) Indebtedness permitted under
clauses (g) and (h) of Section 10.1 or (B) the purchase, repurchase or other
acquisition of Junior Debt purchased in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of purchase, repurchase or acquisition; or

(4)    make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(i)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof); provided that the foregoing condition
shall not apply to amounts attributable to subclauses (B), (C), (F) and (G) of
clause (iii) below;

(ii)    [reserved]; and

(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and the Restricted Subsidiaries
after the Restatement Effective Date (other than as set forth in
Section 10.5(b)), is less than the sum of (without duplication) (the sum of the
amounts attributable to clauses (A) through (G) below is referred to herein as
the “Available Amount”):

 

  (A)

(i) 100% of Consolidated EBITDA since August 2, 2020 and ending with the most
recently ended Test Period less (ii) the Fixed Charges since August 2, 2020 and
ending with the most recently ended Test Period multiplied by 1.50, plus

 

  (B)

100% of the aggregate net cash proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower since immediately after
the Restatement Effective Date (other than net cash proceeds from ABL Cure
Amounts or to the extent such net cash proceeds have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1) from the issue or sale of (x) Equity Interests of the Borrower,
including Retired Capital Stock, but excluding cash proceeds and the Fair Market
Value of marketable securities or other property received from the sale of
(A) Equity Interests to any employee, director, manager or consultant of

 

-125-



--------------------------------------------------------------------------------

  the Borrower, any direct or indirect parent company of the Borrower and the
Borrower’s Subsidiaries after the Restatement Effective Date to the extent such
amounts have been applied to Restricted Payments made in accordance with
clause (4) of Section 10.5(b) below, and (B) Designated Preferred Stock, and, to
the extent such net cash proceeds are actually contributed to the Borrower,
Equity Interests of Holdings or any other direct or indirect parent company of
the Borrower (excluding contributions of the proceeds from the sale of
Designated Preferred Stock of such companies or contributions to the extent such
amounts have been applied to Restricted Payments made in accordance with
clause (4) of Section 10.5(b) below) or (y) Indebtedness of the Borrower or a
Restricted Subsidiary that has been converted into or exchanged for such Equity
Interests of the Borrower or Holdings or any other direct or indirect parent
company of the Borrower; provided that this clause (B) shall not include the
proceeds from (a) Refunding Capital Stock, (b) Equity Interests or Indebtedness
that has been converted or exchanged for Equity Interests of the Borrower sold
to a Restricted Subsidiary or the Borrower, as the case may be, (c) Disqualified
Stock or Indebtedness that has been converted or exchanged into Disqualified
Stock or (d) Excluded Contributions, plus

 

  (C)

100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of the Borrower
following the Restatement Effective Date (other than net cash proceeds from ABL
Cure Amounts or to the extent such net cash proceeds (i) have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1), (ii) are contributed by a Restricted Subsidiary or
(iii) constitute Excluded Contributions), plus

 

  (D)

100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Restricted Investments made by the Borrower and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from the Borrower and
the Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by the Borrower or the
Restricted Subsidiaries, in each case, after the Restatement Effective Date; or
(B) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than in each case to the extent the Investment in such
Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 10.5(b) below or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after the Restatement Effective Date, plus

 

-126-



--------------------------------------------------------------------------------

  (E)

in the case of the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary after the Restatement Effective Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below or to
the extent such Investment constituted a Permitted Investment, plus

 

  (F)

the aggregate amount of any Retained Declined Proceeds and Retained Asset Sale
Proceeds since the Restatement Effective Date, plus

 

  (G)

an aggregate amount not to exceed the greater of (x) $144,000,000 and (y) 30.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis).

(b)    The foregoing provisions of Section 10.5(a) will not prohibit:

(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of the Borrower or any
Restricted Subsidiary, or any Equity Interests of Holdings or any other direct
or indirect parent company of the Borrower, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Borrower or any direct or indirect
Parent Entity or management investment vehicle to the extent contributed to the
Borrower (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”) and (b) if immediately prior to the retirement of Retired Capital Stock,
the declaration and payment of dividends thereon was permitted under clause (6)
of this Section 10.5(b), the declaration and payment of dividends on the
Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of Holdings or any other direct or indirect parent company of the
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that was declarable and payable on such Retired Capital
Stock immediately prior to such retirement;

(3)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of the Borrower or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or a Restricted Subsidiary,
as the case may be, which is incurred in compliance with Section 10.1 so long
as: (A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) if such Junior Debt is subordinated to
the Obligations, such new Indebtedness is subordinated to the Obligations or the
applicable Guarantee at least to the same extent as such Junior Debt so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired for
value, (C) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Junior Debt

 

-127-



--------------------------------------------------------------------------------

being so redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if
such Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or
retired for value is (i) unsecured then such new Indebtedness shall be unsecured
or (ii) Permitted Other Indebtedness incurred pursuant to Section 10.1(x)(i)(b)
and is secured by a Lien ranking junior to the Liens securing the Obligations
then such new Indebtedness shall be unsecured or secured by a Lien ranking
junior to the Liens securing the Obligations, and (E) such new Indebtedness has
a weighted average life to maturity equal to or greater than the remaining
weighted average life to maturity of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired;

(4)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or Holdings, Intermediate Holdco or any direct or
indirect Parent Entity or management investment vehicle held by any future,
present or former employee, director, manager or consultant of the Borrower, any
of its Subsidiaries or any direct or indirect Parent Entity or management
investment vehicle, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option or phantom equity
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by the Borrower or any
direct or indirect Parent Entity or management investment vehicle in connection
with such repurchase, retirement or other acquisition), including any Equity
Interests rolled over by management of the Borrower or any direct or indirect
Parent Entity or management investment vehicle in connection with the
Transactions; provided that, except with respect to non-discretionary Restricted
Payments, the aggregate Restricted Payments made under this clause (4)
subsequent to the Restatement Effective Date do not exceed in any calendar year
the greater of (a) $82,000,000 and (b) 17% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) (with unused
amounts in any calendar year being carried over to succeeding calendar years);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed: (A) the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Borrower and, to the extent contributed
to the Borrower, the cash proceeds from the sale of Equity Interests of Holdings
or any other direct or indirect Parent Entity or management investment vehicle,
in each case to any future, present or former employees, directors, managers or
consultants of the Borrower, any of its Subsidiaries, Holdings or any other
direct or indirect Parent Entity or management investment vehicle that occurs
after the Restatement Effective Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (iii) of Section 10.5(a), plus (B) the
cash proceeds of key man life insurance policies received by the Borrower and
the Restricted Subsidiaries after the Restatement Effective Date, less (C) the
amount of any Restricted Payments previously made pursuant to clauses (A) and
(B) of this clause (4); and provided, further, that cancellation of Indebtedness
owing to the Borrower or any Restricted Subsidiary from any future, present or
former employees, directors, managers or consultants of the Borrower, Holdings
or any other direct or indirect Parent Entity or management investment vehicle
or any Restricted Subsidiary, or their estates, descendants, family, spouse or
former spouse in connection with a repurchase of Equity Interests of the
Borrower, Holdings or any other direct or indirect Parent Entity or management
investment vehicle will not be deemed to constitute a Restricted Payment for
purposes of this Section 10.5 or any other provision of this Agreement;

 

-128-



--------------------------------------------------------------------------------

(5)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of Fixed Charges;

(6)    (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Restatement Effective Date; (B) the declaration and
payment of dividends to Holdings or any other direct or indirect parent company
of the Borrower, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of such parent company issued after the Restatement
Effective Date; provided that the amount of dividends paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the Borrower from the sale of such Designated Preferred Stock; or (C) the
declaration and payment of dividends on Refunding Capital Stock in excess of the
dividends declarable and payable thereon pursuant to clause (2) of this
Section 10.5(b); provided that, in the case of each of (A), (B), and (C) of this
clause (6), for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock, after giving effect to such issuance or declaration
on a pro forma basis, the Borrower and the Restricted Subsidiaries on a
consolidated basis would have had a Fixed Charge Coverage Ratio of at least 2.00
to 1.00;

(7)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $108,000,000 and (y) 22.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(8)    (i) payments made or expected to be made by the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager, or consultant and repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants and
(ii) payments or other adjustments to outstanding Equity Interests in accordance
with any management equity plan, stock option plan or any other similar employee
benefit plan, agreement or arrangement in connection with any Restricted
Payment;

(9)    on the Borrower’s common stock (or the payment of dividends to Holdings)
in Restricted Payments in an aggregate amount per annum not to exceed the sum of
(a) 6.0% of the net cash proceeds received by or contributed to the Borrower in
or from the IPO and (b) 7.0% of the market capitalization of the Borrower after
the IPO;

(10)    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Restatement Effective Date;

(11)    Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (11) not to exceed the greater
of (x) $160,000,000 and (y) 33.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time made;
(12) distributions or payments of Receivables Fees;

 

-129-



--------------------------------------------------------------------------------

(13)    [reserved];

(14)    other Restricted Payments; provided that, after giving Pro Forma Effect
to such Restricted Payments, the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 1.25:1.00, provided that, with respect to
Restricted Investments, the Consolidated Total Debt to Consolidated EBITDA Ratio
is equal to or less than 1.40:1.00;

(15)    the declaration and payment of dividends by the Borrower to, or the
making of loans to, Holdings, any Intermediate Holdco or any other direct or
indirect parent company of the Borrower in amounts required for any direct or
indirect parent company to pay: (A) franchise and excise taxes, and other fees
and expenses, in each case, required to maintain its organizational existence,
(B) consolidated, combined or similar foreign, federal, state and local income
and similar taxes (including if the Borrower is treated as a partnership or an
entity disregarded from its owner for United States federal income tax purposes
and its taxable income is entirely included on an income tax return of one or
more direct or indirect parent companies each of which is treated as a
subchapter C corporation), to the extent that such income or similar taxes are
attributable to the income, revenue, receipts or capital of the Borrower and the
Restricted Subsidiaries and, to the extent of the amount actually received from
its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income, revenue, receipts or capital of such
Unrestricted Subsidiaries and including any interest or penalties related
thereto; provided that in each case the amount of such payments with respect to
any fiscal year does not exceed the amount that the Borrower, the Restricted
Subsidiaries and the Unrestricted Subsidiaries (to the extent described above)
would have been required to pay in respect of such foreign, federal, state and
local income taxes, including any interest or penalties related thereto, for
such fiscal year had the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) been a stand-alone
taxpayer or stand-alone group (separate from any such direct or indirect parent
company of the Borrower) for all fiscal years ending after the Restatement
Effective Date, (C) customary salary, bonus, and other benefits payable to
officers, employees, directors, and managers of Holdings, any Intermediate
Holdco or any other direct or indirect parent company of the Borrower to the
extent such salaries, bonuses, and other benefits are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries,
including the Borrower’s proportionate share of such amount relating to such
parent company being a public company, (D) general corporate or other operating
(including, without limitation, expenses related to auditing or other accounting
matters) and overhead costs and expenses of Holdings, any Intermediate Holdco or
any other direct or indirect parent company of the Borrower to the extent such
costs and expenses are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, including the Borrower’s proportionate
share of such amount relating to such parent company being a public company,
(E) amounts required for any direct or indirect parent company of the Borrower
to pay fees and expenses incurred by any direct or indirect parent company of
the Borrower related to (i) the maintenance by such parent entity of its
corporate or other entity existence and (ii) transactions of such parent company
of the Borrower of the type described in clause (xi) of the definition of
Consolidated Net Income, (F) cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or any
such direct or indirect parent company of the Borrower, and (G) repurchases
deemed to occur upon the cashless exercise of stock options;

 

-130-



--------------------------------------------------------------------------------

(16)    the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement;

(17)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);

(18)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt in an aggregate amount pursuant to this
clause (18) not to exceed the greater of (x) $120,000,000 and (y) 25% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);

(19)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, amalgamation, merger or transfer of assets
that complies with Section 10.3; and

(2)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of the Borrower or a Restricted
Subsidiary; provided that after giving Pro Forma Effect to such prepayments,
redemptions, defeasances, repurchases or other acquisitions or retirements for
value, the Consolidated Total Debt to Consolidated EBITDA Ratio is equal to or
less than 1.40:1.00.

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (11), (14), and (18), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof (or in the
case of a Restricted Investment, no Event of Default under Section 11.1 or 11.5
shall have occurred and be continuing or would occur as a consequence thereof).

The Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrower and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment, and all
outstanding Indebtedness and Liens of the Subsidiary so designated will be
deemed to be an incurrence of any Indebtedness and Liens by a Restricted
Subsidiary of the Borrower. Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 10.5(a) or under clauses (7), (10), or (11) of
Section 10.5(b), or pursuant to the definition of Permitted Investments, if the
Indebtedness would be permitted at such time pursuant to Section 10.1, if the
Liens would be permitted at such time pursuant to Section 10.2, and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Agreement.

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, the Borrower will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion

 

-131-



--------------------------------------------------------------------------------

thereof) among such clauses (1) through (18), Section 10.5(a) and/or one or more
of the exceptions contained in the definition of “Permitted Investments”, in a
manner that otherwise complies with this covenant.

(c)    Prior to the Initial Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(y) for the purpose of
consummating a Permitted Debt Exchange, (i) the Borrower will not, and will not
permit its Restricted Subsidiaries to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless the Borrower or a
Restricted Subsidiary shall concurrently voluntarily prepay Term Loans pursuant
to Section 5.1(a) on a pro rata basis among the Term Loans, in an amount not
less than the product of (a) a fraction, the numerator of which is the aggregate
principal amount (calculated on the face amount thereof) of such Permitted Debt
Exchange Notes that are proposed to be prepaid, repurchased, redeemed, defeased
or acquired and the denominator of which is the aggregate principal amount
(calculated on the face amount thereof) of all Permitted Debt Exchange Notes in
respect of the relevant Permitted Debt Exchange then outstanding (prior to
giving effect to such proposed prepayment, repurchase, redemption, defeasance or
acquisition) and (b) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans then outstanding and (ii) the Borrower will not
waive, amend or modify the terms of any Permitted Debt Exchange Notes or any
indenture pursuant to which such Permitted Debt Exchange Notes have been issued
in any manner inconsistent with the terms of Section 2.15(a), Section 10.1(y),
or the definition of Permitted Other Indebtedness or that would result in a
Default hereunder if such Permitted Debt Exchange Notes (as so amended or
modified) were then being issued or incurred.

10.6    Limitation on Subsidiary Distributions. The Borrower will not permit any
of its Restricted Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:

(a)     (i) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to the Borrower or any Restricted Subsidiary;

(b)    make loans or advances to the Borrower or any Restricted Subsidiary; or

(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any Restricted Subsidiary;

except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or
(y) existing under or by reason of:

(i)    contractual encumbrances or restrictions in effect on the Restatement
Effective Date, including pursuant to this Agreement and the related
documentation and related Hedging Obligations;

(ii)    the ABL Credit Document and the ABL Loans;

(iii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;

 

-132-



--------------------------------------------------------------------------------

(iv)    Requirements of Law or any applicable rule, regulation or order;

(v)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(vi)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;

(vii)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);

(viii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(ix)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Restatement Effective
Date pursuant to the provisions of Section 10.1;

(x)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;

(xi)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(xii)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of the Borrower, are
necessary or advisable to effect such Receivables Facility; and

(xiii)    any encumbrances or restrictions of the type referred to in
clauses (a), (b), and (c) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (xii) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements, or
refinancings (x) are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing or (y) do not materially impair the Borrower’s
ability to pay their respective obligations under the Credit Documents as and
when due (as determined in good faith by the Borrower).

 

-133-



--------------------------------------------------------------------------------

10.7    Permitted Activities. None of Holdings or the Texas Intermediate Holdcos
shall engage in any material operating or business activities; provided that the
following and activities incidental thereto shall be permitted in any event:
(i) such Person’s ownership of the Equity Interests set forth next to such
Person’s name on Schedule 10.5 and activities incidental thereto, (ii) the
maintenance of each Person’s legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
each Person’s obligations with respect to the Credit Documents, the ABL Credit
Documents and any other Indebtedness and any other agreements contemplated
hereby and thereby, (iv) any public offering of its common stock or any other
issuance or sale of its Equity Interests, (v) financing activities, including
the issuance of securities, payment of dividends, making contributions to the
capital of the Borrower, (vi) incurrence of debt and guaranteeing the
obligations of the Borrower, (vii) participating in tax, accounting and other
administrative matters as owner of the Equity Interests set forth next to such
Person’s name on Schedule 10.5, (viii) holding any cash incidental to any
activities permitted under this Section 10.7, (ix) providing indemnification to
officers, managers and directors, (x) any transaction that is permitted under
Section 10 and (xi) any activities incidental to the foregoing.

Section 11.     Events of Default.

Upon the occurrence of any of the following specified events set forth in
Sections 11.1 through 11.11 (each an “Event of Default”):

11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or of any other amounts owing hereunder or under any other Credit
Document; or

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or

11.3    Covenants. Any Credit Party shall:

(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in the last paragraph of Section 9.1(e)(i), Section 9.5
(solely with respect to the Borrower), Section 9.14(d) or Section 10; or

(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders; or

 

-134-



--------------------------------------------------------------------------------

11.4    Default Under Other Agreements. (a) the Borrower or any of the
Restricted Subsidiaries shall (i) fail to make any payment with respect to any
Indebtedness (other than the Obligations) in excess of the greater of
(x) $81,600,000 and (y) 17% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) in the aggregate, for the Borrower
and such Restricted Subsidiaries, beyond the period of grace and following all
required notices, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (after giving effect to all
applicable grace period and delivery of all required notices) (other than, with
respect to Indebtedness consisting of any Hedge Agreements, termination events
or equivalent events pursuant to the terms of such Hedge Agreements (it being
understood that clause (i) shall apply to any failure to make any payment in
excess of the greater of (x) $81,600,000 and (y) 17% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) that is
required as a result of any such termination or similar event and that is not
otherwise being contested in good faith)), the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (a) shall not apply to secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements (it
being understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of the greater of (x) $81,600,000 and (y) 17% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
that is required as a result of any such termination or equivalent event and
that is not otherwise being contested in good faith)), prior to the stated
maturity thereof; provided that this clause (b) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness,
(y) Indebtedness which is convertible into Qualified Stock and converts to
Qualified Stock in accordance with its terms and such conversion is not
prohibited hereunder, or (z) any breach or default that is (I) remedied by the
Borrower or the applicable Restricted Subsidiary or (II) waived (including in
the form of amendment) by the required holders of the applicable item of
Indebtedness, in either case, prior to the acceleration of Loans pursuant to
this Section 11; provided, further, that no ABL Financial Covenant Default shall
constitute an Event of Default under this Section 11.4 until the acceleration of
the Indebtedness (if any) or termination of commitments under the ABL Facility;
or

11.5    Bankruptcy, Etc. Except as otherwise permitted by Section 10.3,
Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary
commences a voluntary case, proceeding or action concerning itself under Title
11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against Holdings, any
Intermediate Holdco, the Borrower or any Significant Subsidiary and the petition
is not controverted within 60 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary
and the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
judicial manager, compulsory manager, receiver, receiver manager, trustee,
liquidator, administrator, administrative receiver or similar Person is
appointed for, or

 

-135-



--------------------------------------------------------------------------------

takes charge of, all or substantially all of the property of Holdings, any
Intermediate Holdco, the Borrower or any Significant Subsidiary; or Holdings,
any Intermediate Holdco, the Borrower or any Significant Subsidiary commences
any other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, winding-up,
administration or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings, any Intermediate Holdco, the Borrower
or any Significant Subsidiary; or there is commenced against Holdings, any
Intermediate Holdco, Borrower or any Significant Subsidiary any such proceeding
or action that remains undismissed for a period of 60 days; or Holdings, any
Intermediate Holdco, the Borrower or any Significant Subsidiary is adjudicated
bankrupt; or any order of relief or other order approving any such case or
proceeding or action is entered; or Holdings, any Intermediate Holdco, the
Borrower or any Significant Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee, administrator or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, any Intermediate Holdco, the Borrower or any
Significant Subsidiary makes a general assignment for the benefit of creditors;
or

11.6    ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner, and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or

11.7    Guarantee. Other than as expressly permitted hereunder, any Guarantee
provided by any Credit Party or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any such Guarantor thereunder or any other Credit Party shall deny or disaffirm
in writing any such Guarantor’s obligations under the Guarantee; or

11.8    Pledge Agreement. Other than as expressly permitted hereunder, the
Pledge Agreement or any other Security Document pursuant to which the Capital
Stock or Stock Equivalents of the Borrower or any Subsidiary is pledged or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof, solely as a result of acts or omissions
of the Collateral Agent or any Lender or solely as a result of the Collateral
Agent’s failure to maintain possession of any Capital Stock or Stock Equivalents
that have been previously delivered to it) or any pledgor thereunder or any
Credit Party shall deny or disaffirm in writing any pledgor’s obligations under
any Security Document; or

11.9    Security Agreement. Other than as expressly permitted hereunder, the
Security Agreement or any other Security Document pursuant to which the assets
of Holdings, any Intermediate Holdco, the Borrower or any Material Subsidiary
are pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, solely
as a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement)) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or

 

-136-



--------------------------------------------------------------------------------

11.10    Judgments. One or more judgments or decrees shall be entered against
the Borrower or any of the Restricted Subsidiaries involving a liability in
excess of the greater of (x) $81,600,000 and (y) 17% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not covered by insurance or indemnities as to which
the applicable insurance company or third party has not denied coverage) and any
such judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof; or

11.11    Change of Control. A Change of Control shall occur.

then, and in any event, and at any time thereafter, if an Event of Default
occurs and is continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, except as otherwise specifically provided for in
this Agreement, declare the principal of and any accrued interest and fees in
respect of all Loans and all Obligations to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower to the extent
permitted by applicable law; provided that, if an Event of Default specified in
Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent shall occur
automatically without the giving of any such notice; provided further, that, in
the case of each of Section 11.2 and 11.3, no notice of a Default or Event of
Default may be given by the Administrative Agent or any Lender with respect to
any action taken and reported to the Administrative Agent and the Lenders more
than two years prior to such notice of Default or Event of Default; provided,
further, that such two year limitation shall not apply if (i) the Administrative
Agent has commenced or previously taken any action in respect of any such Event
of Default or (ii) any Credit Party had actual knowledge of such Default or
Event of Default and failed to notify to Administrative Agent as required
hereby.

11.12    Application of Proceeds. Subject to the terms of the ABL Intercreditor
Agreement and, in each case if executed, the First Lien Intercreditor Agreement
and the Second Lien Intercreditor Agreement, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.4 shall be applied:

(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder;

(ii)    second, to the Secured Parties, an amount equal to all Obligations owing
to them on the date of any distribution; and

(iii)    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;

 

-137-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.

Section 12.     The Agents.

12.1    Appointment.

(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Bookrunners and
Sections 12.1, 12.9, 12.11 and 12.12 with respect to the Borrower) are solely
for the benefit of the Agents and the Lenders, neither the Borrower nor any
other Credit Party shall have rights as third party beneficiary of any such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower or any of their respective
Subsidiaries.

(b)    The Administrative Agent and each Lender hereby irrevocably designate and
appoint the Collateral Agent as the agent with respect to the Collateral, and
each of the Administrative Agent and each Lender irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent and
the Lenders, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.

(c)    Each of the Joint Lead Arrangers and Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

 

-138-



--------------------------------------------------------------------------------

12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
Without limiting the generality of the foregoing, (a) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.1), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law, (b) except as expressly set forth in the
Credit Documents, no Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity and (c) the Administrative Agent does not warrant nor
accept any responsibility nor shall the Administrative Agent have any liability
with respect to (i) any LIBOR Successor Rate Conforming Changes, (ii) the
administration, submission or any matter relating to any LIBOR Successor Rate or
(iii) the effect of any of the foregoing.

12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully

 

-139-



--------------------------------------------------------------------------------

protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans; provided that
the Administrative Agent and the Collateral Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it
to liability or that is contrary to any Credit Document or applicable law.

12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shall give notice thereof to the
Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

12.6    Non-Reliance on Administrative Agent, Collateral Agent, and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of any
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent or the Collateral Agent to any Lender. Each Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and each other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of any of the Credit Parties. Except for notices, reports, and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and

 

-140-



--------------------------------------------------------------------------------

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against an Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable to
an Agent for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction; provided, further, that no action taken by the Administrative
Agent in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Credit
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.7. In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice rendered in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that such Agent is not reimbursed for such expenses by or
on behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. If any indemnity furnished to any Agent for any purpose shall, in the
opinion of such Agent, be insufficient or become impaired, such Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s pro rata portion thereof; and
provided, further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement resulting from such
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent under this Section 12.7
shall also apply to such Agent’s respective Affiliates, directors, officers,
members, controlling persons, employees, trustees, investment advisors and
agents and successors.

12.8    Agents in Their Individual Capacities. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.

 

-141-



--------------------------------------------------------------------------------

12.9    Successor Agents.

(a)    Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (not to be unreasonably withheld or
delayed) so long as no Event of Default under Sections 11.1 or 11.5 is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above (including receipt of
the Borrower’s consent); provided that if the Administrative Agent or the
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice.

(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of Lender Default, the Required Lenders
may to the extent permitted by applicable law, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed), by notice in writing to
the Borrower and such Person remove such Person as the Administrative Agent and,
in consultation with the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders under any of the Credit Documents, the retiring or
removed Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as the Administrative Agent or the Collateral Agent,
as the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section 12.9). Except as
provided above, any resignation or removal of Credit Suisse AG, Cayman Islands
Branch as the Administrative Agent pursuant to this Section 12.9 shall also
constitute the resignation or removal of Credit Suisse AG, Cayman Islands Branch
as the Collateral Agent. The fees payable by the Borrower (following the
effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this
Section 12 (including Section 12.7) and Section 13.5 shall continue in effect
for the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as an Agent.

 

-142-



--------------------------------------------------------------------------------

12.10    Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding Tax ineffective) or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Credit Party and without limiting the obligation of any applicable
Credit Party to do so), within 10 days after demand therefor, fully for all
amounts paid, directly or indirectly, by the Administrative Agent or as Tax or
otherwise, including penalties, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10. The agreements in Section 12.10
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

12.11    Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent (or any sub-agent thereof)
under any Credit Document (i) upon the Final Maturity Date and the payment in
full of all Obligations (except for contingent indemnification obligations in
respect of which a claim has not yet been made and Secured Hedge Obligations and
Secured Cash Management Obligations), (ii) that is sold or to be sold or
transferred as part of or in connection with any sale or other transfer
permitted hereunder or under any other Credit Document to a Person that is not a
Credit Party or in connection with the designation of any Restricted Subsidiary
as an Unrestricted Subsidiary, (iii) if the property subject to such Lien is
owned by a Guarantor, upon the release of such Guarantor from its Guarantee
otherwise in accordance with the Credit Documents, (iv) as to the extent
provided in the Security Documents, (v) that constitutes Excluded Property or
Excluded Stock and Stock Equivalents or (vi) if approved, authorized or ratified
in writing in accordance with Section 13.1; (b) release any Guarantor (other
than Holdings) from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary) as a result of a
transaction or designation permitted hereunder; (c) subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Credit Document to the holder of any Lien permitted under clause (vi)
(solely with respect to Section 10.1(d)), and (ix) of the definition of
Permitted Lien; and (d) enter into subordination or intercreditor agreements
with respect to Indebtedness to the extent the Administrative Agent or the
Collateral Agent is otherwise contemplated herein as being a party to such
intercreditor or subordination agreement, including the ABL Intercreditor
Agreement, the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement.

 

-143-



--------------------------------------------------------------------------------

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Borrower, the Agents, and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guarantee, it being understood and agreed that
all powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights, and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender or Agent and, in such
case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements and Secured Cash Management Agreements,
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

12.13    Intercreditor Agreement Governs. The Administrative Agent, the
Collateral Agent, and each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement entered into pursuant to the terms hereof and to subject
the Liens securing the Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

 

-144-



--------------------------------------------------------------------------------

Section 13.      Miscellaneous.

13.1    Amendments, Waivers, and Releases. Except as otherwise expressly set
forth in the Credit Documents, neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as provided to the contrary in the Credit Documents (including under
Section 2.14 or 2.15 or the fifth and sixth paragraphs hereof in respect of
Replacement Term Loans, and other than with respect to any amendment,
modification or waiver contemplated in the proviso to clause (i) below, which
shall only require the consent of the Lenders expressly set forth therein and
not the Required Lenders, the Required Lenders may, or, with the written consent
of the Required Lenders, the Administrative Agent and/or the Collateral Agent
may, from time to time, (a) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive in writing, on
such terms and conditions as the Required Lenders or the Administrative Agent
and/or the Collateral Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; and provided, further, that no such waiver and no such amendment,
supplement or modification shall (x) (i) forgive or reduce any portion of any
Loan or extend the final scheduled maturity date of any Loan or reduce the
stated rate (it being understood that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the “default rate” or amend Section 2.8(c)), or forgive any portion thereof, or
extend the date for the payment, of interest or fees payable hereunder or any
principal hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or make any Loan, interest, Fee or
other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby; provided that a waiver of any condition precedent in Section 6
or 7 of this Agreement, the waiver of any Default, Event of Default, default
interest, mandatory prepayment or reductions, any modification, waiver or
amendment to the financial covenant definitions or financial ratios or any
component thereof or the waiver of any other covenant shall not constitute an
increase of any Commitment of a Lender, a reduction or forgiveness in the
interest rates or the fees or premiums or a postponement of any date scheduled
for the payment of principal, premium or interest or an extension of the final
maturity of any Loan or the scheduled termination date of any Commitment, in
each case for purposes of this clause (i), or (ii) consent to the assignment or
transfer by the Borrower of its rights and obligations under any Credit Document
to which it is a party (except as permitted pursuant to Section 10.3), in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent and Collateral Agent in
a manner that directly and adversely affects such Person, or (iv) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees, the Intercreditor Agreement or this Agreement) or
release all or substantially all of the Collateral under the Security Documents
(except as expressly permitted by the Security Documents, the Intercreditor
Agreement or this Agreement) without the prior written consent of each Lender,
or (v) decrease the Initial Term Loan Repayment Amount applicable to Initial
Term Loans or extend any scheduled Initial Term Loan Repayment Date applicable
to Initial Term Loans, in each case without the written consent of each Lender
directly and adversely affected thereby, or (vi) reduce the percentage specified
in the definitions of the term Required Lenders or amend, modify or waive any
provision of this Section 13.1 that has the effect of decreasing the number of
Lenders that must approve any amendment, restatement, supplement, modification
or waiver, without the written consent of each Lender, directly and adversely
affected thereby, or (ix) alter the ratable payments required by

 

-145-



--------------------------------------------------------------------------------

Section 5.3(a), Section 11.13(ii), Section 13.8(a) or Section 13.20 without the
written consent of each Lender, (y) notwithstanding anything to the contrary in
clause (x), (i) extend the final expiration date of any Lender’s Commitment or
(ii) increase the aggregate amount of the Commitments of any Lender, in each
case, without the written consent of such Lender, or (z) in connection with an
amendment that addresses solely a repricing transaction in which any Class of
Term Loans is refinanced with a replacement Class of Term Loans bearing (or is
modified in such a manner such that the resulting Term Loans bear) a lower
Effective Yield (a “Permitted Repricing Amendment”), only the consent of the
Lenders holding Term Loans subject to such permitted repricing transaction that
will continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, restatement, supplement,
waiver or consent hereunder, except (x) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) for any
such amendment, restatement, supplement, waiver or consent that treats such
Defaulting Lender disproportionately and adversely from the other Lender of the
same Class (other than because of its status as a Defaulting Lender).

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Credit Document or any departure by any Credit Party therefrom,
(B) otherwise acted on any matter related to any Credit Document, or
(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Credit
Document, any Lender (other than a regulated commercial bank or a revolving
lender (if any)) that, as a result of its interest in any total return swap,
total rate of return swap, credit default swap or other derivative contract
(other than any such total return swap, total rate of return swap, credit
default swap or other derivative contract entered into pursuant to bona fide
market making activities), has a net short position with respect to the Loans
and/or Commitments (each, a “Net Short Lender”) shall have no right to vote any
of its Loans and Commitments and shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Net Short Lenders (in each
case unless otherwise agreed to by the Borrower). For purposes of determining
whether a Lender has a “net short position” on any date of determination:
(i) derivative contracts with respect to the Loans and Commitments and such
contracts that are the functional equivalent thereof shall be counted at the
notional amount thereof in Dollars, (ii) notional amounts in other currencies
shall be converted to the dollar equivalent thereof by such Lender in a
commercially reasonable manner consistent with generally accepted financial
practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Credit Parties or
any instrument issued or guaranteed by any of the Borrower or other Credit
Parties shall not be deemed to create a short position with respect to the Loans
and/or Commitments, so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and other Credit

 

-146-



--------------------------------------------------------------------------------

Parties and any instrument issued or guaranteed by any of the Borrower or other
Credit Parties, collectively, shall represent less than 5% of the components of
such index, (iv) derivative transactions that are documented using either the
2014 ISDA Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives
Definitions (collectively, the “ISDA CDS Definitions”) shall be deemed to create
a short position with respect to the Loans and/or Commitments if such Lender is
a protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
or the Commitments would be a “Deliverable Obligation” under the terms of such
derivative transaction or (z) any of the Borrower or other Credit Parties (or
its successor) is designated as a “Reference Entity” under the terms of such
derivative transactions and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Credit Parties other than, in
each case, as part of an index so long as (x) such index is not created,
designed, administered or requested by such Lender and (y) the Borrower and
other Credit Parties and any instrument issued or guaranteed by any of the
Borrower or other Credit Parties, collectively, shall represent less than 5% of
the components of such index.

In connection with any such determination, each Lender (other than a regulated
commercial bank or a revolving lender (if any)) shall promptly notify the
Administrative Agent in writing that it is a Net Short Lender, or shall
otherwise be deemed to have represented and warranted to the Borrower and the
Administrative Agent that it is not a Net Short Lender (it being understood and
agreed that the Administrative Agent shall be entitled to conclusively rely on
each such representation and deemed representation and shall have no duty to
(x) inquire as to or investigate the accuracy of any such representation or
deemed representation, (y) verify any statements in any officer’s certificates
delivered to it or (z) otherwise ascertain or monitor whether any Lender,
Eligible Assignee or Participant or prospective Lender, Eligible Assignee or
Participant is a Net Short Lender or make any calculations, investigations or
determinations with respect to any derivative contracts and/or net short
positions). Without limiting the foregoing, the Administrative Agent shall not
(A) be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to the Net Short Lenders or (B) have any liability with respect to or arising
out of any assignment or participation of Loans to any Net Short Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new Term Loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche (“Replacement Term Loans”) hereunder; provided that

 

-147-



--------------------------------------------------------------------------------

(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and
(c) the covenants, events of default and guarantees shall be not materially more
restrictive to the Credit Parties (taken as a whole) (as determined in good
faith by the Borrower) to the Lenders providing such Replacement Term Loans than
the covenants, events of default and guarantees applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants, events of
default and guarantees applicable to any period after the maturity date in
respect of the Refinanced Term Loans in effect immediately prior to such
refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the Termination Date, (ii) upon the sale or other disposition
of such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock or Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such

 

-148-



--------------------------------------------------------------------------------

incremental facility or extension facility); (ii) no Lender consent is required
to effect any amendment or supplement to the Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of any Indebtedness as expressly
contemplated by the terms of the Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders taken as a whole); provided, further,
that no such agreement shall amend, modify or otherwise directly and adversely
affect the rights or duties of the Administrative Agent hereunder or under any
other Credit Document without the prior written consent of the Administrative
Agent; (iii) any provision of this Agreement or any other Credit Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) and (y) effect administrative changes of a technical or immaterial
nature and such amendment shall be deemed approved by the Lenders if the Lenders
shall have received at least five Business Days’ prior written notice of such
change and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
and (iv) guarantees, collateral documents and related documents executed by
Credit Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other
Credit Document, entered into, amended, supplemented or waived, without the
consent of any other Person, by the applicable Credit Party or Credit Parties
and the Administrative Agent or the Collateral Agent in its or their respective
sole discretion, to (A) effect the granting, perfection, protection, expansion
or enhancement of any security interest in any Collateral or additional property
to become Collateral for the benefit of the Secured Parties, (B) as required by
local law or advice of counsel to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable requirements of law, or (C) to
cure ambiguities, omissions, mistakes or defects (as reasonably determined by
the Administrative Agent and the Borrower) or to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Credit Documents.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(a)    if to Holdings, the Borrower, the Administrative Agent or the Collateral
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 13.2 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

-149-



--------------------------------------------------------------------------------

(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower, the Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification.

(a)    Each of Holdings and the Borrower, jointly and severally, agrees (i) to
pay or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Latham & Watkins LLP (or such other counsel as may be
agreed by the Administrative Agent and the Borrower), one counsel in each
relevant local jurisdiction with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm or counsel to
the Administrative Agent and the Collateral Agent, and, to the extent required,
one firm or local counsel in each relevant local jurisdiction with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed
(which may include a single special counsel acting in multiple jurisdictions),
and (iii) to pay, indemnify and hold harmless each Lender, each Agent and their
respective Related Parties (without duplication) (the “Indemnified Persons”)
from and against any and all losses, claims, damages, liabilities, obligations,
demands, actions, judgments, suits, costs, expenses, disbursements or penalties
of any kind or nature whatsoever (and the reasonable and documented
out-of-pocket fees, expenses, disbursements and other charges of one firm of
counsel for all Indemnified Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict notifies the Borrower of any existence of such conflict and

 

-150-



--------------------------------------------------------------------------------

in connection with the investigating or defending any of the foregoing
(including the reasonable fees) has retained its own counsel, of another firm of
counsel for such affected Indemnified Person), and to the extent required, one
firm or local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions)) of any such Indemnified
Person arising out of or relating to any action, claim, litigation,
investigation or other proceeding (regardless of whether such Indemnified Person
is a party thereto or whether or not such action, claim, litigation or
proceeding was brought by Holdings, any of its Subsidiaries or any other
Person), arising out of, or with respect to the Transactions or to the
execution, enforcement, delivery, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or any actual or alleged presence,
Release or threatened Release of Hazardous Materials relating in any way to
Holdings or any of its Subsidiaries (all the foregoing in this clause (iii),
collectively, the “Indemnified Liabilities”); provided that Holdings and the
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to indemnified liabilities to the extent arising from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or any of
its Related Parties as determined in a final and non-appealable judgment of a
court of competent jurisdiction, (ii) a material breach of the obligations of
such Indemnified Person or any of its Related Parties under the terms of this
Agreement by such Indemnified Person or any of its Related Parties as determined
in a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among Indemnified Persons that does not involve
an act or omission by Holdings, the Borrower or their respective Restricted
Subsidiaries; provided the Agents, to the extent acting in their capacity as
such, shall remain indemnified in respect of such proceeding, to the extent that
neither of the exceptions set forth in clause (i) or (ii) of the immediately
preceding proviso applies to such person at such time. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to Taxes, other than
any Taxes that represent losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, expenses or disbursements arising
from any non-Tax claim.

(b)    No Credit Party nor any Indemnified Person shall have any liability for
any special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that the foregoing shall not limit Holdings and the Borrower’s
indemnification obligations to the Indemnified Persons pursuant to
Section 13.5(a) in respect of damages incurred or paid by an Indemnified Person
to a third party. No Indemnified Person shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

13.6    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby,

 

-151-



--------------------------------------------------------------------------------

Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders and each other Person
entitled to indemnification under Section 13.5) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed; it
being understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a
Lender, or (Z) an Approved Fund or (2) an assignment of Loans or Commitments to
any assignee if an Event of Default under Section 11.1 or Section 11.5 (with
respect to the Borrower) has occurred and is continuing; and

(B)    the Administrative Agent (not to be unreasonably withheld or delayed);
provided that no consent of the Administrative Agent shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

Notwithstanding the foregoing, no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender. For the avoidance of doubt,
the Administrative Agent shall bear no responsibility or liability for
monitoring and enforcing the list of Persons who are Disqualified Lenders at any
time.

(i)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing;
provided, further, that contemporaneous assignments by a Lender and its
Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-152-



--------------------------------------------------------------------------------

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e));

(E)    any assignment to Holdings, the Borrower, any Subsidiary of Holdings or
an Affiliated Lender (other than an Affiliated Institutional Lender) shall also
be subject to the requirements of Section 13.6(h); and

(F)    the Administrative Agent shall have received a processing and recordation
fee of $3,500 for each assignment (or waived by the Administrative Agent at its
sole discretion), provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that such processing and recordation fee
shall not be payable in the case of assignments by any Agent or any of its
Affiliates.

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.

(ii)    Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6. For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.

(iii)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans (and stated interest amounts)
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders shall treat each Person whose name

 

-153-



--------------------------------------------------------------------------------

is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Collateral
Agent, the Administrative Agent and its Affiliates and, with respect to itself,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(iv)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than (x) a natural person, (y) Holdings and its Subsidiaries and (z) any
Disqualified Lender provided, however, that, notwithstanding clause (y) hereof,
participations may be sold to Disqualified Lenders unless a list of Disqualified
Lenders has been made available to all Lenders) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent shall bear no responsibility or liability for monitoring and enforcing the
list of Disqualified Lenders or the sales of participations thereto at any time.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) and (vii) of the second proviso to Section 13.1 that
affects such Participant. Subject to clause (c)(ii) of this Section 13.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender (subject
to the limitations and requirements of those Sections and Sections 2.12 and
13.7 as though it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.6, including the requirements of
clause (e) of Section 5.4) (it being agreed that any documentation required
under Section 5.4(e) shall be provided solely to the participating Lender)). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.8(b) as though it were a Lender; provided such
Participant shall be subject to Section 13.8(a) as though it were a Lender.

(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive absent the sale of such the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower,

 

-154-



--------------------------------------------------------------------------------

maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest amounts) of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans
or its other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) or Proposed
Section 1.163-5(b) of the United States Treasury Regulations (or, in each case,
any amended, successor or final version).

(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, or
other central bank having jurisdiction over such Lender and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in

 

-155-



--------------------------------------------------------------------------------

full of all outstanding commercial paper or other senior indebtedness of any
SPV, it shall not institute against, or join any other Person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of the SPV. Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections and Sections 2.12 and 13.7 as though it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6, including the requirements of clause (e) of Section 5.4 (it
being agreed that any documentation required under Section 5.4(e) shall be
provided solely to the Granting Lender)). Notwithstanding the prior sentence, an
SPV shall not be entitled to receive any greater payment under Section 2.10,
2.11 or 5.4 than its Granting Lender would have been entitled to receive absent
the grant to such SPV, unless such grant to such SPV is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld).

(h)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to Holdings, the Borrower, any
Subsidiary of Holdings or an Affiliated Lender and (y) Holdings, the Borrower
and any Subsidiary of Holdings may, from time to time, purchase or prepay Term
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Auction Agent or
(2) open market purchases; provided that:

(i)    any Loans or Commitments acquired by Holdings, the Borrower or any other
Subsidiary of Holdings shall be retired and cancelled promptly upon the
acquisition thereof;

(ii)    by its acquisition of Loans or Commitments, an Affiliated Lender shall
be deemed to have acknowledged and agreed that:

 

  (A)

it shall not have any right to (i) attend or participate in (including, in each
case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrower or their
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or receive any advice of counsel
to the Administrative Agent or (iii) make any challenge to the Administrative
Agent’s or any other Lender’s attorney-client privilege on the basis of its
status as a Lender; and

 

-156-



--------------------------------------------------------------------------------

  (B)

except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 13.1 requiring the consent of all Lenders, all Lenders
directly and adversely affected or specifically such Lender, (II) that alters an
Affiliated Lender’s pro rata share of any payments given to all Lenders, or
(III) affects the Affiliated Lender (in its capacity as a Lender) in a manner
that is disproportionate to the effect on any Lender in the same Class, the
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote (and, in the case of a
plan of reorganization that does not affect the Affiliated Lender in a manner
that is materially adverse to such Affiliated Lender relative to other Lenders,
shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders) (and shall be deemed to have been voted in the
same percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph); and

(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at the time of such purchase; and

(iv)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
Loans or Commitments shall be retired and cancelled promptly).

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders. None of Holdings, the Borrower, any Subsidiary
of Holdings or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrower and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws.

13.7    Replacements of Lenders Under Certain Circumstances.

(a)    The Borrower shall be permitted (x) to replace any Lender or
(y) terminate the Commitment of such Lender and repay all Obligations of the
Borrower due and owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirements of
Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall have occurred
and be continuing at the time of such replacement, (iii) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, or 5.4, as the case may be,
owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, an Affiliate of the
Lender, an Affiliated Lender or Approved Fund, and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replacement bank or institution, if not already a Lender shall be
subject to the provisions of Section 13.6(b), (vi) the

 

-157-



--------------------------------------------------------------------------------

replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 13.6 (provided that unless otherwise agreed the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), and (vii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders, and, in each
case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their consent, then,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) and repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date; provided
that (a) all Obligations hereunder of the Borrower owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment including any amounts that such Lender may be
owed pursuant to Section 2.11, and (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon, and (c) the Borrower
shall pay to such Non-Consenting Lender the amount, if any, owing to such Lender
pursuant to Section 5.1(b). In connection with any such assignment, the
Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.6.

13.8    Adjustments; Set-off.

(a)    Except as contemplated in Section 13.6 or elsewhere herein, if any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. For purposes of subclause
(ii)(a) of the definition of Excluded Taxes, a Lender that acquires a
participation pursuant to this Section 13.8 shall be treated as having acquired
such participation on the date(s) on which such Lender acquired the applicable
interest(s) in the Commitment(s) and/or Loan(s) to which such participation
relates.

(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Credit Parties but with
the prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash

 

-158-



--------------------------------------------------------------------------------

accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Credit Parties. Each
Lender agrees promptly to notify the Credit Parties and the Administrative Agent
after any such set-off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Texas Intermediate Holdcos, the
Collateral Agent, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by Holdings, the Borrower, the Administrative Agent, the
Collateral Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;

(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same or to commence or support any
such action or proceeding in any other courts;

(c)    agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

-159-



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower or any other Credit Party in any other
jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.

13.14    Acknowledgments. Each of Holdings, each Texas Intermediate Holdco and
the Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;

(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);

(ii)     in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;

(iii)     neither the Administrative Agent nor any other Agent has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or other Agent has
advised or is currently advising the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents;

(iv)     the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and

(v)     neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and Holdings, the
Texas Intermediate Holdcos and the

 

-160-



--------------------------------------------------------------------------------

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of Holdings, the Texas Intermediate
Holdcos and the Borrower hereby agrees that it will not claim that any Agent
owes a fiduciary or similar duty to the Credit Parties in connection with the
Transactions contemplated hereby and waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or any other Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Texas Intermediate Holdcos and the Borrower, on
the one hand, and any Lender, on the other hand.

13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such Restricted Person or any of its Affiliates (in which case such
Restricted Person agrees (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental or bank
regulatory authority exercising examination or regulatory authority) to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) to the extent
that such Confidential Information becomes publicly available other than by
reason of improper disclosure by such Restricted Person or any of its affiliates
or any related parties thereto in violation of any confidentiality obligations
owing under this Section 13.16, (d) to the extent that such Confidential
Information is received by such Restricted Person from a third party that is
not, to such Restricted Person’s knowledge, subject to confidentiality
obligations owing to any Credit Party or any of their respective subsidiaries or
affiliates, (e) to the extent that such Confidential Information was already in
the possession of the Restricted Persons prior to any duty or other undertaking
of confidentiality or is independently developed by the Restricted Persons
without the use of such Confidential Information, (f) to such Restricted
Person’s affiliates and to its and their respective officers, directors,
partners, employees, legal counsel, independent auditors, and other experts or
agents who need to know such Confidential Information in connection with
providing the Loans or action as an Agent hereunder and who are informed of the
confidential nature of such Confidential Information and who are subject to
customary confidentiality obligations of professional practice or who agree to
be bound by the terms of this Section 13.16 (or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16) (with each such
Restricted Person, to the extent within its control, responsible for such
person’s compliance with this paragraph), (g) to potential or prospective
Lenders, hedge providers (or

 

-161-



--------------------------------------------------------------------------------

other derivative transaction counterparties) (any such person, a “Derivative
Counterparty”), participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this Section 13.16
(or confidentiality provisions at least as restrictive as those set forth in
this Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, Derivative Counterparties or prospective Lenders,
Derivative Counterparties or participants or prospective participants referred
to above shall be made subject to the acknowledgment and acceptance by such
Lender, Derivative Counterparty or prospective Lender or participant or
prospective participant that such Confidential Information is being disseminated
on a confidential basis (on substantially the terms set forth in this
Section 13.16 or confidentiality provisions at least as restrictive as those set
forth in this Section 13.16) in accordance with the standard syndication
processes of such Restricted Person or customary market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative actions on the part of recipient to access
such Confidential Information and (ii) no such disclosure shall be made by such
Restricted Person to any person that is at such time a Disqualified Lender,
(h) for purposes of establishing a “due diligence” defense, or (i) to rating
agencies in connection with obtaining ratings for the Borrower and the
Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or its Affiliates,
(ii) the Administrative Agent shall not be responsible for compliance with this
Section 13.16 by any other Restricted Person (other than its officers, directors
or employees), (iii) in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
Holdings or any of its Subsidiaries, and (iv) each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration, settlement and management of this Agreement and the other
Credit Documents.

13.17    Direct Website Communications. The Borrower may, at its option, provide
to the Administrative Agent any information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial, and other reports, certificates, and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto, (B) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (C) provides notice of any
default or event of default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to the
Administrative Agent at an email address provided by the Administrative Agent
from time to time; provided that (i) upon written request by the Administrative
Agent or the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 13.17 shall prejudice the right of the
Borrower, the Administrative Agent, any other Agent or any Lender to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.

 

-162-



--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(a)    The Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform (i) is limited to the Agents, the Lenders and
Transferees or prospective Transferees and (ii) remains subject to the
confidentiality requirements set forth in Section 13.16.

(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities, or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.

(c)    The Borrower and each Lender acknowledge that certain of the Lenders may
be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
the Credit Documents or otherwise are being distributed through the Platform,
any document or notice that the Borrower has indicated contains only publicly
available information with respect to the Borrower may be posted on that portion
of the Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, the
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided, however, that the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document

 

-163-



--------------------------------------------------------------------------------

contains material nonpublic information: (1) the Credit Documents, (2) any
notification of changes in the terms of the Credit Facility and (3) all
financial statements and certificates delivered pursuant to Sections 9.1(a),(b)
and (d).

13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that,
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (as amended, supplemented or modified from
time to time, the “Patriot Act”) and 31 C.F.R. § 1010.320 (the “Beneficial
Ownership Regulation”), it is required to obtain, verify, and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the Patriot Act, the Beneficial
Ownership Regulation and other applicable “know your customer” and anti-money
laundering rules and regulations.

13.19    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Term Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

13.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.21    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

 

-164-



--------------------------------------------------------------------------------

13.22    Nature of Borrower Obligations.

(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all of the Borrower’s Obligations to repay principal of, interest on, and
all other amounts with respect to, all Loans and all other Obligations of the
Borrower pursuant to this Agreement (including, without limitation, all fees,
indemnities, taxes and other Obligations in connection therewith or in
connection with the related Commitments) shall be guaranteed pursuant to, and in
accordance with the terms of, the Guarantee.

(b)    The obligations of the Borrower with respect to the Borrower’s
Obligations are independent of the obligations of any Guarantor under its
guaranty of the Borrower’s Obligations, and a separate action or actions may be
brought and prosecuted against the Borrower, whether or not any such Guarantor
is joined in any such action or actions. The Borrower waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.

(c)    The Borrower authorizes the Administrative Agent and the Lenders without
notice or demand (except as shall be required by the Credit Documents and
applicable statute that cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to:

(i)    exercise or refrain from exercising any rights against any Guarantor or
others or otherwise act or refrain from acting;

(ii)    apply any sums paid by any other Person, howsoever realized or otherwise
received to or for the account of the Borrower to any liability or liabilities
of such other Person regardless of what liability or liabilities of such other
Person remain unpaid; and/or

(iii)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Person.

(d)    It is not necessary for the Administrative Agent or any other Lender to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf.

(e)    The Borrower waives any right to require the Administrative Agent or the
other Lenders to (i) proceed against any Guarantor or any other party,
(ii) proceed against or exhaust any security held from any Guarantor or any
other party or (iii) pursue any other remedy in the Administrative Agent’s or
the Lenders’ power whatsoever. The Borrower waives any defense based on or
arising out of suretyship or any impairment of security held from the Borrower,
any Guarantor or any other party or on or arising out of any defense of any
Guarantor or any other party other than payment in full in cash of the
Obligations of the Credit Parties, including, without limitation, any defense
based on or arising out of the disability of any Guarantor or any other party,
or the unenforceability of the Obligations of the Borrower or any part thereof
from any cause, in each case other than as a result of the payment in full in
cash of the Obligations of the Borrower.

(f)    All provisions contained in any Credit Document shall be interpreted
consistently with this Section 13.22 to the extent possible.

 

-165-



--------------------------------------------------------------------------------

13.23    Amendment and Restatement.

(a)    The Credit Parties, the Administrative Agent and the Lenders hereby agree
that upon the effectiveness of this Agreement, the terms and provisions of the
Existing Term Loan Facility shall be and hereby are amended and restated in
their entirety by the terms and conditions of this Agreement and the terms and
provisions of the Existing Term Loan Facility, except as otherwise provided in
this Agreement (including, without limitation, clause (b) of this
Section 13.23), shall be superseded by this Agreement. Upon the effectiveness of
this Agreement, each Credit Document that was in effect immediately prior to the
date of this Agreement shall continue to be effective on its terms unless
otherwise expressly stated herein.

(b)    Notwithstanding the amendment and restatement of the Existing Term Loan
Facility by this Agreement, the Credit Parties shall continue to be liable
(i) to each Indemnified Person with respect to agreements on their part under
the Existing Term Loan Facility to indemnify and hold harmless such Indemnified
Person from and against all claims, demands, liabilities, damages, losses,
costs, charges and expenses to which the Administrative Agent and the Lenders
may be subject arising in connection with the Existing Term Loan Facility and
(ii) for the Obligations (as defined in the Existing Term Loan Facility) of the
Borrower and the other Credit Parties under the Existing Term Loan Facility and
the other Credit Documents (as defined in the Existing Term Loan Facility) that
remain unpaid and outstanding as of the date of this Agreement and such
Obligations shall continue to exist under and be evidenced by this Agreement and
the other Credit Documents. This Agreement is given as a substitution of, and
not as a payment of, the obligations of the Credit Parties under the Existing
Term Loan Facility and is not intended to constitute a novation of the Existing
Term Loan Facility.

13.24    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

-166-



--------------------------------------------------------------------------------

13.25    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ACADEMY, LTD.,

as the Borrower

By: Academy Managing Co., L.L.C., as its general partner By:  

/s/ Michael P. Mullican

  Name:    Michael P. Mullican  

Title:      Executive Vice President & Chief

               Financial Officer

NEW ACADEMY HOLDING COMPANY, LLC,

as Holdings

By:  

/s/ Michael P. Mullican

  Name:    Michael P. Mullican   Title:      Executive Vice President & Chief
               Financial Officer ASSOCIATED INVESTORS L.L.C. By:  

/s/ Michael P. Mullican

  Name:    Michael P. Mullican   Title:      Executive Vice President & Chief
               Financial Officer ACADEMY MANAGING CO., L.L.C. By:  

/s/ Michael P. Mullican

  Name:    Michael P. Mullican   Title:      Executive Vice President & Chief
               Financial Officer

[Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent, Collateral Agent and an Additional Initial Term Lender

By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Christopher Zybrick

  Name: Christopher Zybrick   Title: Authorized Signatory

[Credit Agreement]